Exhibit 10.1
 
EXECUTION VERSION

--------------------------------------------------------------------------------

Published CUSIP Number: 41805XAE8




SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Dated as of March 30, 2015
among
HASBRO, INC.,
and
HASBRO SA
as Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,
and
The Other Lenders Party Hereto
CITIBANK, N.A.,
CITIZENS BANK, N.A.
and SUNTRUST BANK,
as Co-Syndication Agents
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC.,
CITIZENS BANK, N.A.,
and SUNTRUST ROBINSON HUMPHREY, INC.,
as
Joint Lead Arrangers and Bookrunners

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms

1.02. Other Interpretive Provisions

1.03. Accounting Terms

1.04. Rounding

1.05. Exchange Rates; Currency Equivalents

1.06. Additional Alternative Currencies

1.07. Change of Currency

1.08. Times of Day

1.09. Letter of Credit Amounts

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

2.01. Committed Loans

2.02. Borrowings, Conversions and Continuations of Committed Loans

2.03. [Intentionally Omitted]

2.04. Letters of Credit

2.05. Swing Line Loans

2.06. Prepayments

2.07. Termination or Reduction of Commitments

2.08. Repayment of Loans

2.09. Interest

2.10. Fees

2.11. Computation of Interest and Fees

2.12. Evidence of Debt

2.13. Payments Generally; Administrative Agent's Clawback

2.14. Sharing of Payments by Lenders

2.15. Designated Borrower

2.16. Increase in Commitments

2.17. Funding

2.18. Cash Collateral

2.19. Defaulting Lenders

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. Taxes

3.02. Illegality

3.03. Inability to Determine Rates

3.04. Increased Costs; Reserves on Eurocurrency Rate Loans

3.05. Compensation for Losses

3.06. Replacement of Lenders

3.07. Matters Applicable to All Requests for Compensation

3.08. Survival

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01. Conditions of Initial Credit Extension

4.02. Conditions to all Credit Extensions

ARTICLE V. REPRESENTATIONS AND WARRANTIES

5.01. Existence, Qualification and Power

5.02. Authorization; No Contravention

5.03. Governmental Authorization; Other Consents

5.04. Binding Effect

5.05. Financial Statements; No Material Adverse Effect

5.06. Litigation

5.07. No Default

5.08. Ownership of Property; Liens

5.09. Environmental Compliance

5.10. Taxes

5.11. ERISA Compliance

5.12. Subsidiaries

5.13. Margin Regulations; Investment Company Act

5.14. Disclosure

5.15. Compliance with Laws

5.16. Foreign Assets Control Regulations, Etc

5.17. OFAC

5.18. Anti-Corruption Laws

ARTICLE VI. AFFIRMATIVE COVENANTS

6.01. Financial Statements

6.02. Certificates; Other Information

6.03. Notices

6.04. Payment of Obligations

6.05. Preservation of Existence, Etc

6.06. Maintenance of Properties

6.07. Maintenance of Insurance

6.08. Compliance with Laws

6.09. Books and Records

6.10. Inspection Rights

6.11. Use of Proceeds

 
6.12. Additional Subsidiary Guarantors

6.13 Anti-Corruption Laws

ARTICLE VII.
NEGATIVE COVENANTS

7.01. Liens

7.02. Indebtedness

7.03. Fundamental Changes

7.04. Transactions with Affiliates

7.05. Financial Covenants

7.06. Sanctions

7.07. Anti-Corruption Laws

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default

8.02. Remedies Upon Event of Default

8.03. Application of Funds

ARTICLE IX. AGENT

9.01. Appointment and Authority

9.02. Rights as a Lender

9.03. Exculpatory Provisions

9.04. Reliance by Administrative Agent

9.05. Delegation of Duties

9.06. Resignation of Administrative Agent

9.07. Non-Reliance on Administrative Agent and Other Lenders

9.08. No Other Duties, Etc

9.09. Administrative Agent May File Proofs of Claim

9.10. Guaranty Matters

ARTICLE X. MISCELLANEOUS

10.01. Amendments, Etc

10.02. Notices; Effectiveness; Electronic Communication

10.03. No Waiver; Cumulative Remedies

10.04. Expenses; Indemnity; Damage Waiver

10.05. Payments Set Aside

10.06. Successors and Assigns

10.07. Treatment of Certain Information; Confidentiality

10.08. Right of Setoff

10.09. Interest Rate Limitation

10.10. Counterparts; Integration; Effectiveness

10.11. Survival of Representations and Warranties

10.12. Severability

10.13. Replacement of Lenders

10.14. Governing Law; Jurisdiction; Etc

10.15. Waiver of Jury Trial

10.16. No Advisory or Fiduciary Responsibility

10.17. Electronic Execution of Assignments and Certain Other Documents

10.18. USA PATRIOT Act Notice

10.19. Judgment Currency

10.20. Existing Credit Agreement Superseded




--------------------------------------------------------------------------------

SCHEDULES
    

1.01 Existing Letters of Credit

1.02 [Reserved]

1.03 Indicative Terms of Permitted Receivables Transactions

2.01 Commitments and Applicable Percentages

5.06(b) Litigation

5.08 Ownership of Property; Liens

5.09 Environmental Matters

5.10 Taxes

5.12 Subsidiaries

5.15 Compliance With Laws

6.08 Compliance With Laws

7.01(c) Certain Liens

7.02 Existing Indebtedness

10.02 Administrative Agent's Office; Certain Addresses for Notices

10.06 Processing and Recordation Fees

 
EXHIBITS
 
Form of

A Committed Loan Notice

B Swing Line Loan Notice

C-1 Note

C-2 Swing Line Note

D Compliance Certificate

E Assignment and Assumption

F Company Guaranty

G Subsidiary Guaranty

H Forms of U.S. Tax Compliance Certificates

I-1 Opinion of Tarrant Sibley, Esq., Senior Vice President and Deputy General
Counsel of the Company

I-2 Opinion of Alexander Emrich, Legal Director of Hasbro SA

I-3 Opinion of Wilmer Cutler Pickering Hale and Dorr LLP, special New York
counsel to the Loan Parties

J Supplement




--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT ("Agreement") is
entered into as of March 30, 2015, among HASBRO, INC., a Rhode Island
corporation (the "Company"), HASBRO SA, a corporation organized under the laws
of Switzerland and wholly owned indirect subsidiary of the Company (the
"Designated Borrower" and, together with the Company, the "Borrowers" and, each
a "Borrower"), each lender from time to time party hereto (collectively, the
"Lenders" and individually, a "Lender"), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
WHEREAS, pursuant to that certain Amended and Restated Revolving Credit
Agreement, dated as of October 25, 2012 (as amended, supplemented or otherwise
modified and in effect as of the date hereof, the "Existing Credit Agreement")
by and among the Borrowers, the Administrative Agent, and certain other parties
thereto, the lenders party thereto provided loans and other extensions of credit
to the Borrowers on the terms and conditions set forth therein;
WHEREAS, the Lenders are willing to amend and restate the Existing Credit
Agreement in its entirety, and the Lenders are willing to make loans and other
extensions of credit to the Borrowers on the terms and conditions set forth
herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01.            Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
"Accounts" has the meaning ascribed to such term in the Uniform Commercial Code
as in effect in the Commonwealth of Massachusetts from time to time; and, with
respect to the Company and its Domestic Subsidiaries, such term shall include
all such Accounts of such Persons, whether now existing or existing in the
future, including, without limitation, (a) all accounts receivable of such
Person, including, without limitation, all accounts created by or arising from
all of such Person's sales of goods or rendition of services made under any of
its trade names, or through any of its divisions, (b) all unpaid rights of such
Person (including rescission, replevin, reclamation and stopping in transit)
relating to the foregoing or arising therefrom, (c) all rights to any goods
represented by any of the foregoing, including, without limitation, returned or
repossessed goods, (d) all reserves and credit balances held by such Person with
respect to any such accounts receivable of any purchaser of goods or services or
other Person obligated to make payment to the Company or any of its Subsidiaries
(other than any Receivables Subsidiaries and the Foreign Subsidiaries) in
respect of a purchase of such goods or services, (e) all letters of credit,
guarantees or collateral for any of the foregoing and (f) all insurance policies
or rights relating to any of the foregoing.
"Additional Lender" has the meaning specified in Section 2.16.
"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
"Administrative Agent's Office" means, with respect to any currency, the
Administrative Agent's address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
"Aggregate Commitments" means the Commitments of all the Lenders (including any
Defaulting Lenders).
"Agreement" has the meaning specified in the introductory paragraph hereto.
"Alternative Currency" means each of Australian Dollars, Canadian Dollars, Euro,
New Zealand Dollars, Sterling, and each other currency (other than Dollars) that
is approved in accordance with Section 1.06.
"Alternative Currency Equivalent" means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined by the Administrative Agent or the
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
"Applicable Percentage" means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender's Commitment at such time, subject to adjustment as
provided in Section 2.19.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
"Applicable Rate" means, from time to time, the following percentages per annum,
based upon the more favorable to the Borrowers of (a) the ratio of Total Funded
Debt to Consolidated EBITDA and (b) the Debt Rating as set forth below:
Applicable Rate
Pricing Level
Total Funded Debt/
Consolidated EBITDA
Debt Rating
(S&P/Moody's /Fitch)
Commitment Fee
Commercial Letters of Credit
Eurocurrency Rate
and
Standby Letters of Credit
Base Rate
I
Greater than or equal to 2.25x
BB+/Ba1/BB+
.25%
1.25%
1.75%
.75%
II
Less than 2.25x but greater than or equal to 1.75x
BBB-/Baa3/BBB-
.20%
1.00%
1.50%
.50%
III
Less than 1.75x but greater than or equal to 1.25x
BBB/Baa2/BBB
.15%
.95%
1.25%
.25%
IV
Less than 1.25x but greater than or equal to 0.75x
BBB+/Baa1/BBB+
.12%
.85%
1.125%
.125%
V
Less than 0.75x but greater than or equal to 0.25x
A-/A3/A-
.10%
.75%
1.00%
0.00%
VI
Less than 0.25x
> A/A2/A
.08%
.75%
.875%
0.00%

"Debt Rating" means, as of any date of determination, the rating as determined
by at least two of Fitch, S&P and Moody's (collectively, the "Debt Ratings") of
the Company's non-credit-enhanced, senior unsecured long-term debt; provided
that (a) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one level, then the Pricing Level for the higher (or highest) of such
Debt Ratings shall apply (with the Debt Rating for Pricing Level 6 being the
highest and the Debt Rating for Pricing Level 1 being the lowest); and (b) if
there is a split in Debt Ratings of more than one level, then the Pricing Level
that is one level higher than the Pricing Level of the lower (or lowest) Debt
Rating shall apply.
Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(v). 
Thereafter, each change in the Applicable Rate (x) resulting from a change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the earlier of the date of the public announcement thereof or
delivery by the Company to the Administrative Agent of notice thereof pursuant
to Section 6.03(f) and ending on the date immediately preceding the effective
date of the next such change and, in the case of a downgrade, during the period
commencing on the earlier of the date of the public announcement thereof or
delivery by the Company to the Administrative Agent of notice thereof and ending
on the date immediately preceding the effective date of the next such change and
(y) resulting from a change in the ratio of Total Funded Debt to Consolidated
EBITDA shall be effective upon the Administrative Agent's receipt of a
Compliance Certificate delivered pursuant to Section 6.02(a) evidencing such
change.
"Applicable Time" means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined in good faith by the Administrative
Agent or the L/C Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.
"Approved Fund" means any Fund (i) that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender and (ii) that has a credit rating
equal to or higher than that of the related Lender.
"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form (including electronic documentation
generated by MarkitClear or other electronic platform) approved by the
Administrative Agent and the Company.
"Attributable Indebtedness" means, at any time, the amount of obligations
outstanding at such time under the legal documents entered into as part of a
Permitted Receivables Securitization Facility on any date of determination that
would be characterized as principal if such Permitted Receivables Securitization
Facility were structured as a secured lending transaction rather than as a
purchase, less (i) any escrowed or pledged cash proceeds which effectively
secure, or are required to be maintained as reserves by the applicable
Receivables Subsidiary for, the Indebtedness of the Company and its Subsidiaries
in respect of, or the obligations of the Company and its Subsidiaries under,
such Permitted Receivables Securitization Facility, (ii) reasonable attorneys'
fees, accountants' fees, brokerage consultant and other customary fees,
underwriting commissions and other reasonable fees and expenses actually
incurred in connection with such Permitted Receivables Securitization Facility
and (iii) any taxes paid or reasonably estimated to be payable as a result
thereof.
"Audited Financial Statements" means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 28, 2014,
and the related consolidated statements of operations and cash flows for such
fiscal year of the Company and its Subsidiaries, including the notes thereto.
"Australian Dollars" means the lawful currency of Australia.
"Availability Period" means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
"Bank of America" means Bank of America, N.A. and its successors.
"Base Rate" means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
"prime rate," and (c) the Eurocurrency Rate for a one-month Interest Period plus
1.00%; and if the Base Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.  The "prime rate" is a rate set by Bank of
America based upon various factors including Bank of America's costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.
"Base Rate Committed Loan" means a Committed Loan that is a Base Rate Loan.
"Base Rate Loan" means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.
"Borrower" and "Borrowers" each has the meaning specified in the introductory
paragraph hereto.
"Borrower Materials" has the meaning specified in Section 6.02.
"Borrowing" means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Boston, Massachusetts and New York, New York and:
(a)if such day relates to any Eurocurrency Rate Loan denominated in Dollars,
means a London Banking Day;
(b)if such day relates to any Eurocurrency Rate Loan denominated in Euro, means
a TARGET Day;
(c)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
(d)if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
"Canadian Dollars" and "C$" means the lawful currency of Canada.
"Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
"Capitalized Leases"  means leases under which the Company or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP.
"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. "Cash
Collateral" shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
"Change in Law" means, as to any Lender, the occurrence, after the date of this
Agreement (or, if later, the date such Lender becomes a Lender), of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty applicable to such Lender, (b) any change in any law, rule, regulation or
treaty applicable to such Lender or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive applicable to
such Lender (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
applicable to such Lender, and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
applicable to such Lender, shall in each case be deemed to be a "Change in Law",
regardless of the date enacted, adopted or issued.
"Change of Control" means an event or series of events by which:
(a)any "person" or "group" (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have "beneficial ownership" of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an "option right")), directly or
indirectly, of more than 50% or more of the equity securities of the Company
entitled to vote for members of the board of directors or equivalent governing
body of the Company on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or
(b)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
"Code" means the Internal Revenue Code of 1986.
"Commitment" means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender's name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
"Committed Borrowing" means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.
"Committed Loan" has the meaning specified in Section 2.01.
"Committed Loan Notice" means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.
"Company" has the meaning specified in the introductory paragraph hereto.
"Company Guaranty" means the Company Guaranty made by the Company in favor of
the Administrative Agent and the Lenders, substantially in the form of Exhibit
F.
"Compliance Certificate" means a certificate substantially in the form of
Exhibit D.
"Consolidated EBITDA" means, with respect to any particular fiscal period, the
amount equal to (a) Consolidated Operating Profit (or Loss) for such period,
plus (b) in each case without duplication, and to the extent deducted in
calculating Consolidated Operating Profit (or Loss) for such period, (i)
depreciation and amortization of the Company and its Subsidiaries, (ii) other
non-cash charges of the Company and its Subsidiaries, and (iii) extraordinary
losses of the Company and its Subsidiaries, and minus (c) to the extent included
in Consolidated Operating Profit (or Loss) for such period, extraordinary gains
of the Company and its Subsidiaries for such period, all determined in
accordance with GAAP.
"Consolidated Interest Coverage Ratio" means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Total Interest Expense,
in each case for the most recently completed Measurement Period.
"Consolidated Net Worth" means an amount equal to (a) the total assets of the
Company and its Subsidiaries on a consolidated basis minus (b) the total
liabilities of the Company and its Subsidiaries on a consolidated basis,
determined in accordance with GAAP.
"Consolidated Operating Profit (or Loss)" means the consolidated operating
profit (or loss) of the Company and its Subsidiaries identified as such on the
Company's income statement for any period, determined in accordance with GAAP.
"Consolidated Total Funded Debt" means, as of any date of determination, with
respect to the Company and its Subsidiaries, the amount equal to, without
duplication, (a) the aggregate amount of Indebtedness of the Company and its
Subsidiaries, on a consolidated basis, relating to (i) the borrowing of money or
the obtaining of credit, (ii) the deferred purchase price of assets (other than
trade payables incurred in the ordinary course of business), (iii) in respect of
any Synthetic Lease Obligation or any Capitalized Leases, (iv) the face amount
of all letters of credit outstanding, (v) any Recourse Obligations, plus (b) the
aggregate amount of Indebtedness of the type referred to in clause (a) of
another Person (other than the Company or a Subsidiary thereof) guaranteed by
the Company or any of its Subsidiaries plus (c) the Attributable Indebtedness. 
In determining under clause (a) of this definition the Indebtedness of the
Company and its Subsidiaries under or in respect of any Permitted Receivables
Securitization Facility or under clause (c) of this definition the Attributable
Indebtedness in respect of any Permitted Receivables Securitization Facility,
such Indebtedness or amount shall be reduced by any escrowed or pledged cash
proceeds which effectively secure such Indebtedness or the obligations of the
Company or any such Subsidiary under such Permitted Receivables Securitization
Facility.
"Consolidated Total Interest Expense" means, for any period, the aggregate
amount of interest expense of the Company and its Subsidiaries determined on a
consolidated basis in accordance with GAAP for such period.
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any material written agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
"Controlling" and "Controlled" have meanings correlative thereto.
"Credit Extension" means each of the following: (a) a Borrowing, (b) an L/C
Credit Extension and (c) the conversion on the Closing Date of the Existing
Letters of Credit into Letters of Credit issued hereunder pursuant to Section
10.20.
"Debt Rating" has the meaning specified in the definition of "Applicable Rate."
"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
"Default Rate" means an interest rate equal to 2.0% plus the rate that otherwise
would be applicable (or if no rate is applicable, the Base Rate plus 2.0% per
annum).
"Defaulting Lender" means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender's obligation to fund a Loan hereunder
and states that such position is based on such Lender's determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.19(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.
"Designated Borrower" has the meaning specified in the introductory paragraph
hereto.
"Designated Jurisdiction" means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
"Disposition" or "Dispose" means the sale, transfer, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person.
"Dollar" and "$" mean lawful money of the United States.
"Dollar Equivalent" means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as reasonably determined by the Administrative Agent or the L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
"EMU" means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended.
"EMU Legislation" means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders or decrees
relating to pollution and the protection of the environment or the release of
any Hazardous Materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement (other than liabilities with respect to insurance
premiums) pursuant to which liability is assumed or imposed with respect to any
of the foregoing.
"ERISA" means the Employee Retirement Income Security Act of 1974.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.
"Euro" and "EUR" mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
"Eurocurrency Base Rate" has the meaning specified in the definition of
Eurocurrency Rate.
"Eurocurrency Rate" means
with respect to any Credit Extension:
(a)  denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate ("LIBOR") or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;
(b)  denominated in Canadian dollars, the rate per annum equal to the Canadian
Dealer Offered Rate ("CDOR"), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period;
(c)  denominated in Australian dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate ("BBSY")  or a comparable or successor rate, which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:30 a.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period;
(d)  denominated in New Zealand Dollars, the rate per annum equal to the Bank
Bill Reference Bid Rate ("BKBM") or a comparable or successor rate, which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:45 a.m. (Auckland, New Zealand time) on the Rate
Determination Date with a term equivalent to such Interest Period;
(e)  for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;
provided that if the LIBOR, the CDOR, the BBSY, or the BKBM shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement; provided,
further that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.
"Eurocurrency Rate Loan" means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate.  Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency.  All Committed Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.
"Event of Default" has the meaning specified in Section 8.01.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income, net profit or net
worth (however denominated) of such Recipient, franchise or capital Taxes
imposed on such Recipient in lieu of net income taxes, and branch profits Taxes
of such Recipient, in each case, (i) imposed as a result of such Recipient (or,
in the case of a pass-through entity, any of its beneficial owners) being
organized under the laws of, or having its principal office or, in the case of
any Lender, its Lending Office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) in the case of a Lender, withholding Taxes imposed on amounts payable to or
for the account of such Lender with respect to an applicable interest in a Loan
or Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the a Borrower under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient's failure to comply with Section
3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA. 
Notwithstanding anything to the contrary contained in this definition, "Excluded
Taxes" shall not include any withholding tax imposed at any time on payments
made by or on behalf of a Foreign Obligor to any Lender hereunder or under any
other Loan Document, provided that such Lender shall have complied with Section
3.01(e), and provided, further, that, to the extent such Lender acquired its
interest in the relevant Loan pursuant to an assignment or participation, as the
case may be, such Lender did so in a manner compliant with Section
10.06(b)(viii).
"Existing Credit Agreement" has the meaning specified in the recitals hereto.
"Existing Letters of Credit" means those letters of credit listed on
Schedule 1.01.
"FATCA" means sections 1471 through 1474 of the Code and any regulations
(including temporary regulations) that are issued thereunder or official
governmental interpretations thereof and any agreements entered into pursuant to
Section 1471 (b) (1) of the Code.
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
"Fee Letters" means, collectively, (i) that certain letter agreement, dated
March 2, 2015, among the Borrowers, the Administrative Agent and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, (ii) that certain letter agreement, dated
March 2, 2015, among the Borrowers and Citigroup Global Markets Inc., (iii) that
certain letter agreement, dated March 2, 2015, among the Borrowers and Citizens
Bank, N.A. and (iv) that certain letter agreement, dated March 2, 2015, among
the Borrowers, Suntrust Robinson Humphrey, Inc. and SunTrust Bank.
"Fitch" means Fitch Ratings, or its successors.
"Foreign Lender" means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer).  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
"Foreign Obligor" means a Loan Party that is a Foreign Subsidiary.
"Foreign Subsidiary" means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender's Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender's Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender's participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
 "Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
"GAAP" means generally accepted accounting principles in the United States
consistent with the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
"Granting Lender" has the meaning specified in Section 10.06(h).
"Guaranties" means the Company Guaranty and the Subsidiary Guaranty.
"Hazardous Materials" means all explosive or radioactive substances or wastes
regulated pursuant to any Environmental Law and all hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
"Indebtedness" as applied to any Person, means, without duplication:
(a)every obligation of such Person to repay money borrowed,
(b)every obligation of such Person for principal evidenced by bonds, debentures,
notes or other similar instruments, including obligations incurred in connection
with the acquisition of property, assets or businesses,
(c)every reimbursement obligation of such Person with respect to letters of
credit, bankers' acceptances or similar facilities issued for the account of
such Person,
(d)every obligation of such Person issued or assumed as the deferred purchase
price of property or services (including securities repurchase agreements but
excluding (i) trade accounts payable or accrued liabilities arising in the
ordinary course of business and (ii) earnout obligations in respect of assets or
businesses acquired prior to the Closing Date,
(e)every obligation of such Person under any Capitalized Lease,
(f)every obligation of such Person under any Synthetic Lease Obligation,
(g)Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent that such Person is liable therefor
as a result of such Person's ownership interest in or other relationship with
such entity, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor and such terms are enforceable under
applicable law,
(h)every obligation, contingent or otherwise, of such Person guaranteeing, or
having the economic effect of guaranteeing or otherwise acting as surety for,
any obligation of a type described in any of clauses (a) through (h) (the
"primary obligation") of another Person (the "primary obligor"), in any manner,
whether directly or indirectly, and including, without limitation, any such
obligation of such Person (i) to purchase or pay (or advance or supply funds for
the purchase of) any security for the payment of such primary obligation, (ii)
to purchase property, securities or services for the purpose of assuring the
payment of such primary obligation, or (iii) to maintain working capital, equity
capital or other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such primary obligation.
The "amount" or "principal amount" of any Indebtedness at any time of
determination represented by (w) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (x) any
Capitalized Lease shall be the discounted aggregate rental obligations under
such Capitalized Lease required to be capitalized on the balance sheet of the
lessee in accordance with GAAP and (y) any Synthetic Lease shall be the
stipulated loss value, termination value or other equivalent amount.
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes, other than Excluded Taxes.
"Indemnitees" has the meaning specified in Section 10.04(b).
"Information" has the meaning specified in Section 10.07.
"Interest Payment Date" means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.
"Interest Period" means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three,
or six months, or, to the extent available to all of the Lenders, nine or twelve
months thereafter, as selected by the Company in its Committed Loan Notice;
provided that:
(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(ii)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(iii)no Interest Period shall extend beyond the Maturity Date.
"IRS" means the United States Internal Revenue Service.
"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor the L/C
Issuer and relating to such Letter of Credit.
"Laws" means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
"L/C Advance" means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.
"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.
"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
"L/C Issuer" means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  Upon an L/C
Borrowing, the Unreimbursed Amount that is covered by such L/C Borrowing shall
be deemed to be represented by, and not in addition to, such L/C Borrowing.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.
"Lead Arrangers" means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets Inc., Citizens Bank, N.A., and SunTrust
Robinson Humphrey, Inc., each in their capacity as co-lead arranger and co-book
runner.
"Lender" has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire as provided to
the Company, or such other office or offices as a Lender may from time to time
notify the Company and the Administrative Agent.
"Letter of Credit" means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.
"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
"Letter of Credit Expiration Date" means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
"Letter of Credit Fee" has the meaning specified in Section 2.04(i).
"Letter of Credit Sublimit" means an amount equal to $10,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
"LIBOR" has the meaning specified in the definition of Eurocurrency Rate.
"LIBOR Quoted Currency" means each of the following currencies: Dollars, Euro,
and Sterling; in each case as long as there is a published LIBOR rate with
respect thereto and shall include any additional Alternative Currencies included
pursuant to Section 1.06 for which there is a published LIBOR rate.
"Lien" means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement and any agreement to provide a security interest).
"Loan" means an extension of credit by a Lender to a Borrower under ARTICLE II
in the form of a Committed Loan or a Swing Line Loan.
"Loan Documents" means this Agreement, each Note, the Guaranties, the Fee
Letters and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.18 of this Agreement.
"Loan Parties" means, collectively, the Company, each Subsidiary Guarantor and
the Designated Borrower.
"London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
"Material Adverse Effect" means with respect to any event or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration or governmental investigation or proceeding), (a) a material adverse
effect on  the business, assets, operations or financial condition of the
Company and its Subsidiaries, taken as a whole; (b) a material adverse effect on
the ability of the Company individually or the Loan Parties and their
Significant Subsidiaries taken as a whole, to perform its or their respective
Obligations (as the case may be) under the Loan Documents; or (c) any material
impairment of (i) the validity, binding effect or enforceability of this
Agreement or any of the other Loan Documents or (ii) the rights, remedies or
benefits available to the Administrative Agent or any Lender under the Loan
Documents.
"Maturity Date" means March 30, 2020; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
"Measurement Period" means, at any date of determination, the most recently
completed four fiscal quarters of the Company for which financial statements
have been or are required to be delivered pursuant to Section 6.01(a) or
6.01(b).
"Minimum Collateral Amount" means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to the Fronting Exposure of the L/C Issuer with respect to Letters
of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.18(a)(i), (a)(ii) or (a)(iii), an amount equal
to the Outstanding Amount of all LC Obligations, and (iii) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
"Minimum Principal Amount" means, with respect to Borrowings made in (i)
Dollars, a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof, (ii) Australian Dollars, a principal amount of 2,000,000 AUD or
a whole multiple of 500,000 AUD in excess thereof, (iii) Canadian Dollars, a
principal amount of C$2,000,000 or a whole multiple of C$500,000 in excess
thereof, (iv) Euros, a principal amount of 4,000,000 Euros or a whole multiple
of 1,000,000 Euros in excess thereof, (v) New Zealand Dollars, a principal
amount of 2,000,000 NZD or a whole multiple of 500,000 NZD in excess thereof,
(vi) Sterling, a principal amount of £3,000,000 or a whole multiple of £500,000
in excess thereof and (vii) any other Alternative Currency approved under
Section 1.06 hereof, the amount proposed by the Administrative Agent and
approved by the Lenders.
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
"Multiemployer Plan" means any employee benefit plan of the type defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
"Multiple Employer Plan" means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as defined in Section 4064 of ERISA.
"New Zealand Dollars" means the lawful currency of New Zealand.
"Non-Consenting Lender" means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
"Non-LIBOR Quoted Currency" means any currency other than a LIBOR Quoted
Currency."
"Non-Priority Indebtedness" means Indebtedness which (a) is not senior to the
Obligations, (b) does not have any priority of payment over the Obligations and
(c) is not secured by Liens on any of the Company's or any Subsidiary's assets.
"Note" means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C-1 or Exhibit C-2, as applicable.
"Obligations" means all advances to, and debts, liabilities and obligations of
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
"OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury.
"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, trust or other form of business entity, the partnership or
other applicable agreement of formation or organization and any agreement,
instrument or filing with respect thereto filed in connection with its formation
or organization with the applicable Governmental Authority in the jurisdiction
of its formation or organization and, if applicable, any certificate or articles
of formation or organization of such entity.
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction document pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
"Other Taxes" means all present or future stamp, court or documentary,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.06).
"Outstanding Amount" means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.
"Overnight Rate" means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market; in
each case, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent, L/C Issuer or Swing Line Lender in
connection with the foregoing.
"Participant" has the meaning specified in Section 10.06(d).
"Participant Register" has the meaning specified in Section 10.06(d).
"Participating Member State" means each state so described in any EMU
Legislation.
"PBGC" means the Pension Benefit Guaranty Corporation.
"Pension Act" means the Pension Protection Act of 2006.
"Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
"Pension Plan" means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
"Permitted Receivables Securitization Facility" means any transaction or series
of related transactions providing for the financing of any Receivables; provided
that any such transaction shall be consummated on terms that include terms
substantially as described on Schedule 1.03 or as the Required Lenders may
otherwise consent, such consent not to be unreasonably withheld.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees and not excluded under
Section 4 of ERISA.
"Platform" has the meaning specified in Section 6.02.
"Pro Forma Basis" means, with respect to compliance with any test or covenant
for any period (including any Measurement Period) hereunder, compliance with
such test or covenant after giving effect to any disposition or acquisition,
giving effect to increases or (as the case may be) decreases in EBITDA based on
the historical financial results of such disposed or acquired entity and using,
for purposes of determining such compliance with respect to the Company and its
Subsidiaries, the consolidated financial statements of the Company and its
Subsidiaries as if such disposition or acquisition had been consummated at the
commencement of such period.
"Qualifying Bank" means, in relation to any Borrower that is organized under the
laws of Switzerland, a Lender which is a financial institution which is duly
licensed as a bank under the law of its jurisdiction of incorporation and which
pursues genuine banking activities in the jurisdiction of its lending office as
referred to under the respective regulations of the Swiss Federal Tax
Administration, in particular under Section 3.b. of Notes S-02.122.1 as well as
under Section I.232 of Notes S-02.128.
"Rate Determination Date" means two (2) Business Days  prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
"Receivables" means all Accounts and accounts receivable of the Company or any
of its Subsidiaries, including, without limitation, any Accounts and accounts
receivable constituting or evidenced by chattel paper, instruments or general
intangibles, and all proceeds thereof and rights (contractual and other) and
collateral for such Accounts and accounts receivable.  Notwithstanding the
foregoing, Receivables shall not include any rights or interests in intellectual
property of the Company or any of its Subsidiaries.
"Receivables Subsidiary" means any special purpose, bankruptcy-remote
corporation, limited liability company, trust or other entity established and
majority owned by the Company or a Subsidiary that purchases, receives
contributions of, or receives financing secured by, Receivables generated by the
Company or any of its Subsidiaries.
"Recipient" means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
"Recourse Obligations" of a Person means all sales with recourse by such Person
of (i) accounts or general intangibles for money due or to become due, (ii)
chattel paper, instruments or documents creating or evidencing a right to
payment of money or (iii) other receivables (collectively "receivables"),
whether pursuant to a purchase facility or otherwise, other than in connection
with the disposition of the business operations of such Person relating thereto
or a disposition of defaulted receivables for collection and not as a financing
arrangement, and together with any obligation of such Person to pay any
discount, interest, fees, indemnities, penalties, recourse, expenses or other
amounts in connection therewith.  The outstanding amount of any Recourse
Obligation shall be the portion of the principal investment of the purchaser
thereof (other than the Company or a Significant Subsidiary) as to which
recourse to such Person exists, in any event excluding amounts representative of
yield and interest earned on such investment.
"Register" has the meaning specified in Section 10.06(c).
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived
under regulations in effect on the original date of this Agreement.
"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
"Required Lenders" means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders or, if
the commitment of each Lender to make Loans and the obligation of the L/C Issuer
to make L/C Credit Extensions have been terminated pursuant to Section 8.02,
Lenders holding in the aggregate more than 50% of the Total Outstandings (with
the aggregate amount of each Lender's participation in L/C Obligations and Swing
Line Loans being deemed "held" by such Lender for purposes of this
computation).  The Total Credit Exposure of, and Total Outstandings held by, any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time; provided that, the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or L/C Issuer, as the case may be,
in making such determination.
"Responsible Officer" means the chief executive officer, chief operating
officer, president, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party and, solely for purposes of notices given pursuant to
ARTICLE II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
"Revaluation Date" means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall reasonably determine or
the Required Lenders shall reasonably require; and (b) with respect to any
Letter of Credit, each of the following:  (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall reasonably determine or the
Required Lenders shall reasonably require.
"Revolving Credit Exposure" means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender's participation in L/C Obligations and Swing Line Loans at such time.
"Sanctions" means economic or financial sanctions administered or enforced by
the United States Government (including, without limitation, OFAC), the European
Union, Her Majesty's Treasury ("HMT"), or any other relevant sanctions authority
of a jurisdiction in which any Borrower conducts business, or established
pursuant to United Nations Security Council resolution.
"S&P" means Standard & Poor's Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
"Same Day Funds" means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined in good faith by the Administrative Agent or the L/C Issuer, as the
case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
"Significant Subsidiary" means (a) the Designated Borrower, (b) any other
Subsidiary of the Company (other than any Receivables Subsiiary), which, either
alone or together with the Subsidiaries of such Subsidiary, meets either of the
following conditions:
(i)the investments of the Company and its Subsidiaries in, or their
proportionate share (based on their equity interests) of the book value of the
total assets (after intercompany eliminations) of, the Subsidiary in question
exceed 10% of the book value of the total assets of the Company and its
Subsidiaries on a consolidated basis, or
(ii)the equity of the Company and its Subsidiaries in the revenues of the
Subsidiary in question exceeds 10% of the revenues from continuing operations of
the Company and its Subsidiaries on a consolidated basis for the Company's most
recent fiscal year; or
(b)Any other Subsidiary of the Company designated as a "Significant Subsidiary"
by the Company in a written notice to the Administrative Agent.
"SPC" has the meaning specified in Section 10.06(h).
"Special Notice Currency" means at any time an Alternative Currency, other than
Australian Dollars, Canadian Dollars, Euros, Sterling or any other currency of a
country that is a member of the Organization for Economic Cooperation and
Development at such time located in North America, Europe or Australia.
"Spot Rate" for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.
"Sterling" and "£" mean the lawful currency of the United Kingdom.
"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned directly or indirectly through one or more Subsidiaries by such Person. 
Unless otherwise specified, all references herein to a "Subsidiary" or to
"Subsidiaries" shall refer to a Subsidiary or Subsidiaries of the Company.
"Subsidiary Guarantors" means (i) Hasbro International, Inc. and (ii) any other
Subsidiary Guarantors that may be added from time to time pursuant to Section
6.12.
"Subsidiary Guaranty" means the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit G.
"Swing Line" means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05.
"Swing Line Borrowing" means a borrowing of a Swing Line Loan pursuant to
Section 2.05.
"Swing Line Lender" means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
"Swing Line Loan" has the meaning specified in Section 2.05(a).
"Swing Line Loan Notice" means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
"Swing Line Sublimit" means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
"Synthetic Lease" means (a) a so-called synthetic, off-balance sheet or tax
retention lease, or (b) an agreement for the use or possession of property
creating obligations that do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the indebtedness of such Person (without regard to accounting treatment).
"Synthetic Lease Obligation" means the monetary obligation of a Person under a
Synthetic Lease.
"TARGET Day" means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, or fees or other
charges related thereto imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
"Threshold Amount" means $75,000,000.
"Total Credit Exposure" means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
"Total Outstandings" means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
"Type" means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.
"UCP" means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce ("ICC")
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
"United States" and "U.S." mean the United States of America.
"Unreimbursed Amount" has the meaning specified in Section 2.04(c)(i)).  Upon an
L/C Borrowing, the Unreimbursed Amount that is covered by such L/C Borrowing
shall be deemed to be represented by, and not in addition to, such L/C
Borrowing.
1.02.            Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
 
(a)            The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words "include," "includes" and "including" shall be deemed
to be followed by the phrase "without limitation."  The word "will" shall be
construed to have the same meaning and effect as the word "shall."  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified, (ii) the words
"hereto", "herein," "hereof" and "hereunder," and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iii) all references
in a Loan Document to Articles, Sections, Exhibits and Schedules unless
otherwise specified shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
and (iv) any reference to any Law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law.
 
(b)            In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including;" the words "to"
and "until" each mean "to but excluding;" and the word "through" means "to and
including."
 
(c)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03.            Accounting Terms.  (a) Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP as in effect from time to time, applied on a
basis consistent (except for changes concurred in by the Company's independent
public accountants) with the most recent audited consolidated financial
statements of the Company and its Subsidiaries delivered pursuant to Section
6.01 or, prior to such delivery, the Audited Financial Statements, except as
otherwise specifically prescribed herein.
 
(b)            Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent a written reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP; provided further that such reconciliation shall
be required to be provided only for the four fiscal quarters following such
change.
 
1.04.            Rounding.  Any financial ratios required to be maintained by
the Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
1.05.            Exchange Rates; Currency Equivalents.  (a) The Administrative
Agent or the L/C Issuer, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in calculating Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts until the next Revaluation Date to
occur.  Except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be the
Dollar Equivalent thereof.
 
(b)            Wherever in this Agreement in connection with a Committed
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.0001 of a unit being rounded upward), as determined
by the Administrative Agent or the L/C Issuer, as the case may be.
 
1.06.            Additional Alternative Currencies.  (a) The Company may from
time to time request that Eurocurrency Rate Loans be made and/or Letters of
Credit be issued in a currency other than those specifically listed in the
definition of "Alternative Currency;" provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars.  In the case of any such request with
respect to the making of Eurocurrency Rate Loans, such request shall be subject
to the approval of the Administrative Agent and the Lenders, including
specification by the Administrative Agent of a reasonable Minimum Principal
Amount for such Alternative Currency; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the L/C Issuer.
 
(b)            Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., ten Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion).  In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof and of the proposed Minimum Principal Amount
therefor; and in the case of any such request pertaining to Letters of Credit,
the Administrative Agent shall promptly notify the L/C Issuer thereof.  Each
Lender (in the case of any such request pertaining to Eurocurrency Rate Loans)
or the L/C Issuer (in the case of a request pertaining to Letters of Credit)
shall notify the Administrative Agent, not later than 11:00 a.m., five Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Eurocurrency Rate Loans or the issuance of Letters of Credit,
as the case may be, in such requested currency.
 
(c)            Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency.  If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Committed Borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent and the L/C Issuer consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Company and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.06, the Administrative
Agent shall promptly so notify the Company.  Any specified currency of an
Existing Letter of Credit that is neither Dollars nor one of the Alternative
Currencies specifically listed in the definition of "Alternative Currency" shall
be deemed an Alternative Currency with respect to such Existing Letter of Credit
only.
 
1.07.            Change of Currency.  (a) Each obligation of the Borrowers to
make a payment denominated in the national currency unit of any member state of
the European Union that adopts the Euro as its lawful currency after the date
hereof shall be redenominated into Euro at the time of such adoption (in
accordance with the EMU Legislation).  If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Committed Borrowing in the currency
of such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Committed Borrowing, at the
end of the then current Interest Period.
 
(b)            Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent, in consultation
with the Borrowers, may from time to time reasonably specify to be appropriate
to reflect the adoption of the Euro by any member state of the European Union
and any relevant market conventions or practices relating to the Euro.
 
(c)            Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent, in consultation
with the Borrowers, may from time to time reasonably specify to be appropriate
to reflect a change in currency of any other country and any relevant market
conventions or practices relating to the change in currency.
 
1.08.            Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
 
1.09.            Letter of Credit Amounts.  Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.
 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01.            Committed Loans.  Subject to the terms and conditions set forth
herein, each Lender hereby severally agrees to make loans (each such loan, a
"Committed Loan") to the Borrowers in Dollars or in one or more Alternative
Currencies from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender's Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender's Commitment.  Within the limits of each Lender's Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01, prepay under Section 2.06, and reborrow under this
Section 2.01.  Committed Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.
 
2.02.            Borrowings, Conversions and Continuations of Committed Loans.
 
(a)            Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Company's or Designated Borrower's, as the case may be,
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Committed Loan Notice; provided that any telephonic notice
must be confirmed immediately by delivery to the Administrative Agent of a
Committed Loan Notice.  Each such Committed Loan Notice must be received by the
Administrative Agent not later than  (i) 1:00 p.m. three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Committed Loans,
(ii) 12:00 noon four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (iii) 12:00 noon on the requested date of any Borrowing of Base Rate
Committed Loans; provided, however, that if any Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of "Interest Period", the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. (i) four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) five Business Days (or six Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them.  Not later than 11:00 a.m. (i) three Business Days before the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars having an Interest Period other than one, two,
three or six months in duration as provided in the definition of "Interest
Period", or (ii) four Business Days (or five Business days in the case of a
Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies having an Interest Period other than one, two, three or six months in
duration as provided in the definition of "Interest Period", the Administrative
Agent shall notify the relevant Borrower (which notice may be by telephone)
whether or not the requested Interest Period has been consented to by all the
Lenders.  Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in an amount not less than the Minimum Principal Amount.  Except
as provided in Sections 2.04(c) and 2.05(c), each Committed Borrowing of or
conversion to Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof.  Each Committed Loan
Notice shall specify (i) whether such Borrower is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto and (vi) the currency of
the Committed Loans to be borrowed.  If the relevant Borrower fails to specify a
currency in a Committed Loan Notice requesting a Borrowing, then the Committed
Loans so requested shall be made in Dollars.  If such Borrower fails to specify
a Type of Committed Loan in a Committed Loan Notice or if such Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Committed Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month.  Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans.  If such Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.  No
Committed Loan may be converted into or continued as a Committed Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Committed Loan and reborrowed in the other currency.
 
(b)            Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount (and currency) of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Committed Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection.  In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent's Office for the applicable currency not later
than 1:00 p.m, in the case of any Committed Loan denominated in Dollars other
than Base Rate Loans, and in the case of any Committed Loan denominated in
Dollars that is a Base Rate Loan, not later than 2:00 p.m., and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Committed Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice.  Subject to satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the Company or the Designated Borrower, as
applicable, in like funds as received by the Administrative Agent no later than
5:00 p.m. EST on the Business Day specified in the applicable Committed Loan
Notice either by (i) crediting the account of such Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to the Administrative Agent
by such Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing denominated in Dollars is given by such
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the applicable Borrower as
provided above.
 
(c)            Subject to Section 3.05, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of an Event of Default, the
Administrative Agent or Required Lenders may require that no Loans may be
converted to or continued as Eurocurrency Rate Loans (whether in Dollars or any
Alternative Currency) without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the then outstanding Eurocurrency
Rate Loans denominated in an Alternative Currency be redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto.
 
(d)            The Administrative Agent shall promptly notify the Borrowers and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrowers and the Lenders of any change in Bank of America's prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
 
(e)            After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to Committed Loans.
 
2.03.            [Intentionally Omitted].
 
2.04.            Letters of Credit.
 
(a)            The Letter of Credit Commitment.
(i)
Subject to the terms and conditions set forth herein, (A) the L/C Issuer agrees,
in reliance upon the agreements of the Lenders set forth in this Section 2.04,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars or in one or more Alternative Currencies for the account
of the Borrowers or their respective Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrowers or their Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the Revolving Credit Exposure of any Lender shall not exceed
such Lender's Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit.  Each request by the Borrowers
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers' ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

(ii)
The L/C Issuer shall not issue any Letter of Credit, if:

(A)
subject to Section 2.04(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B)
the expiry date of such requested Letter of Credit would occur after the Letter
of Credit Expiration Date, unless all the Lenders (other than any Defaulting
Lender) have approved such expiry date.

(iii)
The L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

(A)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B)
the issuance of such Letter of Credit would violate one or more Laws or policies
of the L/C Issuer applicable to letters of credit generally;

(C)
except as otherwise agreed by the Administrative Agent and the L/C Issuer, such
Letter of Credit is in an initial stated amount less than $10,000, in the case
of a commercial Letter of Credit, or $50,000, in the case of a standby Letter of
Credit;

(D)
except as otherwise agreed by the Administrative Agent and the L/C Issuer, such
Letter of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency; or

(E)
any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Lender to eliminate the L/C Issuer's actual or potential Fronting Exposure
(after giving effect to Section 2.19(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv)
The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v)
The L/C Issuer shall be under no obligation to amend any Letter of Credit if (A)
the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)
The L/C Issuer shall act on behalf of the Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith, and the L/C Issuer
shall have all of the benefits and immunities (A) provided to the Administrative
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term "Administrative Agent" as used in Article IX included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.

(b)            Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)
Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of either Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower. 
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount and currency thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof; (E)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may reasonably request.  In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may reasonably request.  Additionally,
the Borrowers shall furnish to the L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably request.  In the event that any Letter of
Credit Application includes representations and warranties, covenants and/or
events of default that do not contain the materiality qualifiers, exceptions or
thresholds that are applicable to the analogous provisions of this Agreement or
other Loan Documents, or are otherwise more restrictive, the relevant
qualifiers, exceptions and thresholds contained herein shall be incorporated
therein or, to the extent more restrictive, shall be deemed for the purposes of
such Letter of Credit Application to be the same as the analogous provisions
herein.

(ii)
Promptly after receipt of any Letter of Credit Application, the L/C Issuer will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the relevant Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the relevant Borrower or its Subsidiary or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer's usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender's Applicable Percentage times the amount of such
Letter of Credit.

(iii)
If a Borrower so requests in any applicable Letter of Credit Application, the
L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an "Auto-Extension Letter
of Credit"); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the "Non-Extension
Notice Date") in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the L/C Issuer,
the Borrowers shall not be required to make a specific request to the L/C Issuer
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.04(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date from the Administrative Agent, any Lender
or the Borrowers that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv)
Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)            Drawings and Reimbursements; Funding of Participations.
(i)
Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrowers
and the Administrative Agent thereof.  In the case of a Letter of Credit
denominated in an Alternative Currency, the applicable Borrower shall reimburse
the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars and the relevant Borrower shall have agreed to make such payment in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrowers shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrowers will reimburse the L/C
Issuer in Dollars.  In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the L/C
Issuer shall notify the Borrowers of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof.  Not later than 5:00 p.m.
EST on the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an "Honor Date"), the
applicable Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency, provided that if notice of such drawing is not provided to the
relevant Borrower prior to 1:00 p.m. EST on the Honor Date, then such Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing in the next succeeding Business Day and such
extension of time shall be reflected in computing fees in respect of any such
Letter of Credit plus interest.  If the applicable Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the "Unreimbursed
Amount"), and the amount of such Lender's Applicable Percentage thereof.  In
such event, the applicable Borrower shall be deemed to have requested a
Committed Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)
Each Lender (including the Lender acting as L/C Issuer) shall upon any notice
pursuant to Section 2.04(c)(i) make funds available (and the Administrative
Agent may apply Cash Collateral provided for this purpose) to the Administrative
Agent for the account of the L/C Issuer, in Dollars, at the Administrative
Agent's Office for Dollar-denominated payments in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.04(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Committed Loan to the
relevant Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the L/C Issuer in Dollars.

(iii)
With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the relevant conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest).  In such
event, each Lender's payment to the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.04.

(iv)
Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.04(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender's Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v)
Each Lender's obligation to make Committed Loans or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.04(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Borrowers, any Subsidiary or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender's obligation to make Committed Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrowers of a Committed Loan Notice). 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the applicable Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi)
If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(ii),  then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect.  If such Lender pays
such amount, the amount so paid (excluding any such interest payable by the
Lender to the Administrative Agent) shall constitute such Lender's Committed
Loan included in the relevant Committed Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent demonstrable
error.

(d)            Repayment of Participations.
(i)
At any time after the L/C Issuer has made a payment under any Letter of Credit
and has received from any Lender such Lender's L/C Advance in respect of such
payment in accordance with Section 2.04(c), if the Administrative Agent receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrowers or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars or the applicable Alternative
Currency and in the same funds as those received by the Administrative Agent.

(ii)
If any payment received by the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.04(c)(i) is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)            Obligations Absolute.  The obligation of each Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit issued at
the request of such Borrower and to repay each L/C Borrowing of such Borrower
shall be absolute, unconditional and irrevocable, to the fullest extent
permitted by applicable law and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
(i)
any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan Document;

(ii)
the existence of any claim, counterclaim, setoff, defense or other right that
the Borrowers or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction; provided that the Borrowers shall not be
precluded from pursuing their rights and remedies in separate actions;

(iii)
any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

(iv)
waiver by the L/C Issuer of any requirement that exists for the L/C Issuer's
protection and not the protection of the Borrowers;

(v)
honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)
any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under, such Letter of Credit if, in each case,
presentation after such date is authorized for such Letter of Credit by the UCC,
the ISP or the UCP, as applicable;

(vii)
any payment by the L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii)
any adverse change in the relevant exchange rates or in the availability of the
relevant Alternative Currency to the Borrowers or any Subsidiary or in the
relevant currency markets generally; or

(ix)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrowers or any Subsidiary;

provided that the foregoing shall not excuse the L/C Issuer from liability to
the Borrowers or any of their Subsidiaries to the extent of any direct damages
(as opposed to consequential damages) suffered by the Borrowers or any of their
Subsidiaries that are caused by the L/C Issuer's bad faith, gross negligence or
willful misconduct.
The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower's instructions or other irregularity,
such Borrower will promptly notify the L/C Issuer.  The relevant Borrower shall
be conclusively deemed to have waived any such claim against the L/C Issuer and
its correspondents unless such notice is given as aforesaid.
(f)            Role of L/C Issuer.  Each Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of all of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  Each Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit issued at the request of such Borrower; provided, however, that this
assumption is not intended to, and shall not, preclude such Borrower's pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement.  None of the L/C Issuer, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (vi) of Section 2.04(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, any Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to such Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by the L/C
Issuer's willful misconduct or gross negligence or the L/C Issuer's willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication ("SWIFT") message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.
 
(g)            [Intentionally Omitted].
 
(h)            Applicability of ISP and UCP; Limitation of Liability.  Unless
otherwise expressly agreed by the L/C Issuer and the applicable Borrower when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.  Notwithstanding the foregoing, the L/C Issuer shall not be
responsible to the Borrowers for, and the L/C Issuer's rights and remedies
against the Borrowers shall not be impaired by, any action or inaction of the
L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where the L/C Issuer or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
 
(i)            Letter of Credit Fees.  The applicable Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, in Dollars, a Letter of Credit fee (the "Letter of Credit
Fee") (i) for each commercial Letter of Credit the Applicable Rate for
commercial Letters of Credit times the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit, and (ii) for each standby
Letter of Credit equal to the Applicable Rate for standby Letters of Credit
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
deemed to be the Dollar Equivalent of the stated amount of such Letter of Credit
in effect at such time.  Letter of Credit Fees shall be (i) due and payable on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand and (ii)
computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
 
(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The applicable Borrower shall pay directly to the relevant L/C
Issuer for its own account, in Dollars, a fronting fee (i) with respect to each
commercial Letter of Credit issued for the account of a Borrower or any of its
Subsidiaries, at the rate per annum as separately agreed between the relevant
Borrower and the relevant L/C Issuer, computed on the Dollar Equivalent of the
amount of such Letter of Credit, and payable upon the issuance thereof, (ii)
with respect to any amendment of a commercial Letter of Credit increasing the
amount of such Letter of Credit, at a rate separately agreed between the
relevant Borrower and the relevant L/C Issuer, computed on the Dollar Equivalent
of the amount of such increase, and payable upon the effectiveness of such
amendment, and (iii) with respect to each standby Letter of Credit issued for
the account of a Borrower or any of its Subsidiaries, at the rate per annum as
separately agreed between such Borrower and the relevant L/C Issuer, computed on
the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears.  Such fronting fee shall be
due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09.  In addition, the applicable Borrower shall pay
directly to the L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable within three Business Days of demand and are nonrefundable.
 
(k)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(l)            Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the relevant Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  Each Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of such Borrower, and that such Borrower's business derives substantial
benefits from the businesses of such Subsidiaries.
 
2.05.            Swing Line Loans.
 
(a)            The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.05, shall make loans in Dollars (each such
loan, a "Swing Line Loan") to any Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender's Commitment;
provided, however, that (x) after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender's
Commitment, (y) such Borrower shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan and (z) the Swing Line Lender shall
not be under any obligation to make any Swing Line Loan if it shall determine
(which determination shall be conclusive and binding absent manifest error) that
it has, or by such Credit Extension may have, Fronting Exposure.  Within the
foregoing limits, and subject to the other terms and conditions hereof, each
Borrower may borrow under this Section 2.05, prepay under Section 2.06, and
reborrow under this Section 2.05.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender's Applicable Percentage times the amount of
such Swing Line Loan.
 
(b)            Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the applicable Borrower's irrevocable notice to the Swing Line Lender and
the Administrative Agent, which may be given by (A) telephone or (B) by a Swing
Line Loan Notice; provided that any telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a Swing
Line Loan Notice. Each such Swing Line Loan Notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $1,000,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent of the contents thereof.  Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.05(a), or (B) that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
applicable Borrower at its office by crediting the account of such Borrower on
the books of the Swing Line Lender in Same Day Funds.
 
(c)            Refinancing of Swing Line Loans.
(i)
The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the applicable Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Committed Loan in an amount equal to such Lender's Applicable
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02.  The Swing Line Lender shall furnish the applicable Borrower
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds for the account
of the Swing Line Lender at the Administrative Agent's Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.05(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the applicable Borrower in such amount.  The Administrative
Agent shall remit the funds so received to the Swing Line Lender.

(ii)
If for any reason any Swing Line Loan cannot be refinanced by such a Committed
Borrowing in accordance with Section 2.05(c)(i), the request for Base Rate
Committed Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender's payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.05(c)(i) shall be deemed payment in respect of such participation.

(iii)
If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect.  If such Lender pays such amounts, the amount so paid
(excluding such interest payable by the Lender to the Administrative Agent)
shall constitute such Lender's Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent demonstrable error.

(iv)
Each Lender's obligation to make Committed Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.05(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, any Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing.  No such funding of risk participations shall relieve
or otherwise impair the obligation of each Borrower to repay Swing Line Loans,
together with interest as provided herein.

(d)            Repayment of Participations.
(i)
At any time after any Lender has purchased and funded a risk participation in a
Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.

(ii)
If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e)            Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the applicable Borrower for interest on the
Swing Line Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.05 to refinance such Lender's
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
 
(f)            Payments Directly to Swing Line Lender.  The applicable Borrower
shall make all payments of principal and interest in respect of the Swing Line
Loans directly to the Swing Line Lender.
 
(g)            Designated Borrower.  The Designated Borrower shall have no
liability to repay any Swing Line Loans requested by the Company.
 
2.06.            Prepayments.  (a) Each Borrower may, upon notice from such
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Committed Loans in whole or in part without premium or
penalty; provided that (i) such notice must be in a form reasonably acceptable
to the Administrative Agent and be received by the Administrative Agent not
later than (A) 4:00 p.m. three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) 4:00 p.m. four Business Days
(or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (C) 12:00 noon on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurocurrency
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender's Applicable Percentage of such
prepayment.  If such notice is given by such Borrower, such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.19(a), each such prepayment shall be applied to the Committed Loans
of the Lenders in accordance with their respective Applicable Percentages.
 
(b)            The Company may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty.  If such
notice is given by the Company, the Company shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
 
(c)            If the Administrative Agent notifies the Borrowers at any time
that the Total Outstandings at such time exceed an amount equal to 105% of the
Aggregate Commitments then in effect, then, within two Business Days after
receipt of such notice, the Borrowers shall prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Aggregate Commitments then in effect; provided, however, that no
Borrower shall be required to Cash Collateralize the L/C Obligations pursuant to
this Section 2.06(c) unless, after the prepayment in full of the Loans, the
Total Outstandings exceed the Aggregate Commitments then in effect.
 
2.07.            Termination or Reduction of Commitments.  The Company may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. three Business Days prior to the date of termination or reduction,
provided further if any Outstanding Amount shall be denominated in an
Alternative Currency or Special Notice Currency and would be repaid in
connection with such termination or reduction, the Administrative Agent shall
receive such notice not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction; (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Company shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit, or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  The amount of any such Aggregate Commitment reduction shall not be
applied to the Letter of Credit Sublimit or the Swing Line Sublimit unless
otherwise specified by the Company. Any reduction of the Aggregate Commitments
shall be applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.
 
2.08.            Repayment of Loans. (a)  Each Borrower shall repay to the
Lenders on the Maturity Date the aggregate principal amount of Committed Loans
made to such Borrower outstanding on such date.
 
(b)            The Company shall repay each Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date.
 
2.09.            Interest.  (a) Subject to the provisions of subsection (b)
below, (i) each Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate for
Eurocurrency Rate Loans; (ii) each Base Rate Committed Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate for Base
Rate Loans; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Base Rate
Loans.
 
(b)          
(i)
                                 If any amount of principal of any Loan is not
paid when due, whether at stated maturity, by acceleration or otherwise, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(ii)
If any amount (other than principal of any Loan) payable by any Borrower under
any Loan Document is not paid when due, whether at stated maturity, by
acceleration or otherwise, and an Event of Default results from such failure to
pay such amount when due, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii)
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c)            Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.10.            Fees.  In addition to certain fees described in subsections (i)
and (j) of Section 2.04:
 
(a)            Commitment Fee.  The Company shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, a commitment fee in Dollars equal to the Applicable Rate for
commitment fees times the actual daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Loans and (ii) the Outstanding
Amount of L/C Obligations, subject to adjustment as provided in Section 2.19,
provided that Swing Line Loans shall not be considered outstanding for purposes
of determining the unused portion of the Aggregate Commitments.  The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period,
provided that any commitment fee accrued with respect to any of the Commitments
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Company so
long as such Lender shall be a Defaulting Lender except to the extent that such
commitment fee shall otherwise have been due and payable by the Company prior to
such time, and provided further that no commitment fee shall accrue on any of
the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.  The commitment fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.
 
(b)            Other Fees.  The Company shall pay to each Lead Arranger and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letters.
 
2.11.            Computation of Interest and Fees.  (a) All computations of
interest for Base Rate Loans shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed.  All computations of interest
for Eurocurrency Rate Loans denominated in Sterling shall be made on the basis
of a year of 365 days and actual days elapsed.  All other computations of fees
and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year), or, in the case of interest in
respect of Committed Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.13(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be prima facie evidence for all purposes,
absent demonstrable error.
 
(b)        If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrowers shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Article VIII.  The Borrower's obligations under this paragraph shall
survive the termination of the Aggregate Commitments and the repayment of all
other Obligations hereunder for the limited period ending one month following
the date of the Company's annual audited financial statements which include the
period during which such termination and repayment occurred.
 
2.12.            Evidence of Debt.  (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender, and evidenced by one or more entries in the Register, by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent demonstrable error of the amount of the Credit Extensions
made by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender to a Borrower made through the Administrative Agent,
such Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender's Loans to such
Borrower in addition to such accounts or records.  Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.
 
(b)            In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records and, in the case of the Administrative
Agent, entries in the Register, evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
2.13.            Payments Generally; Administrative Agent's Clawback.  (a)
General.  All payments to be made by the Borrowers shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff (other than with respect to Taxes which shall be governed solely by
Section 3.01).  Except as otherwise expressly provided herein and except with
respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent's Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein.  Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent's Office in such Alternative Currency and in Same Day Funds
not later than 12:00 noon EST on the dates specified herein.  If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. 
The Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender's Lending Office.  All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after 12:00 noon EST in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
 
(b)              Funding by Lenders; Presumption by Administrative Agent.  (i)
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or,
in the case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon
on the date of such Committed Borrowing) that such Lender will not make
available to the Administrative Agent such Lender's share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the Administrative Agent,
then the applicable Lender agrees to pay to the Administrative Agent forthwith
on demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
the Overnight Rate from time to time in effect.  If such Lender does not pay
such amount forthwith upon the Administrative Agent's demand therefor, the
Administrative Agent may make a demand therefor upon the applicable Borrower,
and such Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to the applicable Borrowing.  Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or any
Borrower may have against any Lender as a result of any default by such Lender
hereunder.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid
(excluding such interest payable by such Lender to the Administrative Agent)
shall constitute such Lender's Committed Loan included in such Committed
Borrowing.  Any payment by such Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
  (ii)  Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.
 
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent
demonstrable error.
(c)            Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to any Borrower as provided in the foregoing provisions of this Article
II, and such funds are not made available to such Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.
 
(d)            Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).
 
(e)            Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
2.14.            Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Committed Loans made by
it, or the participations in L/C Obligations or in Swing Line Loans held by it
resulting in such Lender's receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Committed Loans and subparticipations in L/C Obligations and Swing Line Loans of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:
 
(i)
if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)
the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.18 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
to the extent set forth herein as fully as if such Lender were a direct creditor
of such Loan Party in the amount of such participation.
2.15.            Designated Borrower.  (a)  Hasbro SA, a corporation organized
under the laws of Switzerland and wholly-owned subsidiary of the Company, shall
be the "Designated Borrower" hereunder and may borrow Loans for its account on
the terms and conditions set forth in this Agreement.
 
(b)            The Obligations of the Company and the Designated Borrower shall
be several in nature.
 
2.16.            Increase in Commitments.
 
(a)            Request for Increase.  Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Company may through the Administrative Agent from time to time, request any
one or more of the Lenders to increase its Commitment by an amount (for all such
requests) not exceeding $300,000,000 in the aggregate; provided that any such
request for an increase shall be in a minimum amount of $50,000,000.  At the
time of sending such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond.  After giving effect to all such increases, the Aggregate
Commitments shall not exceed $1,000,000,000.  If the Company has requested an
increase from the Lenders and such requested increase, or any portion thereof,
is declined by one or more Lenders, the Company may, to the extent necessary to
obtain the full amount of the requested increase, invite additional Eligible
Assignees reasonably satisfactory to the Administrative Agent to become Lenders
("Additional Lenders"), may request such accepting Lenders to commit to the full
amount of the requested increase, or may reduce the amount of the requested
increase.
 
(b)            Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent in writing within the specified time period whether or not
it agrees in its sole discretion to increase its Commitment and, if so, whether
by an amount equal to, greater than, or less than its Applicable Percentage of
such requested increase.  Any Lender not responding in writing within such time
period shall be deemed to have declined to increase its Commitment.
 
(c)            Notification by Administrative Agent; Effective Date and
Allocations; Supplement.  The Administrative Agent shall notify the Company and
each Lender of the Lenders' responses to each request made hereunder.  If the
Aggregate Commitments are increased in accordance with this Section (i) the
Administrative Agent and the Company shall determine the effective date (the
"Increase Effective Date") and the final allocation of such increase, (ii) the
Administrative Agent shall promptly notify the Company and the Lenders and any
Additional Lender of the final allocation of such increase and the Increase
Effective Date and (iii) the Borrowers, the Administrative Agent and each
increasing Lender and Additional Lender shall execute and deliver a supplement
to this Agreement substantially in the form of Exhibit J hereto, whereupon (y)
in the case of an increasing Lender, each such increasing Lender's Commitment
shall be increased to the amount set forth in such supplement and (z) in the
case of an Additional Lender, such Additional Lender shall become a party hereto
and shall for all purposes of the Loan Documents be deemed a "Lender" having a
Commitment as set forth in such supplement.
 
(d)            Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the "Increase Effective Date") and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date.  Any increase, and any amendments made to evidence
such increase, shall not require the consent of any Lender not participating in
such increase.
 
(e)            Conditions to Effectiveness of Increase.  As a condition
precedent to such increase, the Company shall deliver to the Administrative
Agent a certificate of each Loan Party dated as of the Increase Effective Date
(in sufficient copies for each Lender) signed by a Responsible Officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (ii) in the case of the
Borrowers, certifying that, before and after giving effect to such increase, (A)
the representations and warranties contained in Article V (except for the
representations and warranties in Section 5.05(c) and 5.09) and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and (B) no Default
exists.  The Borrowers shall prepay any Committed Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.
 
(f)            Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.14 or 10.01 to the contrary.
 
2.17.            Funding.  Subject to Section 10.06(b)(vii), each Lender may
make (i) any Eurocurrency Rate Loan denominated in an Alternative Currency or
(ii) any Loan to the Designated Borrower by causing any of its domestic or
foreign branches or foreign affiliates to make such Loan (whether or not such
branch or affiliate is named as a lending office on the signature pages hereof);
provided that in such event the obligation of the applicable Borrower to repay
such Eurocurrency Rate Loan or the obligation of the Designated Borrower to
repay such Loan, as the case may be, shall nevertheless be to such Lender and
shall, for all purposes of this Agreement (including, without limitation, for
purposes of the definition of "Required Lenders") be deemed made by such Lender,
to the extent of such Eurocurrency Rate Loan or such Loan made to the Designated
Borrower, as the case may be.
 
2.18.            Cash Collateral.
 
(a)            Certain Credit Support Events.  If (i) the L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (iii) the Borrowers
shall be required to provide Cash Collateral pursuant to Section 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrowers shall (A) in the case
of clause (ii) above, immediately, (B) in the case of clause (iii) above,
immediately following any request by the Administrative Agent or the L/C Issuer
and (C) in all other cases, within three Business Days following any request by
the Administrative Agent or the L/C Issuer, provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount (determined in the case
of Cash Collateral provided pursuant to clause (iv) above, after giving effect
to Section 2.19(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).
 
(b)            Grant of Security Interest.  The Company, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.18(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  The Administrative
Agent may from time to time request that the Company pay, and, if so requested,
the Company agrees to promptly pay, all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
 
(c)            Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.18 or
Sections 2.04, 2.19 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
 
(d)            Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, the Person providing Cash Collateral
and the L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.
 
2.19.            Defaulting Lenders.
 
(a)            Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)
Waivers and Amendments.  Such Defaulting Lender's right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of "Required Lenders" and Section
10.01.

(ii)
Defaulting Lender Waterfall.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, to
Cash Collateralize the L/C Issuer's Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.18; fourth, as the applicable
Borrower may elect (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender's potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer's future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.18; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.19(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.19(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii)
Certain Fees.

(A)
No Defaulting Lender shall be entitled to receive any fee payable under Section
2.10(a) for any period during which that Lender is a Defaulting Lender (and the
Borrowers shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

(B)
Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.18.

(C)
With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender's participation
in L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer
and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer's
or Swing Line Lender's Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

(iv)
Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender's participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender's Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Company shall have otherwise notified the Administrative Agent at
such time, the Company shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender's Commitment.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender's increased exposure following such reallocation.

(v)
Cash Collateral, Repayment of Swing Line Loans.  If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Company
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders' Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers' Fronting Exposure in accordance with the procedures set forth in
Section 2.18.

(b)            Defaulting Lender Cure.  If the Company, the Administrative
Agent, Swing Line Lender and the L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.19(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender's having been a Defaulting Lender.


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01.            Taxes.
 
(a)            Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
 
(i)
Any and all payments by or on account of any obligation of any Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Laws.  If any applicable Laws (as determined in
the good faith discretion of the Administrative Agent or a Loan Party) require
the deduction or withholding of any Tax from any such payment by the
Administrative Agent or a Loan Party, then the Administrative Agent or such Loan
Party shall be entitled to make such deduction or withholding, upon the basis of
the information and documentation to be delivered pursuant to subsection (e)
below.

(ii)
If any Loan Party or the Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions for
Indemnified Taxes or Other Taxes (including deductions for Indemnified Taxes or
Other Taxes applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(iii)
If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions for Indemnified Taxes or Other Taxes (including
deductions for Indemnified Taxes or Other Taxes applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)            Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
 
(c)            Tax Indemnifications.
 
 Each Borrower shall, and does hereby, indemnify each Recipient, and shall make
payment in respect thereof within 10 days after written demand setting forth the
amount and the reasons in reasonable detail therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto (other than penalties, interest and expenses
attributable to gross negligence or willful misconduct), whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate setting forth the amount of such payment
or liability and the reasons therefor in reasonable detail delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.
(i)
Each Lender and the L/C Issuer shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after written demand
setting forth the amount and the reasons in reasonable detail therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
or the L/C Issuer (but only to the extent that any Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of each Borrower to do so), (y) the Administrative Agent
and the Borrowers, as applicable, against any Taxes attributable to such
Lender's failure to comply with the provisions of Section 10.06(d) relating to
the maintenance of a Participant Register and (z) the Administrative Agent and
the Borrowers, as applicable, against any Excluded Taxes attributable to such
Lender or the L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Borrower in connection with any Loan Document, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto (other than penalties, interest and expenses attributable to gross
negligence or willful misconduct), whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate setting forth the amount of such payment or liability and the
reasons therefor in reasonable detail delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender and
the L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).

(d)            Evidence of Payments.  Upon request by a Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, such Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.
 
(e)            Status of Lenders; Tax Documentation.
 
(i)
Each Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by taxing authorities of any jurisdiction and
such other information reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)
Without limiting the generality of the foregoing, for so long as the Company is
a U.S. Person,

(A)
any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(B)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Company and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Administrative Agent),
whichever of the following is applicable:

(a)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BENE (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the "interest" article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the "business profits" or "other
income" article of such tax treaty;

(b)
executed originals of IRS Form W-8ECI;

(c)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y) executed
originals of IRS Form W-8BENE (or W-8BEN, as applicable); or

(d)
to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner;

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.
(iii)
Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrowers and the Administrative Agent in writing of its legal inability to do
so.

(iv)
For purposes of determining withholding taxes imposed under FATCA, from and
after the effective date of this Agreement, the Borrowers and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent and
the Borrowers to treat) the Loans hereunder as not qualifying as a
"grandfathered obligation" within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the L/C Issuer, or have any
obligation to pay to any Lender or the L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or the L/C Issuer, as
the case may be.  If any Recipient determines in its reasonable discretion that
it has received a refund of any Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to such Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that such Borrower, upon the request of the Recipient, agrees to repay to the
Recipient the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority other than
penalties, interest or charges attributable to gross negligence or willful
misconduct of the Recipient) in the event the Recipient is required to repay
such refund to such Governmental Authority.  Notwithstanding anything to the
contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to such Borrower pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Borrower or
any other Person.
 
(g)            Survival.  Each party's obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.
 
3.02.            Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Borrowers through the Administrative Agent, (i)
any obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Committed Loans to Eurocurrency Rate Loans, shall
be suspended and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurocurrency Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all such Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal  for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate. Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.
 
3.03.            Inability to Determine Rates.  If the Required Lenders
determine that for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof that (a) deposits (whether
in Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency), or (c) the Eurocurrency Base
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurocurrency Rate Loan, the Administrative Agent shall forthwith
give notice of such determination to the Borrowers and each Lender.  Thereafter,
(x) the obligation of the Lenders to make or maintain Eurocurrency Rate Loans in
the affected currency or currencies shall be suspended, and (y) in the event of
a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, any Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein and the Lenders
shall make, convert or continue the Loans as proposed by such Borrower in the
amount specified in the applicable notice submitted by such Borrower, but such
Loans shall be made, converted or continued as Base Rate Loans.
 
3.04.            Increased Costs; Reserves on Eurocurrency Rate Loans.
 
(a)            Increased Costs Generally.  If any Change in Law shall:
 
(i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Eurocurrency Rate) or the L/C Issuer;

(ii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes, or (B) the
imposition of, or any change in the rate of, Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii)
impose on any Lender or the L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then from time to time within 30
days following written demand of such Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.07), the Company will pay (or cause the
Designated Borrower to pay) to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.
(b)            Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender's or the L/C Issuer's holding company, if
any, regarding capital or liquidity requirements has had the effect of reducing
the rate of return on such Lender's or the L/C Issuer's capital or on the
capital of such Lender's or the L/C Issuer's holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender's or the L/C Issuer's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender's or the L/C Issuer's policies and the policies of
such Lender's or the L/C Issuer's holding company with respect to capital
adequacy), in each case by an amount deemed by such Lender to be material, then
from time to time within 30 days following written demand of such Lender setting
forth in reasonable detail the charge and the calculation of such reduced rate
of return (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.07), the Company will pay (or cause the Designated
Borrower to pay) to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender's or the L/C Issuer's holding company for any such reduction
suffered.
 
(c)            Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the
Borrowers shall be conclusive absent manifest error.  The Company shall pay (or
cause the Designated Borrower to pay) such Lender or the L/C Issuer, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
(d)            Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender's or the L/C
Issuer's right to demand such compensation, provided that no Borrower shall be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or the L/C
Issuer's intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e)            Additional Reserve Requirements.  If any Lender is required to
comply with any reserve ratio requirement or analogous requirement of any
Governmental Authority imposed in respect of the maintenance of the Commitments
or the funding of the Eurocurrency Rate Loans (other than the Eurocurrency
Reserve Percentage), the Company shall pay (or cause the Designated Borrower to
pay) to such Lender such additional costs (expressed as a percentage per annum
and rounded upwards, if necessary, to the nearest five decimal places) equal to
the actual costs allocated to such Commitment or Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of demonstrable error), which shall be due and payable on each
date on which interest is payable on such Loan, provided the Borrowers shall
have received at least 15 days' prior notice (with a copy to the Administrative
Agent) of such additional costs from such Lender.  If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest or costs shall be due and payable 15 days from receipt of such notice.
 
3.05.            Compensation for Losses.  Upon the written demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Company shall
promptly compensate (or cause the Designated Borrower to compensate) such Lender
for and hold such Lender harmless from any actual loss, cost or expense incurred
by it excluding any loss of margin or actual anticipated profits as a result of:
 
(a)            any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)            any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the Designated Borrower; or
 
(c)            any assignment of a Eurocurrency Rate Loan on a day other than
the last day of the Interest Period therefor as a result of a request by the
Company or the Designated Borrower pursuant to Section 10.13;
 
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.
For purposes of calculating amounts payable by the Company (or the Designated
Borrower) to any Lender under this Section 3.05, such Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate
used in determining the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.
3.06.            Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or if any Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 and, in each case, such Lender
has not eliminated such Indemnified Taxes or additional amounts by designating a
different lending office in accordance with Section 3.07(e), the Company may
replace such Lender in accordance with Section 10.13.
 
3.07.            Matters Applicable to All Requests for Compensation.
 
(a)            If the Administrative Agent or any Lender claims compensation
under this Article III, it shall deliver a certificate to the Borrowers
contemporaneously with the demand for payment setting forth in reasonable detail
a calculation of the additional amount or amounts to be paid to it hereunder
which shall be conclusive in the absence of demonstrable error.  In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.
 
(b)            With respect to any Lender's claim for compensation under any of
Sections 3.01 through 3.05, the Borrowers shall not be required to compensate
such Lender for any amount incurred more than 180 days prior to the date that
such Lender notifies the Borrowers of the event that gives rise to such claim;
provided that, if the circumstance giving rise to such increased cost or
reduction is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.  If any Lender
requests compensation from any Borrower under Section 3.04, the Company may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another Eurocurrency Rate Loans, or to convert Base Rate Loans into Eurocurrency
Rate Loans, until the event or condition giving rise to such request ceases to
be in effect (in which case the provisions of Section 3.07(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.
 
(c)            If the obligation of any Lender to make or continue from one
Interest Period to another any Eurocurrency Rate Loan (or to convert Base Rate
Loans into Eurocurrency Rate Loans) shall be suspended pursuant to Section
3.07(b) hereof, such Lender's Eurocurrency Rate Loans shall be automatically
converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for such Eurocurrency Rate Loans (or, in the case of an immediate
conversion required by Section 3.02, on such earlier date as required by Law)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Sections 3.01 through 3.04 hereof that gave rise to
such conversion no longer exist: (i) to the extent that such Lender's
Eurocurrency Rate Loans have been so converted, all payments and prepayments of
principal that would otherwise be applied to such Lender's Eurocurrency Rate
Loans shall be applied instead to its Base Rate Loans; and (ii) all Loans that
would otherwise be made or continued from one Interest Period to another by such
Lender as Eurocurrency Rate Loans shall be made or continued instead as Base
Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
converted into Eurocurrency Rate Loans shall remain as Base Rate Loans.
 
(d)            If any Lender gives notice to the Company (with a copy to the
Administrative Agent) that the circumstances specified in any of Sections 3.01
through 3.04 that gave rise to the conversion of such Lender's Eurocurrency Rate
Loans pursuant to this Section 3.07 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender's
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.
 
(e)            Each Lender agrees that if any Borrower is required to pay an
additional amount to the Lender or to any Governmental Authority for the account
of the Lender pursuant to Section 3.01, it will, if requested by the Company,
use commercially reasonable efforts (subject to such Lender's internal policies
and any legal or regulatory restrictions) to reduce or eliminate such payment,
including to designate another Lending Office for any Loan or Letter of Credit
affected and (ii) if any Lender (A) requests compensation under Section 3.04, or
(B) notifies any Borrower that it has determined that it is unlawful for its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then
such Lender will, if requested by the Borrower, use commercially reasonable
efforts to designate another Lending Office for any Loan or Letter of Credit
affected by such event; provided that in each case, such efforts are made on
terms that, in the reasonable judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.07(e) shall
affect or postpone any of the Obligations of any Borrower or the rights of such
Lender pursuant to Section 3.01, 3.02 or 3.04.
 
3.08.            Survival.  All of the Borrowers' obligations under this Article
III shall survive termination of the Aggregate Commitments, repayment of all
other Obligations hereunder, and resignation of the Administrative Agent.
 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01.            Conditions of Initial Credit Extension.  The obligation of the
L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:
 
(a)            The Administrative Agent's receipt of the following, each of
which shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent:
 
(i)
executed counterparts of this Agreement and the Guaranties, sufficient in number
for distribution to the Administrative Agent, each Lender and the Borrowers;

(ii)
Notes executed by the Borrowers in favor of each Lender requesting Notes;

(iii)
such certificates of resolutions or other equivalent action and incumbency
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may reasonably request evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

(iv)
such documents and certifications as the Administrative Agent may reasonably
request to evidence that each Loan Party is validly existing and in good
standing and qualified to engage in business in its jurisdiction of
organization;

(v)
a certificate signed by a Responsible Officer of the Company certifying (A) that
the conditions specified in Sections 4.02(a) and (b) have been satisfied, (B)
that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect; (C) the
current Debt Ratings and (D) that, except as set forth on Schedule 5.06(b),
there are no actions, suits, investigations or proceedings pending or, to the
knowledge of the Company, threatened in any court or before any arbitrator or
governmental authority that would reasonably be expected to have a Material
Adverse Effect; and

(vi)
opinions of (i) Tarrant Sibley, Esq., Senior Vice President and Deputy General
Counsel of the Company, substantially in the form of Exhibit I-1 hereto, (ii)
Julia Runnacles, Vice President, European Legal General Secretary, Hasbro SA,
substantially in the form of Exhibit I-2 hereto and (iii) Wilmer Cutler
Pickering Hale and Dorr LLP, special New York counsel to the Loan Parties,
substantially in the form of Exhibit I-3 hereto.

(b)            All accrued and invoiced fees and expenses of the Lead Arrangers,
the Administrative Agent and the Lenders (including the fees and expenses of
counsel for the Administrative Agent) required to be paid on or before the
Closing Date shall have been paid.
 
(c)            All obligations under the Existing Credit Agreement (other than
obligations in respect of Existing Letters of Credit which shall be deemed to be
Letters of Credit issued under this Agreement pursuant to Section 10.20) shall
have been paid in full and all commitments thereunder of lenders party thereto
who are not parties to this Agreement shall have been terminated and all
commitments thereunder of the Lenders party to this Agreement shall be evidenced
only by this Agreement.
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
4.02.            Conditions to all Credit Extensions.  The obligation of each
Lender to make any Credit Extension is subject to the following conditions
precedent:
 
(a)            The representations and warranties of (i) the Borrowers contained
in Article V (except, with respect to Credit Extensions after the initial Credit
Extension, for the representations and warranties in Sections 5.05(b) and 5.06)
and (ii) each Loan Party contained in each other Loan Document, shall be true
and correct in all material respects on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.
 
(b)            No Default shall exist, or would result from such proposed Credit
Extension.
 
(c)            The Administrative Agent and, if applicable, the L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
(d)            In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent would make it impracticable for such Credit Extension to be denominated in
the relevant Alternative Currency.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by any Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
5.01.            Existence, Qualification and Power.  Each Loan Party and each
Significant Subsidiary thereof (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (a) (other than with respect to the Borrowers),
(b)(i) or (c), to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.
 
5.02.            Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of such
Person's Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any material Lien under any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (c) violate any Law or
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject, except, in the
cases of clauses (b) and (c) to the extent such conflict, breach, contravention,
creation or violation would not reasonably be expected to have a Material
Adverse Effect.
 
5.03.            Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document other than
(i) those such as have been obtained or made and are in full force and effect,
(ii) any filings of this Agreement and the other Loan Documents with the
Securities and Exchange Commission required to be made after the date hereof and
(iii) such approvals, consents, exemptions, authorizations, actions or notices
the failure of which to obtain or make would not reasonably be expected to have
a Material Adverse Effect.
5.04.            Binding Effect.  This Agreement and each other Loan Document
have been duly executed and delivered by each Loan Party that is party thereto. 
This Agreement constitutes, and each other Loan Document constitutes, a legal,
valid and binding obligation of such Loan Party, enforceable against each Loan
Party that is party thereto in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights or
remedies generally and by general principles of equity and an implied covenant
of good faith and fair dealing.
 
5.05.            Financial Statements; No Material Adverse Effect.
 
(a)            The Audited Financial Statements (i) were prepared in accordance
with GAAP and (ii) present fairly in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and for the
indicated period;
 
(b)            Since the date of the Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that had
or would reasonably be expected to have a Material Adverse Effect.
 
5.06.            Litigation.  There are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of the Company, threatened in writing
at law, in equity, in arbitration or before any Governmental Authority by or
against the Company or any of its Subsidiaries or against any of their
properties or revenues that (a) provides a reasonable basis for questioning the
validity or the enforceability of any Loan Document or (b) except as disclosed
in Schedule 5.06(b), either individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
 
5.07.            No Default.  No Default has occurred and is continuing.
 
5.08.            Ownership of Property; Liens.  Except as disclosed in Schedule
5.08, Each of the Company and each Significant Subsidiary has good record and
marketable title to, or valid leasehold interests in, or easements or other
limited property interests in, all real property necessary in the ordinary
conduct of its business, except for Liens permitted by Section 7.01 and except
where the failure to have such title or interest would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
5.09.            Environmental Compliance.  Except as disclosed in Schedule
5.09, there are no claims pending or, to the knowledge of the Company,
threatened in writing against the Company or any of its Significant Subsidiaries
alleging liability or responsibility of the Company or any of its Significant
Subsidiaries for violation of any Environmental Law by their respective
businesses, operations and properties that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
5.10.            Taxes.  The Company and its Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP, except (i)
as disclosed on Schedule 5.10 or (ii) which, collectively, could not exceed the
Threshold Amount.  Except as disclosed on Schedule 5.10, there is no actual or
proposed tax assessment against the Company or any Subsidiary that would, if
made or paid, have a Material Adverse Effect.  Neither any Loan Party nor any
Subsidiary thereof is party to any tax sharing agreement.
 
5.11.            ERISA Compliance.
 
(a)            Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service.  To the knowledge of the Company,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.
 
(b)            There are no pending or, to the knowledge of the Company,
threatened claims, actions or  lawsuits, or action by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or would reasonably be expected to result in a Material Adverse Effect.
 
(c)            (i)  No ERISA Event has occurred, and neither the Company nor any
ERISA Affiliate has knowledge of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan which could reasonably be expected to result in liability
exceeding the Threshold Amount; (ii) the Company and each ERISA Affiliate has
met in all material respects all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither the Company nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Company nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due that are unpaid; and (v)
neither the Company nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA.
 
5.12.            Subsidiaries.  As of the Closing Date, the Company has no
Significant Subsidiaries other than those specifically disclosed in Schedule
5.12.
 
5.13.            Margin Regulations; Investment Company Act.
 
(a)            No proceeds of any Credit Extension will be used to purchase,
acquire or carry any margin stock (within the meaning of Regulation U issued by
the FRB) in violation of the provisions of the regulations of the FRB.
 
(b)            No Loan Party is required to be registered as an "investment
company" under the Investment Company Act of 1940.
 
5.14.            Disclosure.  As of the Closing Date, the reports, financial
statements, certificates and other written information furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered by or on behalf or any Loan Party hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished) (other
than the Projections, estimates and information of a general economic nature)
(taken as a whole, the "Information") as of the date of this Agreement do not,
taken as a whole, contain any material misstatement of fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projections, estimates, budgets and other forward-looking
information (taken as a whole, the "Projections), the Borrowers represent and
warrant, as of the Closing Date, only that such information was prepared in good
faith based upon assumptions believed by the Company to be reasonable at the
time of preparation, it being recognized by the Administrative Agent and the
Lenders that (a) such Projections are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
significantly from the projected or forecasted results and that such differences
may be material and that such Projections are not a guarantee of financial
performance and (b) no representation is made with respect to information of a
general economic or general industry nature.
 
5.15.            Compliance with Laws.  Each Loan Party and each Significant
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted, (b) except as
disclosed on Schedule 5.15, or (c) the failure to comply therewith, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
 
5.16.            Foreign Assets Control Regulations, Etc.  Neither the Company
nor any of its Subsidiaries is an entity on the "Specially Designated Nationals
and Blocked Persons" list maintained by the Office of Foreign Assets Control of
the United States Treasury Department.
 
5.17.            OFAC.  Neither the Company, nor any of its Subsidiaries, nor,
to the knowledge of the Company and its Subsidiaries, any director, officer,
employee, or affiliate under the control of the Company or a subsidiary thereof,
is an individual or entity that is, or is  more than 50% owned or controlled by
any individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC's List of Specially Designated Nationals and
Blocked Persons, HMT's Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or the Consolidated United Nations Security Council
Sanctions List, or any similar list enforced by any other relevant sanctions
authority in a jurisdiction in which any Borrower conducts business or (iii)
located, organized or resident in a Designated Jurisdiction.
 
5.18.            Anti-Corruption Laws.  Except to the extent that the failure to
do so (i) would not reasonably be expected to have a Material Adverse Effect and
(ii) would not result in any non-compliance by, or other adverse impact on any
of the Lenders, L/C Issuer, Administrative Agent or Arrangers with respect to
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions, the
Borrower and its Subsidiaries have conducted their businesses in compliance with
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.
 
ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan shall remain
unpaid or unsatisfied or any other Obligation hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding or not otherwise provided for in full in a manner provided for
herein or as otherwise reasonably satisfactory to the relevant L/C Issuer, the
Company shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Significant Subsidiary to:
6.01.            Financial Statements.  Deliver to the Administrative Agent for
further prompt distribution to the Lenders:
 
(a)            as soon as available, but in any event no later than 100 days
after the end of each fiscal year of the Company, a consolidated balance sheet
of the Company and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statement of operations and the consolidated statement of
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, audited and accompanied by a report of KPMG, LLP or
other registered public accounting firm of nationally recognized standing
selected by the Company, which report shall be prepared in accordance with the
standards of the Public Company Accounting Oversight Board (United States) and
shall not be subject to any "going concern" or like qualification or exception
or any qualification or exception as to the scope of such audit; and
 
(b)            as soon as available, but in any event not later than 60 days
after the end of each of the first three fiscal quarters of each fiscal year of
the Company, a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
operations and cash flows for such fiscal quarter and for the portion of the
Company's fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to Section 6.02,
the Company shall not be separately required to furnish such information under
clause (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of the Company to furnish the information and materials described in
clauses (a) and (b) above at the times specified therein.
6.02.            Certificates; Other Information.  Deliver to the Administrative
Agent for further prompt distribution to the Lenders:
 
(a)            concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Company;
 
(b)            promptly after the same are available, copies of each report or
financial statement sent to the stockholders of the Company generally, and
copies of all regular and periodic reports which the Company may file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
and
 
(c)            promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
through the Administrative Agent may from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company's website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company's behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall deliver paper copies of such documents
to the Administrative Agent or any Lender that requests the Company to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender.  In every instance the Company
shall be required to provide, whether electronically or otherwise, executed
copies of the Compliance Certificates required by Section 6.02(a) to the
Administrative Agent.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of such Borrower hereunder
(collectively, "Borrower Materials") by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the "Platform") and (b) certain of the Lenders may be
"public-side" Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Borrower or its securities) (each, a
"Public Lender").  The Administrative Agent hereby agrees that when it posts
such Borrower Materials on the Platform, it will post such Borrower Materials in
the form such Borrower provided such Borrower Materials to the Administrative
Agent.  Each Borrower hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders must be clearly and conspicuously marked
"PUBLIC" which, at a minimum, shall mean that the word "PUBLIC" shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
"PUBLIC," the Borrowers shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrowers or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked "PUBLIC" are permitted to be
made available through a portion of the Platform designated "Public Investor;"
and (z) the Administrative Agent and the Lead Arrangers shall treat any Borrower
Materials that are not marked "PUBLIC" as being suitable only for posting on a
portion of the Platform not designated "Public Investor."  Notwithstanding the
foregoing or anything to the contrary herein or in any other Loan Document, no
Loan Party is under any obligation to mark any Borrower Materials as "PUBLIC."
6.03.            Notices.  Promptly upon any Responsible Officer obtaining
knowledge thereof, notify the Administrative Agent:
 
(a)            of the occurrence of any Default;
 
(b)            (i) of any violation of any Environmental Law that the Company or
any of its Subsidiaries reports in writing or is reportable by such Person in
writing (or for which any written report supplemental to any oral report is
made) to any Governmental Authority that would reasonably be expected to have a
Material Adverse Effect and (ii) upon becoming aware thereof, of any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, of any Governmental Authority that would
reasonably be expected to have a Material Adverse Effect;
 
(c)            of any litigation or proceedings pending or threatened in writing
affecting the Company or any of its Subsidiaries involving an uninsured claim
against the Company or any of its Subsidiaries that would reasonably be expected
to have a Material Adverse Effect;
(d)            of the occurrence of any ERISA Event that would reasonably be
expected to result in liability exceeding the Threshold Amount;
 
(e)            of any material change in accounting policies or financial
reporting practices by the Company not required by GAAP or applicable law; and
 
(f)            of any announcement by Fitch, Moody's or S&P of any change in a
Debt Rating.
 
Each notice pursuant to this Section 6.03 (other than Section 6.03(f) shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto.  The Administrative
Agent will promptly notify the Lenders of any notices it receives pursuant to
this Section 6.03.
6.04.            Payment of Obligations.  Pay and discharge or otherwise satisfy
prior to the time when any penalty or fine shall be incurred with respect
thereto (a) all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets and (b) all other lawful claims which, if
unpaid, would by law become a Lien upon its property (other than any Lien
permitted under Section 7.01), except, in the case of clauses (a) and (b) to the
extent failure to pay or discharge the same would not reasonably be expected to
have a Material Adverse Effect or unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves, if
any, required by GAAP are being maintained by the Company or such Significant
Subsidiary.
 
6.05.            Preservation of Existence, Etc.  Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.03; provided that the legal existence or good standing of any
Significant Subsidiary other than the Designated Borrower may be terminated or
permitted to lapse if the Company determines in good faith that such termination
or lapse is in the best interests of the Company and is not materially
disadvantageous to the Lenders.
 
6.06.            Maintenance of Properties.  Except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, (a)
maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted and (b) make all necessary repairs thereto and
renewals and replacements thereof in accordance with sound industry practice.
 
6.07.            Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
similarly situated Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance) as are
customarily carried under similar circumstances by such other Persons, provided
that the Company and any of its Significant Subsidiaries may maintain a program
of self insurance in accordance with sound business practices.
 
6.08.            Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted, (b)
except as disclosed on Schedule 6.08, or (c) the failure to comply therewith
would not reasonably be expected to have a Material Adverse Effect.
 
6.09.            Books and Records.  Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP and, in
the case of a Foreign Subsidiary, applicable statutory reporting requirements,
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Company or such Significant Subsidiary,
as the case may be, as and to the extent required thereby.
 
6.10.            Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender at the expense of that
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at such reasonable times during normal
business hours, upon reasonable advance notice to the Company; provided,
however, that unless an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may only exercise its inspection rights hereunder twice per fiscal year;
provided further, that representatives of the Company may be present during such
inspections and discussions at all times prior to the occurrence of a Default or
Event of Default.
 
6.11.            Use of Proceeds.  Use the proceeds of the Credit Extensions for
(i) general corporate purposes, including, without limitation, financing working
capital, capital expenditures and other lawful purposes and (ii) to refinance
the Borrowers' indebtedness under the Existing Credit Agreement.
 
6.12.            Additional Subsidiary Guarantors.  Notify the Administrative
Agent at the time that a Domestic Subsidiary (other than a Domestic Subsidiary
that is a direct or indirect Subsidiary of a Foreign Subsidiary) is created or
acquired after the date of this Agreement and meets the conditions set forth in
the definition of "Significant Subsidiary", and promptly thereafter (and in any
event within 60 days after such creation or acquisition), cause such Person to
(i) become a Subsidiary Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Subsidiary Guaranty or such other
document as shall be reasonably satisfactory to the Administrative Agent for
such purpose, and (ii) deliver to the Administrative Agent documents of the
types referred to in clauses (iii) and (iv) of Section 4.01(a), all in form,
content and scope reasonably satisfactory to the Administrative Agent.
 
6.13.            Anti-Corruption Laws.  Except to the extent that the failure to
do so (i) would not reasonably be expected to have a Material Adverse Effect and
(ii) would not result in any non-compliance by, or other adverse impact on any
of the Lenders, L/C Issuer, Administrative Agent or Arrangers with respect to
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions,
conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and maintain policies and
procedures designed to promote and achieve compliance with such laws.
 
ARTICLE VII.
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan shall remain
unpaid or unsatisfied or any other Obligation hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding or not otherwise provided for in full in a manner provided for
herein or as otherwise reasonably satisfactory to the relevant L/C Issuer:
7.01.                          Liens.  The Company shall not, nor shall it
permit any Subsidiary (other than any Foreign Subsidiary) to, create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than the following:
 
(a)            Liens pursuant to any Loan Document;
 
(b)            Liens existing on the date hereof and any extension, renewal or
replacement (or successive extensions, renewals or replacements), in whole or in
part, thereof; provided, however, that (i) such extension, renewal or
replacement shall be limited to all or part of the property which secured the
Lien so extended, renewed or replaced (plus improvements on such property), (ii)
the amount secured or benefited thereby is not increased except to the extent
the increased amount of Indebtedness would be permitted under Section 7.02,
(iii) the direct or indirect obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.02(d);
 
(c)            Liens for taxes, assessments or governmental charges not overdue
for a period of more than 60 days or, if more than 60 days overdue, (i) which
are being contested in good faith by appropriate proceedings (provided that
adequate reserves with respect thereto are maintained on the books of the
Company or its Subsidiaries, as the case may be, in conformity with GAAP), (ii)
which secure payments disclosed on Schedule 7.01(c), or (iii) with respect to
which failure to make payment would not reasonably be expected to have a
Material Adverse Effect;
 
(d)            carriers', warehousemen's, mechanics', materialmen's,
repairmen's, supplier's or other like Liens arising in the ordinary course of
business securing amounts which are not overdue for a period of more than 60
days or, if more than 60 days overdue (i) such Lien is being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person or
(ii) the failure to pay such amounts would not reasonably be expected to have a
Material Adverse Effect;
 
(e)            (i) Liens incurred in connection with workers' compensation,
unemployment insurance and other social security legislation, (ii) Liens
incurred in the ordinary course of business securing insurance premiums or
reimbursement obligations under insurance policies or (iii) obligations in
respect of letters of credit or bank guarantees that have been posted to support
the payment of the items set forth in clauses (i) and (ii) of this Section
7.01(e);
 
(f)            deposits or pledges to secure the performance of bids, tenders,
trade contracts and leases (other than for borrowed money), statutory
obligations, surety and appeal bonds, indemnity bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
 
(g)            easements, rights-of-way, zoning restrictions, restrictions on
the use of real property and defects and irregularities in the title thereto,
landlord's or lessor's liens under leases to which the Company or a Subsidiary
of the Company is a party, and other similar encumbrances and minor liens, none
of which in the opinion of the Company interferes materially with the use of the
property affected in the ordinary conduct of the business of the Company and its
Subsidiaries and which defects do not individually or in the aggregate have a
Material Adverse Effect;
 
(h)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h);
 
(i)            Liens on assets acquired, constructed or improved by the Company
or any of its Subsidiaries, provided, however, that (i) such Liens secure
Indebtedness permitted by Section 7.02(g), and (ii) such Liens shall not apply
to any other property or assets of the Company or any of its Subsidiaries; and
 
(j)            Liens on the property or assets of a Person which is merged into
or becomes a Subsidiary of the Company after the date hereof and, with respect
to Significant Subsidiaries, securing Indebtedness of such Significant
Subsidiary permitted under Section 7.02(h) provided that (i) such Liens existed
at the time of such merger or at the time such Person became such a Subsidiary
and were not created in anticipation thereof, (ii) any such Lien does not extend
to cover any other property or assets of the Company or any Subsidiary and (iii)
such Liens do not secure obligations exceeding $75,000,000 in aggregate amount
at any time outstanding;
 
(k)            Liens existing on assets or properties at the time of the
acquisition thereof by the Company or any Subsidiary of the Company which were
not created in anticipation of the acquisition thereof by the Company or such
Subsidiary, and which (i) do not extend to or cover any assets or property of
the Company or such Subsidiary other than the assets or property being acquired
or (ii) secure any Indebtedness not permitted under Section 7.02;
 
(l)            any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses (i), (j) and (k); provided, however, that such extension,
renewal or replacement shall be limited to all or part of the property which
secured the Lien so extended, renewed or replaced (plus improvements on such
property);
 
(m)            rights of setoff and similar arrangements in favor of depository
and securities intermediaries to secure customary fees and similar amounts
related to bank accounts or securities accounts;
 
(n)            any encumbrance or restriction (including, without limitation,
put and call agreements and transfer restrictions, but not pledges) with respect
to the Capital Stock of any joint venture or similar arrangement created
pursuant to the joint venture or similar agreements with respect to such joint
venture or similar arrangement;
 
(o)            [Intentionally Omitted]
 
(p)            [Intentionally Omitted]
 
(q)            Liens on assets of any Foreign Subsidiary securing Indebtedness
of any Foreign Subsidiary permitted by Section 7.02 (j);
 
(r)            Liens created pursuant to and in accordance with any Permitted
Receivables Securitization Facility and Liens created in connection with
Recourse Obligations for credit enhancement or liquidity purposes, pursuant to
any agreement pursuant to which the Company and certain of its Subsidiaries
agree to sell, assign, pledge and transfer to a credit insurance provider or
other similar entities certain Recourse Obligations; and
 
(s)            other Liens on assets which secure obligations not exceeding
$50,000,000 in aggregate amount at any time outstanding.
 
7.02.                          Indebtedness.  The Borrowers shall not, nor shall
the Company permit any Significant Subsidiary to, create, incur, assume or
suffer to exist any Indebtedness, except:
 
(a)            Indebtedness under the Loan Documents;
 
(b)            Non-Priority Indebtedness of the Company;
 
(c)            Non-Priority Indebtedness of Significant Subsidiaries of the
Company not exceeding 25% of Consolidated Net Worth at any time;
 
(d)            Indebtedness outstanding on the date hereof and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder; provided further that the
direct or contingent obligor with respect to such Indebtedness is not changed.
 
(e)            Indebtedness of the Company or any Significant Subsidiary to the
Company or any Subsidiary;
 
(f)            guarantees of the Company or any Significant Subsidiary in
respect of Indebtedness or other obligations otherwise permitted hereunder of
the Company or of any other Subsidiary;
 
(g)            Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including under Capitalized Leases
and Synthetic Leases, and any Indebtedness assumed in connection with the
acquisition of any assets or secured by a Lien on such assets prior to the
acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof,
provided that the aggregate outstanding principal amount of Indebtedness
permitted by this clause (g) shall not at any one time exceed $50,000,000 (but,
if recourse to such Person is limited to such property, then the amount of such
Indebtedness of such Person shall be deemed to be limited to the lesser of (i)
the outstanding amount of such secured Indebtedness, and (ii) the fair market
value of the property subject to such Lien);
 
(h)            Indebtedness of any Person that becomes a Significant Subsidiary
or that is merged with or into the Company or a Significant Subsidiary after the
date hereof or related to assets or properties described in Section 7.01(k),
provided that such Indebtedness exists (i) at the time such Person becomes a
Significant Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Significant Subsidiary, or (ii) at the time the
property or asset is acquired, as applicable, and is not created in
contemplation of or in connection with such Person becoming a Significant
Subsidiary;
 
(i)            Indebtedness in connection with any Permitted Receivables
Securitization Facility and Indebtedness created in connection with Recourse
Obligations for credit enhancement or liquidity purposes, pursuant to any
agreement pursuant to which the Company and certain of its Subsidiaries agree to
sell, assign, pledge and transfer to a credit insurance provider or other
similar entities certain Recourse Obligations; and
 
(j)            Indebtedness of Foreign Subsidiaries other than the Designated
Borrower; and
 
(k)            other Indebtedness of the Company or its Significant Subsidiaries
in an aggregate principal amount not to exceed $50,000,000 at any time
outstanding.
 
7.03.                          Fundamental Changes.  The Borrowers shall not,
nor shall the Company  permit any Significant Subsidiary to, merge, dissolve,
liquidate, consolidate with or into another Person, agree to or effect any
acquisition of at least a majority of the Capital Stock or all or substantially
all of the assets of any Person or any division or line of business of any
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:
 
(a)            so long as no Default exists or would result therefrom, the
Company may merge or consolidate with any other Person provided that the Company
shall be the continuing or surviving Person;
 
(b)            any Significant Subsidiary may merge with (i) the Company,
provided that the Company shall be the continuing or surviving Person, (ii) any
one or more other Subsidiaries, provided that when any Subsidiary Guarantor is
merging with another Subsidiary, a Subsidiary Guarantor shall be the continuing
or surviving Person, or (iii) any other Person provided that such Significant
Subsidiary shall be the continuing or surviving Person;
 
(c)            any Significant Subsidiary may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Company or to
another Subsidiary; provided that if the transferor in such a transaction is a
Subsidiary Guarantor, then the transferee must either (i) be or simultaneously
with such transaction become (by executing and delivering to the Administrative
Agent a joinder agreement, in form and substance reasonably satisfactory to the
Administrative Agent, to the Guaranty) a Subsidiary Guarantor or (ii) be the
Company;
 
(d)            so long as no Default exists or would result therefrom, the
Company or a Significant Subsidiary may acquire the stock or other securities
of, or the majority of assets of, any Person, provided that, if the
consideration for such acquisition exceeds $100,000,000, not less than five (5)
Business Days prior to the consummation of such proposed acquisition, the
Company shall have delivered to the Administrative Agent a certificate
demonstrating compliance on a Pro Forma Basis with the financial covenants set
forth in Section 7.05 hereof; and
 
(e)            the Company or any Significant Subsidiary may acquire Capital
Stock of any Subsidiary of the Company existing on the Effective Date from any
then existing minority holder thereof.
 
7.04.                          Transactions with Affiliates.  The Company will
not, and will not permit any of its Significant Subsidiaries to, engage in any
material transaction with any Affiliate that is not the Company or a Subsidiary
(other than in connection with services as employees, officers and directors),
including any material contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
Affiliate, on terms materially more favorable to such Person than would have
been obtainable on an arm's-length basis in the ordinary course of business,
excluding (a) any transaction with an Affiliate controlled by the Company
entered into in the ordinary course of business, (b) any transaction relating to
the issuance of any class of Capital Stock of the Company, and (c) any
transaction entered into in connection with a Permitted Receivables
Securitization Facility.
 
7.05.                          Financial Covenants.
 
(a)            Consolidated Interest Coverage Ratio.  The Company shall not
permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter of the Company to be less than 3.50:1.00.
(b)            Total Funded Debt to Consolidated EBITDA.  The Company shall not
permit the ratio of (i) Consolidated Total Funded Debt at the end of any fiscal
quarter set forth in the table set forth below to (ii) Consolidated EBITDA for
the Measurement Period then ended to exceed the ratio set forth opposite such
fiscal quarter in  the table below; provided that such ratio shall be calculated
on a Pro Forma Basis for any Measurement Period including the fiscal quarter in
which an acquisition or disposition occurs for which, in the case of an
acquisition, the purchase price exceeds $100,000,000 or, in the case of a
disposition, the fair market value of assets or business disposed exceeds
$50,000,000:
Fiscal Quarter
Ratio
   
First, Second and Fourth fiscal quarters of any Fiscal Year
3.00:1.00
Third fiscal quarter of any Fiscal Year
3.50:1.00
       

7.06.                          Sanctions.  The Loan Parties shall not directly
or, to the knowledge of the Company, indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, (a) to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or (b) if such use of
proceeds or funding will result in a violation by any Person (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions.
 
7.07.                          Anti-Corruption Laws.  The Loan Parties shall not
directly or, to the knowledge of the Company, indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
anti-corruption legislation in another jurisdiction in which a Borrower conducts
business.
 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
8.01.                          Events of Default.  Any of the following shall
constitute an Event of Default:
 
(a)            Non-Payment.  Any Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or  any L/C Obligation, or (ii) within five days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within 30 days after the date for payment specified on the invoice
therefor, any other amount payable hereunder or under any other Loan Document;
or
 
(b)            Specific Covenants.  The Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.05 or ARTICLE VII; or
 
(c)            Other Defaults.  (i) Any Loan Party fails to perform or observe
any other covenant or agreement in Sections 6.01 or 6.02 on its part to be
performed or observed, and such failure continues for 15 days, or (ii) any Loan
Party fails to perform or observe any other covenant or agreement (not specified
in subsection (a) or (b) or clause (i) above) contained in any Loan Document on
its part to be performed or observed and such failure continues for 30 days
after receipt of notice from the Administrative Agent or any Lender of such
Default; or
 
(d)            Representations and Warranties.  Any representation or warranty
made or deemed made by the Company or any other Loan Party herein, or in any
other Loan Document, or in any certificate or document required to be furnished
pursuant to any Loan Document shall be materially incorrect when made or deemed
made; or
 
(e)            Cross-Default.  The Company or any Subsidiary (A) fails to make
any payment when due, after giving effect to any applicable grace period
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness for borrowed money or credit received
or in respect of any Capitalized Leases or in respect of any guaranties by the
Company or any Subsidiary of any such Indebtedness of another Person (other than
Indebtedness hereunder) having an aggregate principal amount of more than the
Threshold Amount, or (B) defaults (after giving effect to any applicable grace
period, and unless waived) with respect to any other agreement relating to any
such Indebtedness having an aggregate principal amount of more than the
Threshold Amount, the effect of which default is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity; or
 
(f)            Insolvency Proceedings, Etc.  Any Loan Party or any of its
Significant Subsidiaries institutes or consents to the institution of any
proceeding under any applicable Debtor Relief Law, or makes an assignment for
the benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or consents to
the entry of an order for relief in an involuntary case under applicable Debtor
Relief Laws; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar custodian is appointed without the application or
consent of such Person and the appointment continues undischarged or unstayed
for 60 calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding which
order is not stayed; or
 
(g)            Inability to Pay Debts; Attachment.  The Company or any
Significant Subsidiary admits in writing its inability, or fails generally to
pay its debts as they become due; or
 
(h)            Judgments.  There is entered against the Company or any
Significant Subsidiary (i) one or more final judgments or orders for the payment
of money in an aggregate amount (as to all such judgments or orders) exceeding
the Threshold Amount (to the extent not covered by insurance as to which the
insurer does not dispute coverage) and there is a period of 60 consecutive days
during which such judgment(s) remain undischarged, unvacated, unbonded or
unstayed; or
 
(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or would reasonably be expected to
result in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period and any extension of time for
payment in connection with a dispute under Title IV of ERISA, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan with respect to which it has withdrawal liability in
an aggregate amount in excess of the Threshold Amount; or
 
(j)            Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Credit Extensions and all other Obligations, ceases to be in full force
and effect; or any Loan Party contests in writing the validity or enforceability
of any Loan Document; or any Loan Party denies in writing that it has any or
further liability or obligation under any Loan Document, or revokes, terminates
or rescinds in writing any Loan Document, except in each case to the extent in
accordance with the terms of such Loan Document; or
 
(k)            Change of Control.  There occurs any Change of Control.
 
8.02.                          Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:
 
(a)            declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)            declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
 
(c)            require that the Company Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
 
(d)            exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
8.03.                                        Application of Funds.  After the
exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.18(c) and (d) and 2.19(a)(ii), be
applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent payable under Section
10.04(a) and amounts payable under Article III) payable to the Administrative
Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including  fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
payable under Section 10.04(a) and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.04 and 2.18; and
Last, the balance, if any, after all of the Obligations then due and owing have
been indefeasibly paid in full, to the Borrowers or as otherwise required by
Law.
Subject to Sections 2.04(c) and 2.18(c) and (d), amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.
ARTICLE IX.
AGENT
9.01.            Appointment and Authority.  Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  Except with respect to Sections 9.06 and 9.07, the provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and neither any Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term "agent" herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
 
9.02.            Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
9.03.            Exculpatory Provisions.  The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by a
Borrower, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04.            Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and, absent bad faith, gross negligence or
willful misconduct, shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) reasonably believed by it to be genuine and correct and to have
been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and, absent bad faith, gross negligence or willful misconduct, shall not incur
any liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it with reasonable care, and, absent bad faith, gross negligence and
willful misconduct, shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
9.05.            Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more subagents appointed by the
Administrative Agent.  The Administrative Agent and any such subagent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such subagent and to the Related Parties of the
Administrative Agent and any such subagent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
 
9.06.            Resignation of Administrative Agent.
 
(a)            The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrowers.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the consent of the Borrowers unless an Event of Default is continuing (such
consent not to be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the "Resignation Effective Date"), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the L/C
Issuer, with the consent of the Borrowers unless an Event of Default is
continuing (such consent not to be unreasonably withheld or delayed), appoint a
successor Administrative Agent meeting the qualifications set forth above. 
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date
.
(b)            If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrowers and such Person remove such Person as Administrative Agent and, with
the consent of the Borrowers unless an Event of Default is continuing (such
consent not to be unreasonably withheld or delayed), appoint a successor. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the "Removal Effective Date"), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
 
(c)            With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor's appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.  After the retiring or removed Administrative
Agent's resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its subagents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.  Notwithstanding the foregoing, the retiring or
removed Administrative Agent shall continue to hold any Cash Collateral held by
it on behalf of the Lenders or the L/C Issuer under any of the Loan Documents
until such time as a successor Administrative Agent is appointed.
 
9.07.            Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other conditions and creditworthiness of the
Loan Parties and its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges and agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08.            No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Lead Arrangers, Book Managers, Co-Syndication
Agents or Co-Documentation Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
 
9.09.            Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
 
(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(i) and (j), 2.10 and 10.04) allowed in such judicial
proceeding; and
 
(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel as provided herein, and any other amounts due the Administrative Agent
under Sections 2.10 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
9.10.            Guaranty Matters.  The Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release any
Subsidiary Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
ARTICLE X.
MISCELLANEOUS
10.01.            Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable Loan
Party, as the case may be, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:
 
(a)            extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
 
(b)            postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;
 
(c)            reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of "Default
Rate" or to waive any obligation of any Borrower or any other Person to pay
interest or Letter of Credit Fees at the Default Rate or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;
 
(d)            change Section 2.14 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;
 
(e)            amend Section 1.06 or the definition of "Alternative Currency" in
either case to add additional currencies without the written consent of each
Lender directly affected thereby;
 
(f)            change any provision of this Section or the definition of
"Required Lenders" without the written consent of each Lender; or
 
(g)            release the Company from the Company Guaranty or all or
substantially all of the value of the Subsidiary Guaranty without the written
consent of each Lender, except to the extent the release of any Guarantor is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
Section 10.06(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder or
under any other Loan Document (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment, or modification requiring the consent of all Lenders or each affected
Lender, only if by its terms it affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders, shall require the consent of the
Defaulting Lender.
If any assignee Lender is an Affiliate of the Company, then any such assignee
Lender shall have no right to vote as a Lender hereunder or under any of the
other Loan Documents for purposes of granting consents or waivers or for
purposes of agreeing to amendments or other modifications to any of the Loan
Documents or for purposes of making requests to the Administrative Agent
pursuant to Section 8.01 or 8.02, and the determination of the Required Lenders
shall for all purposes of this Agreement and the other Loan Documents be made
without regard to such assignee Lender's interest in any of the Loans or L/C
Obligations.  If any Lender sells a participating interest in any of the Loans
or L/C Obligations to a participant, and such participant is the Company or an
Affiliate of the Company, then such transferor Lender shall promptly notify the
Administrative Agent of the sale of such participation.  A transferor Lender
shall have no right to vote as a Lender hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or modifications to any of the Loan Documents or for
purposes of making requests to the Administrative Agent pursuant to Section 8.01
or 8.02 to the extent that such participation is beneficially owned by the
Company or any Affiliate of the Company, and the determination of the Required
Lenders shall for all purposes of this Agreement and the other Loan Documents be
made without regard to the interest of such transferor Lender in the Loans or
L/C Obligations to the extent of such participation.  The provisions of this
paragraph shall not apply to an assignee Lender or participant which is also a
Lender on the Effective Date or to an assignee Lender or participant which has
disclosed to the other Lenders that it is an Affiliate of the Company and which,
following such disclosure, has been excepted from the provisions of this
paragraph in a writing signed by the Required Lenders determined without regard
to the interest of such assignee Lender or transferor Lender, to the extent of
such participation, in Loans or L/C Obligations.
10.02.            Notices; Effectiveness; Electronic Communication.
 
(a)            Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)
if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

(ii)
if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire as
provided to the Administrative Agent and the Company (including, as appropriate,
notices delivered solely to the Person designated by a Lender on its
Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)            Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including email and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, the Swing Line
Lender, the L/C Issuer and each Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent and the Company otherwise agree, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)            The Platform.  THE PLATFORM IS PROVIDED "AS IS" AND "AS
AVAILABLE."  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the "Agent Parties") have any liability to any Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower's, any Loan Party's or the Administrative Agent's
transmission of Borrower Materials through the Internet.
 
(d)            Change of Address, Etc.  Each of the Borrowers, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrowers, the Administrative Agent, the L/C Issuer
and the Swing Line Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the "Private Side
Information" or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender's compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the "Public Side Information"
portion of the Platform and that may contain material non-public information
with respect to the Borrowers or its securities for purposes of United States
Federal or state securities laws.
 
(e)            Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders, if acting in good faith
and without gross negligence or willful misconduct, shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of any Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The
Borrowers shall indemnify the Administrative Agent, the L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower in the absence of bad faith,
gross negligence or willful misconduct.
 
10.03.            No Waiver; Cumulative Remedies.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.14), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.14, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
10.04.            Expenses; Indemnity; Damage Waiver.
 
(a)            Costs and Expenses.  Other than with respect to Taxes, which
shall (except to the extent they arise from a non-Tax claim hereunder) be
governed solely by Section 3.01, the Company shall pay or reimburse (i) all
reasonable outofpocket expenses incurred by the Administrative Agent (including
the reasonable fees, charges and disbursements of a single domestic firm and, if
reasonably requested by the Administrative Agent and approved by the Company, a
single foreign firm, of counsel for the Administrative Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii)  all outofpocket
expenses incurred by the Administrative Agent, the Lenders or the L/C Issuer
(including the reasonable fees, charges and disbursements of a single domestic
firm and, if reasonably requested by the Administrative Agent, a single foreign
firm, of counsel for the Administrative Agent and the Lenders, unless a conflict
exists, in which case, reasonable fees and expenses of reasonably necessary
additional counsel for the affected Lender(s) shall be covered), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such outofpocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
 
(b)            Indemnification by the Company.  Other than with respect to
Taxes, which shall be governed solely by Section 3.01, the Company shall
indemnify the Administrative Agent (and any sub-agent thereof), and each Lender
and the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an "Indemnitee") against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of (A) a
single domestic firm and, if reasonably requested by the relevant Indemnitees
and approved by the Company (which approval shall not be unreasonably withheld),
a single foreign firm, of counsel for the Indemnitees, unless a conflict exists,
in which case, reasonable fees and expenses of reasonably necessary additional
counsel for the affected Indemnitee(s) shall be covered), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including any
Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment (or a settlement that expressly addresses
indemnification) to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) result from a claim brought by the Company or
any other Loan Party against an Indemnitee for breach of such Indemnitee's
obligations hereunder or under any other Loan Document, if the Company or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction (or a settlement
that expressly addresses indemnification) or (z) arise from claims of any
Lenders solely against one or more Lenders that have not resulted from any
misrepresentation, default or breach of any of the Loan Documents by the Loan
Parties.  For purposes hereof, a "Related Person" of an indemnified person means
(i) if the indemnified person is the Administrative Agent or any of its Related
Parties, any of the Administrative Agent and its Related Parties, (ii) if the
indemnified person is a Lender or any of its Related Parties, any of such Lender
and its Related Parties.
 
(c)            Reimbursement by Lenders.  To the extent that the Company for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender's pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender's share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based each
Lender's Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), L/C
Issuer or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.13(d).
 
(d)            Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no party hereto shall assert, and each party hereto
hereby waives, and acknowledges that no other Person shall have, any claim
against any other party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through a Platform in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby other
than for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Persons as determined by a
final and nonappealable judgment of a court of competent jurisdiction (or a
settlement that expressly addresses indemnification).
 
(e)            Payments.  All amounts due under this Section shall be payable
not later than 30 days after submission of an invoice therefor.
 
(f)            Survival.  The agreements in this Section and the indemnity
provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
 
10.05.            Payments Set Aside.  To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law, then (a) to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such setoff had not occurred, and (b) each Lender and the L/C Issuer
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
 
10.06.            Successors and Assigns.
 
(a)            Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither any Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
'
(b)            Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
 
(i)
Minimum Amounts.

(A)
in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)
in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if "Trade Date"
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $10,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met.

(ii)
Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender's rights and obligations
under this Agreement with respect to the Loans or the Commitment assigned,
except that this clause (ii) shall not apply to the Swing Line Lender's rights
and obligations in respect of Swing Line Loans;

(iii)
Required Consents.  No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)
the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received written notice thereof;

(B)
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C)
the consent of the L/C Issuer (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D)
the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv)
Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount, if any, required as set forth in
Schedule 10.06; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (and the Administrative
Agent shall promptly deliver a copy thereof to the Company).

(v)
No Assignment to Certain Persons.  No such assignment shall be made (A) to any
Borrower or any of the Borrowers' Subsidiaries, or (B) to any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural person.

(vi)
Notes.  The assigning Lender shall deliver all Notes evidencing the assigned
interests to the Company or the Administrative Agent (and the Administrative
Agent shall deliver such Notes to the Company).

(vii)
Qualifying Banks.  In relation to any Borrower that is organized under the law
of Switzerland, the Administrative Agent and the Lenders shall ensure that
assignments or transfers may not be effected if after giving effect to such
assignments or transfers there would be more than 20 Lenders (including
participants and subparticipants) that are not Qualifying Banks in relation to
any such Borrower.

(viii)
No Assignment Resulting in Additional Indemnified Taxes.  No such assignment
shall be made to any Person that would result in the imposition of Indemnified
Taxes in excess of the Indemnified Taxes that would be imposed in the absence of
such assignment.

(ix)
Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(x)
Costs and Fees.  Any Affiliate or Approved Fund that is assigned any portion of
any Commitment or Loan hereunder will not charge the Borrowers any fees or costs
in connection with any funding obligations, including the funding of Alternative
Currencies, that are higher than those charged by the assigning Lender.  Nothing
in this clause (x) shall otherwise be deemed to alter or affect in any manner
the Company's reimbursement obligations under Article II in respect of such
assignee.

(xi)
Alternate Currencies.  At all times prior to the occurrence of a Default or
Event of Default, any assignee hereunder shall certify upon acceptance of the
assignment that it will make available to the Borrowers all Alternate Currencies
specified in this Agreement on the terms and conditions set forth herein.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be subject to the obligations under and entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender's having been a Defaulting Lender.  Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.
(c)            Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent's Office a copy of each
Assignment and Assumption delivered to it )or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the "Register").  Upon its receipt of a duly
completed Assignment and Acceptance executed by an assigning Lender and an
assignee, the processing and recordation fee referred to in subsection (b) of
this Section 10.06 and any written consent to such assignment required by
subsection (b) of this Section 10.06, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register.  The entries in the Register shall be conclusive, absent demonstrable
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
(d)            Participations.  Any Lender may at any time, without the consent
of, or notice to, any Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, sell participations to any Person (other than a natural
Person, a Defaulting Lender or the Company or any of the Company's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender's participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 10.04(c) without regard to the existence of any
participation.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (a), (b) or (c) of
the first proviso to Section 10.01 that directly affects such Participant (it
being understood that (i) any vote to rescind any acceleration made pursuant to
Section 8.02 of amounts owing with respect to the Loans and other Obligations
and (ii) any modifications of the provisions relating to amounts, timing or
application of prepayments of Loans and other Obligations shall not require the
approval of such Participant).  Subject to subsection (e) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent (subject to the requirements in
those sections, including timely delivery of forms pursuant to Section 3.01) as
if it were a Lender of the relevant Loan and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except,
subject to subsection (e) of this Section, to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrowers' request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of Section
3.06 with respect to any Participant.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.14 as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant's interest in the Loans or
other obligations under the Loan Documents (the "Participant Register");
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)            Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company's prior written consent.  A
Participant shall not be entitled to the benefits of Section 3.01 unless the
Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
3.01(e) as though it were a Lender.
 
(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(g)            Electronic Execution of Assignments.  The words "execution,"
"signed," "signature," and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary neither the Administrative Agent, the L/C Issuer nor any Lender is
under any obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by the Administrative Agent, the L/C
Issuer or such Lender pursuant to procedures approved by it and provided further
without limiting the foregoing, upon the request of any party, any electronic
signature shall be promptly followed by a manually executed counterpart.
 
(h)            Special Purpose Funding Vehicles.  Subject to clause (vii) of
subsection (b) above, any Lender (a "Granting Lender") may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company (an "SPC") the
option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) such granting shall not relieve the Granting Lender of
any of its obligations under this Agreement, including, without limitation, its
obligation to fund a Loan if, for any reason, its SPC fails to fund any such
Loan.  Each party hereto hereby agrees that (i) neither the grant to any SPC nor
the exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrowers under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, provided, however, that the Granting Lender
shall remain liable for such obligations, and (iii) the Granting Lender shall
for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Committed Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Committed
Loan were made by such Granting Lender.  In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof,
provided, however, that each Granting Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such SPC
during such period of forbearance.  Without limiting the indemnification
obligations of any indemnifying Lender pursuant to this subsection, in the event
that the indemnifying Lender fails timely to compensate any Loan Party for such
claim, any Loans held by the relevant SPC shall, if requested by the Borrower,
be assigned promptly to the Granting Lender that administers the SPC and the
granting of rights pursuant to this subsection to such SPC shall be void. 
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Company and the Administrative Agent
and with the payment of a processing fee in the amount of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Committed Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Committed Loans to any rating agency, commercial paper dealer or provider of any
surety or guarantee or credit or liquidity enhancement to such SPC.
 
(i)            Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Subject to clause (vii) of subsection (b) above, if at any time Bank of America
assigns all of its Commitment and Loans pursuant to subsection (b) above, Bank
of America may, (i) upon 30 days' notice to the Company and the Lenders, resign
as L/C Issuer and/or (ii) upon 30 days' notice to the Company, resign as Swing
Line Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Company shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Company to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.04(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights and
obligations of the Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.05(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements reasonably
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
 
10.07.            Treatment of Certain Information; Confidentiality.  Each of
the Administrative Agent, the Lenders and the L/C Issuer agrees on behalf of
itself and its Related Parties to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates' respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and that the Administrative Agent, the relevant Lender
or the L/C Issuer, as the case may be, shall be responsible to the Loan Parties
and their Affiliates for any failure by such Person to maintain the
confidentiality of the Information), (b) to the extent required or requested by
any regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that, in the case of this clause (c) or the foregoing clause (b), the
Administrative Agent or the Lender, as the case may be, shall disclose only the
information required and, to the extent permitted by applicable law and
regulation, shall notify the Company in writing of such disclosure and will use
its best efforts to send such written notice in advance of such disclosure, so
that the Company may seek a protective order or other appropriate remedy), (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, (i) to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.16(a) or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrowers and their
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i)  any rating agency in connection with rating the Borrowers or their
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than any Loan Party or
any of its Affiliates (and other than a source acting on its or their behalf),
without a duty of confidentiality to any such Loan Party or any of its
Affiliates being violated.
 
For purposes of this Section, "Information" means all information supplied by or
on behalf of the Company or any Subsidiary pursuant to this Agreement or any
other Loan Document or in anticipation or preparation herefor or therefor, or
obtained by the Administrative Agent, and Lender or the L/C Issuer in the course
of any review of the books and records of any Loan Party, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary, without a duty of confidentiality to any Loan Party or any of its
Affiliates being violated.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.
10.08.            Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender to or for the credit or the account
of any Borrower or any other Loan Party against any and all of the obligations
of such Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower or such Loan Party may
be contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or the L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.19 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.     The rights of each Lender, the L/C Issuer
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the L/C
Issuer or their respective Affiliates may have.  Each Lender and the L/C Issuer
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
 
10.09.            Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the "Maximum Rate").  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Company. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
 
10.10.            Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means (e.g. "pdf" or "tif") shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
10.11.            Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and, to the extent made, shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.
 
10.12.            Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
 
10.13.            Replacement of Lenders.  If the Borrowers are entitled to
replace a Lender pursuant to the provisions of Section 3.06, or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
 
(a)            the Company shall have paid (or caused a Designated Subsidiary to
pay) to the Administrative Agent the assignment fee specified in Section
10.06(b) (unless the Administrative Agent waives such fee);
 
(b)            such Lender shall have received payment of an amount equal to
100% of the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Company or applicable Designated Subsidiary (in the case of all
other amounts);
 
(c)            in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(d)            such assignment does not conflict with applicable Law; and
 
(e)            in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
10.14.            Governing Law; Jurisdiction; Etc.
 
(a)            GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)            SUBMISSION TO JURISDICTION.  THE COMPANY AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
(c)            WAIVER OF VENUE.  THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)            SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15.            Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16.            No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby, each Borrower acknowledges
and agrees, and acknowledges its Affiliates' understanding, that: (i) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm's-length
commercial transaction between the Borrowers  and their respective Affiliates,
on the one hand, and the Administrative Agent, the Lead Arrangers and the
Lenders, on the other hand, and the Borrowers are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent, each
Lead Arranger and each Lender is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for any of the Borrowers or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) neither the Administrative Agent, nor any Lead Arranger nor
any Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of any Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent. any Lead Arranger or any
Lender has advised or is currently advising any of the Borrowers or their
respective Affiliates on other matters) and neither the Administrative Agent,
nor any Lead Arranger nor any Lender has any obligation to any of the Borrowers
or their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent, the Lead Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective
Affiliates, and neither the Administrative Agent, nor any Lead Arranger nor any
Lender has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent,
the Lead Arrangers and the Lenders have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  Each Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have with respect to
actions taken or omitted with respect to this Agreement through the Closing Date
against the Administrative Agent, the Lead Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty.
 
10.17.            Electronic Execution of Assignments and Certain Other
Documents.  The words "execute," "execution," "signed," "signature," and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignments and Assumptions, amendments or other modifications,
Committed Loan Notices, Swing Line Loan Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the  Administrative Agent
pursuant to procedures approved by it.
 
10.18.            USA PATRIOT Act Notice.  Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Act"), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Borrower in
accordance with the Act.  Each Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable "know your customer" and
anti-money laundering rules and regulations, including the Act.
 
10.19.            Judgment Currency.  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the "Judgment Currency") other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the "Agreement Currency"), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).
 
10.20.            Existing Credit Agreement Superseded.  On the Closing Date,
this Agreement shall supersede the Existing Credit Agreement in its entirety,
except as provided in this Section 10.20.  On the Closing Date, (a) the rights
and obligations of the parties evidenced by the Existing Credit Agreement shall
be evidenced by this Agreement and the other Loan Documents and (b) the Existing
Letters of Credit shall be deemed to have been issued pursuant hereto, and from
and after the Closing Date shall be deemed to be Letters of Credit subject to
and governed by the terms and conditions hereof.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
HASBRO, INC.
By:  /s/ Deborah Thomas
Name:  Deborah Thomas
Title:    Chief Financial Officer


HASBRO SA
By:  /s/ Julia Runnacles
Name:  Julia Runnacles
Title:    General Secretary


By:  /s/ Maria Gonzalez
Name:  Maria Gonzalez
Title:    Director of Finance & ITC

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as
Administrative Agent
By:  /s/ Nicholas Cheng
Name:  Nicholas Cheng
Title:    Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
By:  /s/ Nicholas Cheng
Name:  Nicholas Cheng
Title:    Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A.
By:  /s/ Lisa Huang
Name:  Lisa Huang
Title:    Vice President

--------------------------------------------------------------------------------

CITIZENS BANK, N.A.
By:  /s/ Michael Makaitis
Name:  Michael Makaitis
Title:    Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK, N.A.
By:  /s/ Garrett O'Malley
Name:  Garrett O'Malley
Title:    Director

--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA
By:  /s/ Michael Grad
Name:  Michael Grad
Title:    Director

--------------------------------------------------------------------------------



SUMITOMO MITSUI BANKING CORPORATION
By:  /s/ David Kee
Name:  David Kee
Title:    Managing Director

--------------------------------------------------------------------------------



BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH
By:  /s/ Mauricio Benitez
Name:  Mauricio Benitez
Title:    Managing Director


By:  /s/ Luca Sacchi
Name:  Luca Sacchi
Title:    Managing Director

--------------------------------------------------------------------------------



THE BANK OF NEW YORK MELLON
By:  /s/ Thomas J. Tarasovich, Jr.
Name:  Thomas J. Tarasovich, Jr.
Title:    Vice President

--------------------------------------------------------------------------------



AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
By:  /s/ Robert Grillo
Name:  Robert Grillo
Title:    Director

--------------------------------------------------------------------------------





THE HUNTINGTON NATIONAL BANK
By:  /s/ Jared Shaner
Name:  Jared Shaner
Title:    Vice President

--------------------------------------------------------------------------------



MORGAN STANLEY BANK, N.A.
By:  /s/ Michael King
Name:  Michael King
Title:    Authorized Signatory

--------------------------------------------------------------------------------



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
By:  /s/ Adrienne Young
Name:  Adrienne Young
Title:   Vice President

--------------------------------------------------------------------------------



SCHEDULE 1.01
Existing Letters of Credit
Instrument Number
Amount
Beneficiary
Expiry Date
0000000015
$600,000.00
Director of Rhode Island Workers' Compensation
January 10, 2016
0000003485
$79,000.00
The Travelers Indemnity Company
February 1, 2016
0000001378
$185,172.00
National Union Fire Insurance Co.
September 1, 2015




--------------------------------------------------------------------------------

SCHEDULE 1.02
[Reserved]

--------------------------------------------------------------------------------

SCHEDULE 1.03
Terms of Permitted Receivables Transactions
Transaction Summary:
The Company may establish, directly or indirectly, one or more special purpose,
bankruptcy remote corporations, limited liability companies, trusts or other
entities (collectively, the "Receivables Company") that will purchase, acquire
by contribution, pledge or otherwise finance the acquisition of all or a
designated portion of the trade account receivables, together with any assets,
interests or rights related to such receivables (collectively, the
"Receivables"), generated by the Company and its Subsidiaries. The purchases,
contributions or financings of the Receivables by the Receivables Company will
be financed in part by the creation of a receivables facility, with or without
external credit enhancement, in which ownership interests in, or notes,
commercial paper, certificates or other instruments secured by or representing,
directly or indirectly, beneficial interests in the Receivables (such ownership
interests, notes, commercial paper, certificates or instruments, the
"Receivables Securities") will be sold in one or more registered public
offerings, private placements, or other available capital markets transactions
by the Receivables Company or another entity.
Limited Recourse:
The transfer or pledge of Receivables by the Company and any applicable
Subsidiaries to the Receivables Company will be made with limited recourse;
provided that the Company and any applicable Subsidiaries may be liable under
the definitive documentation for the creation and issuance of the Receivables
Securities (the "Receivables Facility Documents") for customary recourse events,
and in any event may be liable for (a) the breach of certain representations and
warranties (consistent with similar financing transactions of this type) set
forth therein, (b) the aggregate amount of any dilution with respect to any
transferred or pledged Receivables, (c) its other agreements and obligations
(consistent with similar financing transactions of this type) under the
Receivables Facility Documents, (d) any obligations incurred in respect of any
underwriting or placement agency agreements entered into in connection with the
offering of the Receivables Securities, (e) its servicing obligations and (f)
customary indemnification and repurchase provisions.

--------------------------------------------------------------------------------

SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES
Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$100,000,000
14.285714286%
Citibank, N.A.
$100,000,000
14.285714286%
Citizens Bank, N.A.
$100,000,000
14.285714286%
SunTrust Bank
$100,000,000
14.285714286%
The Bank of Nova Scotia
$65,000,000
9.285714286%
Sumitomo Mitsui Banking Corporation
$34,000,000
4.857142857%
Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
$34,000,000
4.857142857%
The Bank of New York Mellon
$34,000,000
4.857142857%
Australia and New Zealand Banking Group Limited
$34,000,000
4.857142857%
The Huntington National Bank
$34,000,000
4.857142857%
Morgan Stanley Bank, N.A.
$32,500,000
4.642857143%
The Bank of Tokyo-Mitsubishi UFJ, LTD.
$32,500,000
4.642857143%
Total
$700,000,000
100.000000000%

--------------------------------------------------------------------------------

SCHEDULE 5.06(b)
Litigation
The Company had outstanding tax assessments in Mexico relating to the years 2000
to 2007 and for 2009 based on transfer pricing issues between the Company's
subsidiaries with respect to the Company's operations in Mexico. The Company
filed suit in the Federal Tribunal of Fiscal and Administrative Justice in
Mexico challenging the 2000 through 2004 assessments and through administrative
appeals for assessment for 2005 through 2007 and 2009.    During the fourth
quarter of 2014, the Company and the Mexican tax authorities settled these
disputes which resulted in an aggregate cash payment of approximately $65
million by the Company to the Mexican tax authorities.  This settlement
agreement resolved all of the outstanding tax assessments and also closed all
other completed tax years through and including 2013.



--------------------------------------------------------------------------------

SCHEDULE 5.08
Ownership of Property; Liens
None.



--------------------------------------------------------------------------------

SCHEDULE 5.09
Environmental Matters
None.



--------------------------------------------------------------------------------

SCHEDULE 5.10
Taxes
The Company had outstanding tax assessments in Mexico relating to the years 2000
to 2007 and for 2009 based on transfer pricing issues between the Company's
subsidiaries with respect to the Company's operations in Mexico. The Company
filed suit in the Federal Tribunal of Fiscal and Administrative Justice in
Mexico challenging the 2000 through 2004 assessments and through administrative
appeals for assessment for 2005 through 2007 and 2009.    During the fourth
quarter of 2014, the Company and the Mexican tax authorities settled these
disputes which resulted in an aggregate cash payment of approximately $65
million by the Company to the Mexican tax authorities.  This settlement
agreement resolved all of the outstanding tax assessments and also closed all
other completed tax years through and including 2013.



--------------------------------------------------------------------------------

SCHEDULE 5.12
Subsidiaries
Name of Subsidiary
State or Other Jurisdiction
of Incorporation or Organization
Hasbro International, Inc.
Delaware
Hasbro Latin America Inc.
Delaware
Hasbro International Holdings, B.V.
The Netherlands
Hasbro S.A.
Switzerland




--------------------------------------------------------------------------------

SCHEDULE 5.15
Compliance with Laws
None.

--------------------------------------------------------------------------------

SCHEDULE 6.08
Compliance with Laws
None.

--------------------------------------------------------------------------------

SCHEDULE 7.01(c)
Liens for Taxes, Assessments or Governmental Charges
None.

--------------------------------------------------------------------------------

SCHEDULE 7.02
Existing Indebtedness
Notes
Principal Amount Outstanding
6.30% Notes due 2017
$350,000,000
6.35% Notes due 2040
$500,000,000
6.60% Notes due 2028
$109,895,000
3.150% Notes due 2021
$300,000,000
5.100% Notes due 2044
$300,000,000




--------------------------------------------------------------------------------

SCHEDULE 10.02
ADMINISTRATIVE AGENT'S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
COMPANY
and DESIGNATED BORROWERS:
Company:
Hasbro Inc.
1011 Newport Avenue
Pawtucket, RI 02861
Attention: Deborah Thomas, Chief Financial Officer
With a copy to
Hasbro Inc.,
200 Narragansett Park Drive
Pawtucket, RI 02861
Attention: Martin R. Trueb, Treasurer
With a copy to
Hasbro Inc.,
1011 Newport Avenue
Pawtucket, RI 02861
Attention: General Counsel
Designated Borrower:
Hasbro SA
Rue Emile-Boéchat 31,
CH - 2800 Delémont,
Switzerland
Attention: General Manager
With a copy to the Company at
Hasbro, Inc.
200 Narragansett Park Drive
Pawtucket, Rhode Island 02861
Attention: Martin R. Trueb, Treasurer
With a copy to the Company at
Hasbro, Inc.
1011 Newport Avenue
Pawtucket, Rhode Island 02861
Attention: General Counsel
Administrative Agent & Swingline Lender Office:
(For financial/loan activity – advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):
Bank of America Merrill Lynch - Credit Services
101 N. Tryon Street, Charlotte, NC 28255-0001
Attention: Jennifer L. Clark
Phone:  980-388-0017
Fax:  704-409-1035
Electronic Mail: jennifer.l.clark@baml.com
Remittance Instructions:
Bank of America, N.A.
New York, NY
ABA #: 026-009-593
Account #: 1366212250600
Attn: Corporate Credit Services
Ref:  Hasbro Inc.
LC Issuer's Office:
(For fee payments due LC Issuer only and new LC requests and amendments):
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: Mary J. Cooper
Telephone: 570.330.4235
Telecopier: 570.330.4186
Electronic Mail: mary.j.cooper@baml.com
Remittance Instructions:
Bank of America, N.A. Charlotte, NC
ABA #: 026-009-593 New York, NY
Account #: 04535-883980
Attn: Scranton Standby
Ref: Hasbro Inc. & LC #
Other Notices as Administrative Agent:
(For financial statements, compliance certificates, maturity extension and
commitment change notices, amendments, consents, vote taking, etc)
Bank of America Plaza
901 MAIN STREET, 14TH FLOOR
Mail Code: TX1-492-14-11
Dallas, TX   75202
Attention: Sheri Starbuck
Telephone: 214.209.3758
Telecopier: 214.290-8392
Electronic Mail: sheri.starbuck@baml.com

--------------------------------------------------------------------------------

SCHEDULE 10.06
PROCESSING AND RECORDATION FEES
The Administrative Agent will charge a processing and recordation fee (an
"Assignment Fee") in the amount of $3,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $3,500 plus the amount set forth below:
Transaction
Assignment Fee
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
-0-
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
$500




--------------------------------------------------------------------------------

EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:  ___________, _____
To:Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Revolving Credit
Agreement, dated as of March 30, 2015 (as amended, supplemented or otherwise
modified in writing from time to time, the "Agreement;" the terms defined
therein being used herein as therein defined), among Hasbro, Inc., a Rhode
Island corporation (the "Company"), Hasbro SA, a corporation organized under the
laws of Switzerland and wholly owned subsidiary of the Company (the "Designated
Borrower", together with the Company, the "Borrowers"), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.
The [Company] [Designated Borrower] hereby requests, (select one):

____ A Borrowing of Committed Loans____A conversion or continuation ofCommitted
Loans

1.On(a Business Day).
2.In the amount of.
3.Comprised of.
[Type of Committed Loan requested]
4.In the following currency: ________________________
5.For Eurocurrency Rate Loans:  with an Interest Period ofmonths.
Except as specified in the attached schedule, if any, the representations and
warranties of the Borrowers set forth in Article V of the Agreement (except for
Sections 5.05(c) and 5.06 of the Agreement) are true and correct in all material
respects on and as of the date of Credit Extension requested hereby, except to
the extent such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date.
[HASBRO, INC.] [HASBRO SA]
By:
Name:
Title:

--------------------------------------------------------------------------------

EXHIBIT B
FORM OF SWING LINE LOAN NOTICE


Date:  ___________, _____



To: Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent



Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Revolving Credit
Agreement, dated as of March 30, 2015 (as amended, supplemented or otherwise
modified in writing from time to time, the "Agreement;" the terms defined
therein being used herein as therein defined), among Hasbro, Inc., a Rhode
Island corporation (the "Company"), Hasbro SA, a corporation organized under the
laws of Switzerland and wholly owned subsidiary of the Company (the "Designated
Borrower", together with the Company, the "Borrowers"), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.
The undersigned hereby requests a Swing Line Loan:

1. On (a Business Day).

2. In the amount of $.



[HASBRO, INC.] [HASBRO SA]
By:
Name:
Title:

--------------------------------------------------------------------------------

EXHIBIT C-1
$ ___________________
FORM OF [SECOND] [AMENDED AND RESTATED]1 NOTE
FOR VALUE RECEIVED, the undersigned (the "Borrower") hereby promises to pay to
_____________________ or registered assigns (the "Lender"), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of $[insert Commitment Amount] or, if less, the aggregate unpaid principal
amount of each Committed Loan from time to time made by the Lender to the
Borrower under that certain Second Amended and Restated Revolving Credit
Agreement, dated as of March 30, 2015 (as amended, supplemented or otherwise
modified in writing from time to time, the "Agreement;" the terms defined
therein being used herein as therein defined), among Hasbro, Inc., a Rhode
Island corporation, Hasbro SA, a corporation organized under the laws of
Switzerland, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
The Borrower promises to pay interest on the unpaid principal amount of each
Committed Loan made to the Borrower from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement.  All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in the currency in
which such Committed Loan was denominated and in Same Day Funds at the
Administrative Agent's Office for such currency.  If any amount is not paid in
full when due hereunder and an Event of Default results therefrom, then, at the
request of the Required Lenders (unless such unpaid amount is the principal of
any Loan, in which case such request shall not be required) such unpaid amount
shall thereafter bear interest, to be paid upon demand computed at the per annum
rate set forth in the Agreement.
[This [Second] Amended and Restated Note (this "Note") constitutes the amendment
and restatement in its entirety of the [Amended and Restated] Note, dated as of
October 25, 2012, issued by the Borrower in favor of the Lender (the "Original
Note"), and this Note is in substitution for and an amendment and replacement of
the Original Note.  Nothing herein or in any other document shall be construed
to constitute payment of the Original Note.]2
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of [the
Company Guaranty and]3 the Subsidiary Guaranty.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note may become, or may be declared to
be, immediately due and payable all as provided in the Agreement.  Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount, currency and
maturity of its Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives, to the
maximum extent permitted by law, diligence, presentment, protest and demand and
notice of protest, demand, dishonor and non-payment of this Note; provided that
this paragraph shall not affect the notice obligations of the Agent or any
Lender as expressly set forth in the Agreement.


[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

1 Insert in each Note being amended and restated.
2 Insert in each Note being amended and restated, with appropriate title and
date inserted.
3 Insert in Notes for Designated Borrower

--------------------------------------------------------------------------------

THIS [SECOND] [AMENDED AND RESTATED]4 NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[HASBRO, INC.]
OR
[HASBRO SA]
By:
Name:
Title:



--------------------------------------------------------------------------------

4 Insert in each Note being amended and restated.

--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Currency and Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
                                                                               
                                                                               
                                                 




--------------------------------------------------------------------------------

EXHIBIT C-2
$ 50,000,000
FORM OF SECOND AMENDED AND RESTATED SWING LINE NOTE
FOR VALUE RECEIVED, the undersigned (the "Borrower") hereby promises to pay to
BANK OF AMERICA, N.A., as Swing Line Lender or registered assigns (the "Swing
Line Lender"), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of $50,000,000 or, if less, the
aggregate unpaid principal amount of each Swing Line Loan from time to time made
by the Swing Line Lender to the Borrower under that certain Second Amended and
Restated Revolving Credit Agreement, dated as of March 30, 2015 (as amended,
supplemented or otherwise modified in writing from time to time, the
"Agreement;" the terms defined therein being used herein as therein defined),
among Hasbro, Inc., a Rhode Island corporation, Hasbro SA, a corporation
organized under the laws of Switzerland, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan made to the Borrower from the date of such Swing Line Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement.  All payments of principal and interest shall be
made to the Swing Line Lender for the account of the Swing Line Lender in
Dollars and in Same Day Funds at the Administrative Agent's Office.  If any
amount is not paid in full when due hereunder and an Event of Default results
therefrom, then, at the request of the Required Lenders (unless such unpaid
amount is the principal of any Swing Line Loan, in which case such request shall
not be required) such unpaid amount shall thereafter bear interest, to be paid
upon demand computed at the per annum rate set forth in the Agreement.
This Second Amended and Restated Swing Line Note (this "Note") constitutes the
amendment and restatement in its entirety of the Amended and Restated Swing Line
Note, dated as of October 25, 2012, issued by the Borrower in favor of the Swing
Line Lender (the "Original Note"), and this Note is in substitution for and an
amendment and replacement of the Original Note.  Nothing herein or in any other
document shall be construed to constitute payment of the Original Note.
This Swing Line Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Swing Line Note is also
entitled to the benefits of [the Company Guaranty and]5 the Subsidiary
Guaranty.  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Swing Line Note may become, or may be declared to be, immediately due and
payable all as provided in the Agreement.  Swing Line Loans made by the Swing
Line Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Swing Line
Lender may also attach schedules to this Swing Line Note and endorse thereon the
date, amount, currency and maturity of its Swing Line Loans and payments with
respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives, to the
maximum extent permitted by law, diligence, presentment, protest and demand and
notice of protest, demand, dishonor and non-payment of this Swing Line Note;
provided that this paragraph shall not affect notice obligations of the Agent or
any Lender as expressly set forth in the Agreement.


[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

5Insert in Notes for Designated Borrower

--------------------------------------------------------------------------------



THIS SECOND AMENDED AND RESTATED SWING LINE NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[HASBRO, INC.]
OR
[HASBRO SA]
By:
Name:
Title:

--------------------------------------------------------------------------------

SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Amount of Swing Line Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
                                                                               
                                                                               
                               

--------------------------------------------------------------------------------

EXHIBIT D
HASBRO, INC.


COMPLIANCE CERTIFICATE
Reference is made to Section 6.02(a) of the Second Amended and Restated
Revolving Credit Agreement, dated as of March 30, 2015 (as amended, supplemented
or otherwise modified in writing from time to time, the "Agreement;" the terms
defined therein being used herein as therein defined), among Hasbro, Inc., a
Rhode Island corporation (the "Company"), Hasbro SA, a corporation organized
under the laws of Switzerland and wholly-owned subsidiary of the Company (the
"Designated Borrower", together with the Company, the "Borrowers"), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.
I hereby certify that:
1.            To the best of my knowledge, no Default or Event of Default has
occurred and is continuing.
2.            Attached are true and correct calculations as of [] showing
compliance with Section 7.05 of the Credit Agreement.
3.            [The unaudited condensed consolidated balance sheet of the Company
and its Subsidiaries as of [_______], and the related unaudited consolidated
statements of operations and cash flows for the fiscal quarter ended on that
date (i) were prepared in accordance with GAAP and (ii) present fairly in all
material respects the financial condition of the Company and its Subsidiaries as
of such date and for the indicated period, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit
adjustments.]6
IN WITNESS WHEREOF, I have signed this Compliance Certificate as of this ____
day of ___________, 20__.
HASBRO, INC.
By:





--------------------------------------------------------------------------------

6Include in certificate delivered in connection with the first three fiscal
quarters.

--------------------------------------------------------------------------------



COMPLIANCE CERTIFICATE WORKSHEET
As of [, 20__]
Section
 
Calculation
7.05(a)
Consolidated Interest Coverage Ratio
For the Measurement Period ended on [____; 20__]
 
A.
Consolidated EBITDA
(Sum of Item A(1) plus Items A(2), A(3), and A(4) minus Item A(5)):
$
 
(1)Consolidated Operating Profit (or Loss)
consolidated operating profit (or loss) identified as such on the Company's
income statement for such period determined in accordance with GAAP:
$
 
(2)depreciation and amortization for such period, to the extent deducted in
calculating Item A(1), determined in accordance with GAAP:
 
$
 
(3)non-cash charges for such period, to the extent deducted in calculating Item
A(1), determined in accordance with GAAP:
$
 
(4)extraordinary losses for such period, to the extent deducted in calculating
Item A(1), determined in accordance with GAAP:
$
 
(5)extraordinary gains for such period, to the extent included in calculating
Item A(1), determined in accordance with GAAP:
$
     
B.
Consolidated Total Interest Expense for such period:
$
C.
Ratio of Item A to Item B:
(Not to be less than 3.50:1.00 as of the end of any fiscal quarter)
_______:_____




--------------------------------------------------------------------------------





7.05(b)
Consolidated Total Funded Debt to Consolidated EBITDA
For the fiscal quarter ended [_____ __, 20__]
 
A.
Consolidated Total Funded Debt
(Sum of Item A(1) plus Item A(2) plus Item A(3) plus Item A(4) plus Item A(5)
plus Item A(6) plus Item A(7) minus Item A(8))
$
 
(1)Indebtedness relating to the borrowing of money or the obtaining of credit
$
 
(2)Indebtedness relating to the deferred purchase price of assets (other than
trade payables incurred in the ordinary course of business):
$
 
(3)Indebtedness in respect of any Synthetic Leases or any Capitalized Leases:
$
 
(4)The face amount of all letters of credit outstanding:
$
 
(5)   any Recourse Obligations:
$
 
(6)Aggregate amount of indebtedness of the type referred to in Items A(1), A(2),
A(3), A(4) and A(6) of another Person (other than the Company or a Subsidiary
thereof) guaranteed by the Company or any of its Subsidiaries:
$
 
(7)Attributable Indebtedness in respect of any Permitted Receivables
Securitization Facility:
$
 
(8)Indebtedness under or in respect of any Permitted Receivables Securitization
Facility or amount under each of Items A(1), A(2), A(3), A(4), A(5) and/or A(6)
consisting of escrowed or pledged cash proceeds which effectively secure such
Indebtedness or the obligations of the Company or any such Subsidiary under such
Permitted Receivables Securitization Facility:
$
B.
Consolidated EBITDA for the Reference Period then ended (as set forth above):
$
C.
Ratio of Item A to Item B:
(For any fiscal quarter referenced in the table set forth below; not to exceed
the ratio set forth opposite such fiscal quarter in such table)
_______
:
________
 
Fiscal Quarter
Ratio
   
First, Second and Fourth fiscal quarters of any Fiscal Year
3.00:1.00
   
Third fiscal quarter of any Fiscal Year
3.50:1.00
 




--------------------------------------------------------------------------------

EXHIBIT E
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the "Assignor") and the Assignee identified
in item 2 below (the "Assignee").  [It is understood and agreed that the rights
and obligations of the Assignees hereunder are several and not joint.]7 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the "Credit Agreement"), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee][the respective Assignees], and [the][each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor's rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto that represents the amount and percentage interest identified
below of all of such outstanding rights and obligations of the Assignor under
the respective facilities identified below (including, without limitation, the
Letters of Credit and the Swing Line Loans included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the "Assigned Interest").  Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

1. Assignor:______________________________

______________________________

2. Assignee[s]:______________________________

______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.Borrowers:Hasbro, Inc., a Rhode Island corporation and Hasbro SA, a
corporation organized under the laws of Switzerland
4.Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement
5.Credit Agreement: Second Amended and Restated Revolving Credit Agreement,
dated as of March 30, 2015, among the Borrowers, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer,
and Swing Line Lender
6.Assigned Interest[s]:
Assignor
Assignee[s]8
Aggregate
Amount of
Commitment
for all Lenders9
Amount of
Commitment
Assigned
Percentage
Assigned of
Commitment10
CUSIP
Number
               
$____________
$_________
__________%
     
$____________
$_________
__________%
     
$____________
$_________
__________%
 

[7.Trade Date:__________________]11
The effective date for this Assignment and Assumption shall be ____________,
20__ (the "Effective Date") [TO BE INSERTED BY ADMINISTRATIVE AGENT IN
ACCORDANCE WITH THE CREDIT AGREEMENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]; provided, however, if the
Assignee is not a U.S. Person as defined in Section 7701(a)(30) of the Code for
federal income tax purposes, this Assignment and Assumption shall not be
effective until the Company and the Administrative Agent receive Internal
Revenue Service Form W-8BENE (or W-8BEN, as applicable) or Form W-8ECI or such
other forms, certificate or other evidence with respect to United State Federal
income tax withholding matters, in each case certifying as to such Assignee's
entitlement to total exemption from withholding or deduction of taxes.


Signatures appear on following page.



--------------------------------------------------------------------------------

7Include bracketed language if there are multiple Assignees.
8List each Assignee, as appropriate.
9Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
10Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
11To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

--------------------------------------------------------------------------------



The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By: _____________________________
Name:
Title:


ASSIGNEE
[NAME OF ASSIGNEE]
By: _____________________________
Name:
Title:
[Consented to and]12 Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent
By: _________________________________
Name:
Title:


[Consented to:]13
HASBRO, INC., as Borrower
By: _________________________________
Name:
Title:



--------------------------------------------------------------------------------

12To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
13To be added only if the consent of the Company and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

--------------------------------------------------------------------------------



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.1.Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of [the][[the relevant] Assigned Interest, (ii) [the][such]
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Borrower, any of their Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v),
(vii), (viii) and (xi) of the Credit Agreement (subject to such consents, if
any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own appraisal of and investigation into the business, operations,
property, financial and other conditions and credit worthiness of the Loan
Parties and its own credit decisions in taking or not taking action under the
Loan Documents, and (ii) it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.
3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

--------------------------------------------------------------------------------

EXHIBIT F
SECOND AMENDED AND RESTATED CONTINUING GUARANTY
FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of extensions of credit and/or financial accommodations from time
to time made or granted under the Credit Agreement (as defined below) to HASBRO
SA (the "Designated Borrower") by BANK OF AMERICA, N.A. and its successors and
permitted assigns and the other lenders party to the Credit Agreement
(collectively the "Lenders"), the undersigned Guarantor (the "Guarantor") hereby
agrees as follows:
1.            Guaranty.  The Guarantor hereby absolutely and unconditionally
guarantees to the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders, as a guaranty of payment and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise of any and all Obligations
(as defined in that certain Second Amended and Restated Revolving Credit
Agreement, dated as of March 30, 2015, among the Guarantor, the Designated
Borrower, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender (the "Credit
Agreement")) of Hasbro SA (the "Hasbro SA Obligations").  All capitalized terms
used herein without definition shall have the meaning ascribed to such terms in
the Credit Agreement.  The Administrative Agent's and Lenders' books and records
showing the amount of the Hasbro SA Obligations shall be admissible in evidence
in any action or proceeding, and, absent demonstrable error, shall be prima
facie evidence for the purpose of establishing the amount of the Hasbro SA
Obligations.  To the extent permitted by law, this Second Amended and Restated
Continuing Guaranty (the "Guaranty") shall not be affected by the validity,
regularity or enforceability of the Hasbro SA Obligations against the Designated
Borrower or any instrument or agreement evidencing any Hasbro SA Obligations, or
by the existence, validity, enforceability, perfection, non-perfection or extent
of any collateral therefor, or by any fact or circumstance relating to the
Hasbro SA Obligations which might otherwise constitute a defense to the
obligations of the Guarantor under this Guaranty (other than a defense of
payment or performance), and, to the extent permitted by law, the Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to any or all of the foregoing (other than a defense of payment
or performance).
2.            No Setoff or Deductions; Taxes; Payments.  The Guarantor
represents and warrants that it is organized and resident in the United States
of America.  The Guarantor shall make all payments hereunder in the manner set
forth in Section 3.01 of the Credit Agreement, as if such Section were
applicable to payment by the Guarantor hereunder.  The obligations of the
Guarantor under this paragraph shall survive the payment in full of the Hasbro
SA Obligations and termination of this Guaranty.  To the extent permitted by
law, the obligations hereunder shall not be affected by any acts of any
legislative body or governmental authority affecting the Designated Borrower
(but not the Guarantor), including but not limited to, any restrictions on the
conversion of currency or repatriation or control of funds or any total or
partial expropriation of the Designated Borrower's property, or by economic,
political, regulatory or other events in the countries where the Designated
Borrower is located.
3.            Rights of the Administrative Agent and the Lenders.  The Guarantor
consents and agrees that the Administrative Agent and Lenders may, to the extent
permitted by law, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof: 
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Hasbro SA Obligations or any part
thereof; (b) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of this Guaranty or
any Hasbro SA Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent in its sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Hasbro SA Obligations.
4.            Certain Waivers.  To the extent permitted by law, the Guarantor
waives (a) any defense arising by reason of any disability or other defense of
the Designated Borrower or any other guarantor (other than a defense of payment
or performance), or the cessation from any cause whatsoever (including any act
or omission of the Administrative Agent or any Lender but excluding payment or
performance) of the liability of the Designated Borrower; (b) any defense based
on any claim that the Guarantor's obligations exceed or are more burdensome than
those of the Designated Borrower; (c) any right to require the Administrative
Agent or any Lender to proceed against the Designated Borrower, proceed against
or exhaust any security for the Indebtedness, or pursue any other remedy in the
Administrative Agent's or any Lender's power whatsoever; (d) any benefit of and
any right to participate in any security now or hereafter held by the
Administrative Agent or any Lender; and (e) to the fullest extent permitted by
law, any and all other defenses or benefits that may be derived from or afforded
by applicable law limiting the liability of or exonerating guarantors or
sureties (other than a defense of payment or performance).  The Guarantor
expressly waives, to the fullest extent permitted by law, all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Hasbro SA Obligations, and all notices of acceptance of this
Guaranty or of the existence, creation or incurrence of new or additional Hasbro
SA Obligations, except, in each case, for notices expressly required under the
Credit Agreement.
5.            Hasbro SA Obligations Independent.  The obligations of the
Guarantor hereunder are those of primary obligor, and not merely as surety, and
are independent of the Hasbro SA Obligations and the obligations of any other
guarantor, and a separate action may be brought against the Guarantor to enforce
this Guaranty whether or not the Designated Borrower or any other person or
entity is joined as a party.
6.            Subrogation.  The Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Hasbro SA
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid in full and any Commitments of the Lenders are terminated.  If any amounts
are paid to the Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Administrative Agent, for
the benefit of the Lenders, and shall forthwith be paid to the Administrative
Agent to reduce the amount of the Hasbro SA Obligations, whether matured or
unmatured.
7.            Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Hasbro SA Obligations now or hereafter existing and
shall remain in full force and effect until all Commitments of the Lenders are
terminated, no Letter of Credit remains outstanding and the Loans and any other
Hasbro SA Obligations that are then accrued and payable have been paid in full. 
At such time as the Loans, the L/C Borrowings and the other Hasbro SA
Obligations then due and owing shall have been paid in full, the Commitments
have been terminated and no Letters of Credit shall be outstanding, this
Agreement and all obligations (other than those expressly stated to survive
termination) of the Guarantor shall terminate, all without delivery of any
instrument or performance of any act by and party.  At the request of the
Guarantor following any such termination, the Administrative Agent shall execute
such documents as such Guarantor shall reasonably request to evidence such
termination.  Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Designated Borrower or the Guarantor is made, or the
Administrative Agent or any Lender exercises its right of set off, in respect of
the Hasbro SA Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or any Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws, all as if such payment had not been
made or such setoff had not occurred and whether or not the Administrative Agent
is in possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.  The obligations of the
Guarantor under this paragraph shall survive termination of this Guaranty.
8.            Subordination.  The Guarantor hereby subordinates the payment of
all obligations and indebtedness of the Designated Borrower owing to the
Guarantor, whether now existing or hereafter arising, including but not limited
to any obligation of the Designated Borrower to the Guarantor as subrogee of the
Administrative Agent and Lenders or resulting from the Guarantor's performance
under this Guaranty, to the indefeasible payment in full in cash of all Hasbro
SA Obligations.
9.            Stay of Acceleration.  In the event that acceleration of the time
for payment of any of the Hasbro SA Obligations is stayed, in connection with
any case commenced by or against the Designated Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Administrative Agent.
10.            Expenses.  The Guarantor shall pay on demand all reasonable
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of a single domestic firm and, if reasonably requested by the Administrative
Agent, a single foreign firm, of counsel for the Administrative Agent and the
Lenders, unless a conflict exists, in which case, reasonable fees and expenses
of reasonably necessary additional counsel for the affected Lender(s) shall be
covered) in any way relating to the enforcement or protection of the
Administrative Agent's and the Lenders' rights under this Guaranty, including
any incurred during any "workout" or restructuring in respect of the Hasbro SA
Obligations.  The obligations of the Guarantor under this paragraph shall
survive the payment in full of the Hasbro SA Obligations and termination of this
Guaranty.
11.            Miscellaneous.  No provision of this Guaranty may be waived,
amended, supplemented or modified, except by a written instrument executed by
the Administrative Agent and the Guarantor.  No failure by the Administrative
Agent or any Lender to exercise, and no delay in exercising, any right, remedy
or power hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy or power hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. 
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.  Unless otherwise agreed by the Administrative Agent
and the Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by the Guarantor for
the benefit of the Administrative Agent or any Lender or any term or provision
thereof, other than any guaranty given by the Guarantor pursuant to that certain
Amended and Restated Revolving Credit Agreement dated as of October 25, 2012, by
and among the Guarantor and Bank of America, N.A., as Administrative Agent for
itself and the other Lenders.
12.            Condition of Designated Borrower.  The Guarantor acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the Designated Borrower and any other guarantor such information
concerning the financial condition, business and operations of the Designated
Borrower and any such other guarantor as the Guarantor requires, and that the
Administrative Agent and Lenders have no duty, and the Guarantor is not relying
on the Administrative Agent or any Lender at any time, to disclose to the
Guarantor any information relating to the business, operations or financial
condition of the Designated Borrower or any other guarantor (the guarantor
waiving any duty on the part of the Administrative Agent and Lenders to disclose
such information and any defense relating to the failure to provide the same).
13.            Setoff.  If and to the extent an Event of Default under Section
8.01(a) of the Credit Agreement has occurred and is continuing, the
Administrative Agent or any Lender may setoff and charge from time to time any
amount so due against any or all of the Guarantor's accounts or deposits with
the Administrative Agent or any Lender.
14.            Representations and Warranties.  The Guarantor represents and
warrants that:
(a)
(i) it is duly organized or formed, validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its incorporation or organization
except to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect and (ii) has all requisite power and authority to
execute, deliver and perform its obligations under this Guaranty;

(b)
this Guaranty has been duly executed and delivered by the Guarantor;

(c)
this Guaranty constitutes a legal, valid and binding obligation of the
Guarantor, enforceable against the Guarantor in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights or
remedies generally and by general principles of equity and an implied covenant
of good faith and fair dealing;

(d)
the execution, delivery and performance by the Guarantor of this Guaranty has
been duly authorized by all necessary corporate or other organizational action,
and does not and will not (i) contravene the terms of the Guarantor's
Organization Documents or (ii) violate any Law or any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which the
Guarantor or its property is subject, except, in the case of clause (ii), to the
extent such violation would not reasonably be expected to have a Material
Adverse Effect; and

(e)
no approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any the Guarantor of this Guaranty other than (i) those
such as have been obtained or made and are in full force and effect, (ii) any
filings of this Guaranty or any other Loan Document with the Securities and
Exchange Commission required to be made after the date hereof and (iii) such
approvals, consents, exemptions, authorizations, actions or notices the failure
of which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.

15.            Indemnification and Survival.  Without limitation on any other
obligations of the Guarantor or remedies of the Administrative Agent and Lenders
under this Guaranty, the Guarantor shall, to the fullest extent permitted by
law, indemnify, defend and save and hold harmless the Administrative Agent and
the Lenders from and against any and all damages, losses, liabilities and
expenses (including the reasonable fees, charges and disbursements of a single
domestic firm and, if reasonably requested by the Administrative Agent and
approved by the Guarantor, a single foreign firm, of counsel for the
Administrative Agent and the Lenders, unless a conflict exists, in which case,
reasonable fees and expenses of reasonably necessary additional counsel for the
affected Lender(s) shall be covered) that may be suffered or incurred by the
Administrative Agent and Lenders in connection with or as a result of any
failure of any Hasbro SA Obligations to be the legal, valid and binding
obligations of the Designated Borrower enforceable against the Designated
Borrower in accordance with their terms to the extent the Company would be
required to do so pursuant to Section 10.04(b) of the Credit Agreement.  The
obligations of the Guarantor under this paragraph shall survive the payment in
full of the Hasbro SA Obligations and termination of this Guaranty.
16.            Governing Law; Assignment; Jurisdiction; Notices.  This Guaranty
shall be governed by, and construed in accordance with, the internal laws of the
State of New York.  This Guaranty shall (a) bind the Guarantor and its
successors and assigns, provided that the Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the
Administrative Agent (and any attempted assignment without such consent shall be
void), and (b) inure to the benefit of the Administrative Agent and Lenders and
their successors and assigns and the Administrative Agent and Lenders may,
without notice to the Guarantor and without affecting the Guarantor's
obligations hereunder, assign, sell or grant participations in the Hasbro SA
Obligations and this Guaranty, in whole or in part to the extent set forth in
(and subject to the requirements of) Section 10.06 of the Credit Agreement. 
Each party hereto hereby irrevocably (i) submits to the exclusive jurisdiction
of the Courts of the State of New York sitting in New York County and the United
States District Court of the Southern District of New York, and any Appellate
Court from any thereof, in any action or proceeding arising out of or relating
to this Guaranty, and (ii) waives to the fullest extent permitted by law any
defense asserting an inconvenient forum in connection therewith. Each party
hereto irrevocably consents to service of process in the manner provided for
notices in Section 10.02 of the Credit Agreement. All notices and other
communications to the Guarantor under this Guaranty shall be in writing and
shall be delivered in accordance with Section 10.02 of the Credit Agreement to
the Guarantor at its address set forth below or at such other address as may be
specified by the Guarantor in a written notice delivered to the Administrative
Agent.
17.            WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY
APPLICABLE LAW, THE GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH
IRREVOCABLY WAIVES TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR
PROCEEDING ON, ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE OBLIGATIONS. 
THIS GUARANTY CONSTITUTES THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.
18.            Foreign Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Guarantor in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder shall,
notwithstanding any judgment in a currency (the "Judgment Currency") other than
the currencies in which the Hasbro SA Obligations are denominated or the
currencies payable hereunder (the "Obligations Currency"), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent may in accordance with normal banking procedures purchase
the Obligations Currency with the Judgment Currency.  If the amount of the
Obligations Currency so purchased is less than the sum originally due to the
Administrative Agent from the Guarantor in the Obligations Currency, the
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Obligations
Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Guarantor (or to any other Person who may be
entitled thereto under applicable law).
19.            Amendment and Restatement.  On the Closing Date, this Guaranty
shall supersede the Amended and Restated Continuing Guaranty, dated as of
October 25, 2012 (the "Existing Guaranty"), by the Guarantor in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, in its entirety, except as provided in this Section 19.  On the Closing
Date, the rights and obligations of the parties evidenced by the Existing
Guaranty shall be evidenced by this Guaranty and the other Loan Documents.
[Signature appears on following page.]

--------------------------------------------------------------------------------



Executed this ___ day of ___________, 20__.
HASBRO, INC.
By:
Name:
Title:
Address:


Agreed and Acknowledged:
BANK OF AMERICA, N.A.,
as Administrative Agent


By:
Name:
Title:



--------------------------------------------------------------------------------

EXHIBIT G
[SECOND AMENDED AND RESTATED]14 CONTINUING GUARANTY
FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of extensions of credit and/or financial accommodations from time
to time made or granted under the Credit Agreement (as defined below) to HASBRO,
INC. (the "Company") and HASBRO SA (the "Designated Borrower", together with the
Company, the "Borrowers") by BANK OF AMERICA, N.A. and its successors and
permitted assigns and the other lenders party to the Credit Agreement
(collectively the "Lenders"), the undersigned Guarantor (whether one or more the
"Guarantor", and if more than one jointly and severally) hereby agrees as
follows:
1.            Guaranty.  The Guarantor hereby absolutely and unconditionally
guarantees to the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders, as a guaranty of payment and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise of any and all Obligations as
defined in that certain Second Amended and Restated Revolving Credit Agreement,
dated as of March 30, 2015, among the Borrowers, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender (the "Credit Agreement").  All capitalized terms used
herein without definition shall have the meaning ascribed to such terms in the
Credit Agreement.  The Administrative Agent's and Lenders' books and records
showing the amount of the Obligations shall be admissible in evidence in any
action or proceeding, and, absent demonstrable error, shall be prima facie
evidence for the purpose of establishing the amount of the Obligations.  To the
extent permitted by law, this [Second Amended and Restated]15 Continuing
Guaranty (the "Guaranty") shall not be affected by the validity, regularity or
enforceability of the Obligations against any Borrower or any instrument or
agreement evidencing any Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty
(other than a defense of payment or performance), and, to the extent permitted
by law, the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing (other than
a defense of payment or performance).
2.            No Setoff or Deductions; Taxes; Payments.  The Guarantor
represents and warrants that it is organized and resident in the United States
of America.  The Guarantor shall make all payments hereunder in the manner set
forth in Section 3.01 of the Credit Agreement, as if such Section were
applicable to payment by the Guarantor hereunder.  The obligations of the
Guarantor under this paragraph shall survive the payment in full of the
Obligations and termination of this Guaranty.  To the extent permitted by law,
the obligations hereunder shall not be affected by any acts of any legislative
body or governmental authority affecting any Borrower (but not the Guarantor),
including but not limited to, any restrictions on the conversion of currency or
repatriation or control of funds or any total or partial expropriation of such
Borrower's property, or by economic, political, regulatory or other events in
the countries where any Borrower is located.
3.            Rights of the Administrative Agent and the Lenders.  The Guarantor
consents and agrees that the Administrative Agent and Lenders may, to the extent
permitted by law, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof: 
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Obligations or any part thereof; (b)
take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent in its sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Obligations.
4.            Certain Waivers.  To the extent permitted by law, the Guarantor
waives (a) any defense arising by reason of any disability or other defense of
any Borrower or any other guarantor (other than a defense of payment or
performance), or the cessation from any cause whatsoever (including any act or
omission of the Administrative Agent or any Lender but excluding payment or
performance) of the liability of any Borrower; (b) any defense based on any
claim that the Guarantor's obligations exceed or are more burdensome than those
of any Borrower; (c) any right to require the Administrative Agent or any Lender
to proceed against any Borrower, proceed against or exhaust any security for the
Indebtedness, or pursue any other remedy in the Administrative Agent's or any
Lender's power whatsoever; (d) any benefit of and any right to participate in
any security now or hereafter held by the Administrative Agent or any Lender;
and (e) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties (other than a defense of
payment or performance).  The Guarantor expressly waives, to the fullest extent
permitted by law, all setoffs and counterclaims and all presentments, demands
for payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Obligations, except, in each case, for notices expressly required
under the Credit Agreement.
5.            Obligations Independent.  The obligations of the Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not any Borrower or any other person or entity is joined as a party.
6.            Subrogation.  The Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid in full and any Commitments of the Lenders are terminated.  If any amounts
are paid to the Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Administrative Agent, for
the benefit of the Lenders, and shall forthwith be paid to the Administrative
Agent to reduce the amount of the Obligations, whether matured or unmatured.
7.            Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Commitments of the Lenders are
terminated, no Letter of Credit remains outstanding and the Loans and any other
Obligations that are then accrued and payable have been paid in full.  At such
time as the Loans, the L/C Borrowings and the other Obligations then due and
owing shall have been paid in full, the Commitments have been terminated and no
Letters of Credit shall be outstanding, this Agreement and all obligations
(other than those expressly stated to survive termination) of the Guarantor
shall terminate, all without delivery of any instrument or performance of any
act by and party.  At the request of the Guarantor following any such
termination, the Administrative Agent shall execute such documents as such
Guarantor shall reasonably request to evidence such termination.  In connection
with the sale or disposition of all of the Capital Stock of any Guarantor
permitted under the Credit Agreement, such Guarantor shall be released from its
guaranty hereunder, all obligations of such Guarantor hereunder shall terminate,
all without delivery of any instrument or performance of any act by any party. 
At the request of the Guarantor in connection with any such sale or other
disposition, the Administrative Agent shall execute such documents as such
Guarantor shall reasonably request to evidence such release and termination. 
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of any
Borrower or the Guarantor is made, or the Administrative Agent or any Lender
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or any
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Laws, all as if
such payment had not been made or such setoff had not occurred and whether or
not the Administrative Agent is in possession of or has released this Guaranty
and regardless of any prior revocation, rescission, termination or reduction. 
The obligations of the Guarantor under this paragraph shall survive termination
of this Guaranty.
8.            Subordination.  The Guarantor hereby subordinates the payment of
all obligations and indebtedness of any Borrower owing to the Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of such Borrower to the Guarantor as subrogee of the Administrative Agent and
Lenders or resulting from the Guarantor's performance under this Guaranty, to
the indefeasible payment in full in cash of all Obligations.
9.            Stay of Acceleration.  In the event that acceleration of the time
for payment of any of the Obligations is stayed, in connection with any case
commenced by or against any Borrower under any Debtor Relief Laws, or otherwise,
all such amounts shall nonetheless be payable by the Guarantor immediately upon
demand by the Administrative Agent.
10.            Expenses.  The Guarantor shall pay on demand all reasonable
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of a single domestic firm and, if reasonably requested by the Administrative
Agent, a single foreign firm, of counsel for the Administrative Agent and the
Lenders, unless a conflict exists, in which case, reasonable fees and expenses
of reasonably necessary additional counsel for the affected Lender(s) shall be
covered) in any way relating to the enforcement or protection of the
Administrative Agent's and the Lenders' rights under this Guaranty, including
any incurred during any "workout" or restructuring in respect of the
Obligations.  The obligations of the Guarantor under this paragraph shall
survive the payment in full of the Obligations and termination of this Guaranty.
11.            Miscellaneous.  No provision of this Guaranty may be waived,
amended, supplemented or modified, except by a written instrument executed by
the Administrative Agent and the Guarantor.  No failure by the Administrative
Agent or any Lender to exercise, and no delay in exercising, any right, remedy
or power hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy or power hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. 
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.  Unless otherwise agreed by the Administrative Agent
and the Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by the Guarantor for
the benefit of the Administrative Agent or any Lender or any term or provision
thereof other than that certain Amended and Restated Continuing Guaranty, dated
as of October 25, 2012, by the Guarantor in favor of Bank of America, N.A., as
Administrative Agent for itself and other Lenders.
12.            Condition of Borrowers.  The Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrowers and any other guarantor such information concerning the
financial condition, business and operations of the Borrowers and any such other
guarantor as the Guarantor requires, and that the Administrative Agent and
Lenders have no duty, and the Guarantor is not relying on the Administrative
Agent or any Lender at any time, to disclose to the Guarantor any information
relating to the business, operations or financial condition of the Borrowers or
any other guarantor (the guarantor waiving any duty on the part of the
Administrative Agent and Lenders to disclose such information and any defense
relating to the failure to provide the same).
13.            Setoff.  If and to the extent an Event of Default under Section
8.01(a) of the Credit Agreement has occurred and is continuing, the
Administrative Agent or any Lender may setoff and charge from time to time any
amount so due against any or all of the Guarantor's accounts or deposits with
the Administrative Agent or any Lender.
14.            Representations and Warranties.  The Guarantor represents and
warrants that:
(a)
(i) it is duly organized or formed, validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its incorporation or organization
except to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect and (ii) has all requisite power and authority to
execute, deliver and perform its obligations under this Guaranty;

(b)
this Guaranty has been duly executed and delivered by the Guarantor;

(c)
this Guaranty constitutes a legal, valid and binding obligation of the
Guarantor, enforceable against the Guarantor in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights or
remedies generally and by general principles of equity and an implied covenant
of good faith and fair dealing;

(d)
the execution, delivery and performance by the Guarantor of this Guaranty has
been duly authorized by all necessary corporate or other organizational action,
and does not and will not (i) contravene the terms of the Guarantor's
Organization Documents or (ii) violate any Law or any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which the
Guarantor or its property is subject, except, in the case of clause (ii), to the
extent such violation would not reasonably be expected to have a Material
Adverse Effect; and

(e)
no approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any the Guarantor of this Guaranty other than (i) those
such as have been obtained or made and are in full force and effect, (ii) any
filings of this Guaranty or any other Loan Document with the Securities and
Exchange Commission required to be made after the date hereof and (iii) such
approvals, consents, exemptions, authorizations, actions or notices the failure
of which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.

15.            Indemnification and Survival.  Without limitation on any other
obligations of the Guarantor or remedies of the Administrative Agent and Lenders
under this Guaranty, the Guarantor shall, to the fullest extent permitted by
law, indemnify, defend and save and hold harmless the Administrative Agent and
the Lenders from and against any and all damages, losses, liabilities and
expenses (including the reasonable fees, charges and disbursements of a single
domestic firm and, if reasonably requested by the Administrative Agent and
approved by the Company, a single foreign firm, of counsel for the
Administrative Agent and the Lenders, unless a conflict exists, in which case,
reasonable fees and expenses of reasonably necessary additional counsel for the
affected Lender(s) shall be covered) that may be suffered or incurred by the
Administrative Agent and Lenders in connection with or as a result of any
failure of any Obligations to be the legal, valid and binding obligations of
each Borrower enforceable against such Borrower in accordance with their terms
to the extent the Company would be required to do so pursuant to Section
10.04(b) of the Credit Agreement.  The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Obligations and termination
of this Guaranty.
16.            Governing Law; Assignment; Jurisdiction; Notices.  This Guaranty
shall be governed by, and construed in accordance with, the internal laws of the
State of New York.  This Guaranty shall (a) bind the Guarantor and its
successors and assigns, provided that the Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the
Administrative Agent (and any attempted assignment without such consent shall be
void), and (b) inure to the benefit of the Administrative Agent and Lenders and
their successors and assigns and the Administrative Agent and Lenders may,
without notice to the Guarantor and without affecting the Guarantor's
obligations hereunder, assign, sell or grant participations in the Obligations
and this Guaranty, in whole or in part to the extent set forth in (and subject
to the requirements of) Section 10.06 of the Credit Agreement.  Each party
hereto hereby irrevocably (i) submits to the exclusive jurisdiction of the
Courts of the State of New York sitting in New York County and the United States
District Court of the Southern District of New York, and any Appellate Court
from any thereof, in any action or proceeding arising out of or relating to this
Guaranty, and (ii) waives to the fullest extent permitted by law any defense
asserting an inconvenient forum in connection therewith. Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 10.02 of the Credit Agreement. All notices and other communications to
the Guarantor under this Guaranty shall be in writing and shall be delivered in
accordance with Section 10.02 of the Credit Agreement to the Guarantor at its
address set forth below or at such other address as may be specified by the
Guarantor in a written notice delivered to the Administrative Agent.
17.            WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY
APPLICABLE LAW, THE GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH
IRREVOCABLY WAIVES TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR
PROCEEDING ON, ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE OBLIGATIONS. 
THIS GUARANTY CONSTITUTES THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.
18.            Foreign Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Guarantor in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder shall,
notwithstanding any judgment in a currency (the "Judgment Currency") other than
the currencies in which the Obligations are denominated or the currencies
payable hereunder (the "Obligations Currency"), be discharged only to the extent
that on the Business Day following receipt by the Administrative Agent of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent may
in accordance with normal banking procedures purchase the Obligations Currency
with the Judgment Currency.  If the amount of the Obligations Currency so
purchased is less than the sum originally due to the Administrative Agent from
the Guarantor in the Obligations Currency, the Guarantor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss.  If the amount of the Obligations Currency so purchased is greater
than the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to the Guarantor
(or to any other Person who may be entitled thereto under applicable law).
19.            [Amendment and Restatement.  On the Closing Date, this Guaranty
shall supersede the Amended and Restated Continuing Guaranty, dated as of
October 25, 2012 (the "Existing Guaranty"), by the Guarantor in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, in its entirety, except as provided in this Section 19.  On the Closing
Date, the rights and obligations of the parties evidenced by the Existing
Guaranty shall be evidenced by this Guaranty and the other Loan Documents.]16


[Signature appears on following page.]



--------------------------------------------------------------------------------

14Insert bracketed language in Second Amended and Restated Guaranty executed by
Hasbro International, Inc.
15Insert bracketed language in Second Amended and Restated Guaranty executed by
Hasbro International, Inc.
16Insert bracketed language in Second Amended and Restated Guaranty executed by
Hasbro International, Inc.

--------------------------------------------------------------------------------



Executed this ___ day of ___________, 201_.
[___________________________]
By:
Name:
Title:
Address:
c/o Hasbro, Inc.
1027 Newport Avenue
Pawtucket, Rhode Island  02861-2500
Attn: Treasurer
Fax:  (401) 431-8084




Agreed and Acknowledged:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:
Name:
Title:

--------------------------------------------------------------------------------

EXHIBIT H
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Second Amended and Restated Revolving Credit
Agreement, dated as of March 30, 2015 (as amended, supplemented or otherwise
modified in writing from time to time, the "Credit Agreement"), among Hasbro,
Inc., a Rhode Island corporation (the "Company"), Hasbro SA, a corporation
organized under the laws of Switzerland and wholly owned subsidiary of the
Company (the "Designated Borrower", together with the Company, the "Borrowers"),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable).  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:  _______________________
 
Name:  ________________________
 
Title:  ________________________

Date: ________ __, 20[  ]

--------------------------------------------------------------------------------

EXHIBIT I-1
_____________, 2015


To Each of the Lenders
Listed on Schedule I Attached Hereto
Re:  Hasbro, Inc.
Ladies and Gentlemen:
I am the Senior Vice President and Deputy General Counsel of Hasbro, Inc., a
Rhode Island corporation (the "Company"), I am providing this opinion in
connection with (a) the Second Amended and Restated Revolving Credit Agreement,
dated as of the date hereof (the "Credit Agreement"), among the Company, Hasbro
SA, a corporation organized under the laws of Switzerland ("Hasbro SA"), the
several banks and other financial institutions party thereto (collectively, the
"Lenders"), and Bank of America, N.A., as administrative agent for the Lenders
(in such capacity, the "Administrative Agent"), swing line lender and L/C
issuer, amending and restating that certain Amended and Restated Revolving
Credit Agreement dated as of October 25, 2012, by and among the Borrowers, the
Agent, and the lenders party thereto, (b) the Notes issued on and dated today
(collectively, the "Notes"), (c) the  Second Amended and Restated Continuing
Guaranty, dated as of the date hereof, made by the Company in favor of the
Administrative Agent (the "Company Guaranty"), and (d) the Second Amended and
Restated Continuing Guaranty, dated as of the date hereof, made by Hasbro
International, Inc., a Delaware corporation ("Hasbro International"), in favor
of the Administrative Agent (the "Subsidiary Guaranty", and together with the
Credit Agreement, the Notes and the Company Guaranty, the "Loan Documents").
The opinions expressed below are furnished to you pursuant to Section
4.01(a)(vi)(i) of the Credit Agreement.  Unless otherwise defined herein, terms
defined in or defined by reference in the Credit Agreement and used herein shall
have the meanings assigned thereto in the Credit Agreement.  As used herein, the
following terms shall have the following meanings:  The term "Loan Parties"
means the Company, Hasbro SA and Hasbro International.  The term "U.S. Loan
Parties" means the Company and Hasbro International.  The term "Material Adverse
Effect" means (a) a material adverse effect on the business, assets, operations
or financial condition of the Company and its Subsidiaries, taken as a whole;
(b) a material adverse effect on the ability of the Company individually or the
Loan Parties and their Significant Subsidiaries taken as a whole, to perform its
or their respective Obligations (as the case may be) under the Loan Documents;
or (c) any material impairment of (i) the validity, binding effect or
enforceability of the Credit Agreement or any of the other Loan Documents or
(ii) the rights, remedies or benefits available to the Administrative Agent or
any Lender under the Loan Documents.  The term "RIBCA" means the Rhode Island
Business Corporation Act.  The term "DGCL" means the statutes codifed at 8 Del.
C. §§ 101-398 and known as the Delaware General Corporation Law statute.
In arriving at the opinions expressed below, I, or one or more attorneys under
my supervision, have examined and relied on:  (a) the originals, or copies
certified or otherwise identified to our satisfaction, of the Loan Documents,
(b) the originals, or copies certified or otherwise identified to our
satisfaction, of such corporate documents and records of each Loan Party and
such other statements, instruments and certificates of public officials,
officers and representatives of the Loan Parties and other Persons as I have
deemed necessary or appropriate for the purposes of this opinion.  I have
examined and relied as to factual matters upon, and have assumed, without
independent inquiry, the accuracy of, the representations and warranties
contained in or made pursuant to the Loan Documents and other information
contained in the documents, records, statements, instruments and certificates
referred to in clause (b) of the preceding sentence.  In addition, I, or one or
more other attorneys in the Company's legal department under my direction, have
made such investigations of law as I have deemed appropriate as a basis for this
opinion.
In rendering the opinions expressed below, I have assumed, with your permission,
without independent investigation or inquiry, (a) the authenticity and
completeness of all documents submitted to me as originals, (b) the genuineness
of all signatures on all documents and the legal competence of each individual
executing any document, (c) the conformity to authentic originals of all
documents submitted to me as telecopied, certified, conformed, photostatic or
reproduced copies and the authenticity of the originals of such latter
documents, (d) the due authorization, execution and delivery of each of the Loan
Documents by all parties thereto other than the U.S. Loan Parties, (e) the
enforceability of each Loan Document against each party thereto, (f) the valid
existence and good standing of each party to the Loan Documents (other than the
U.S. Loan Parties) and (g) the corporate or other power and authority of each
party to the Loan Documents to enter into and perform its obligations under the
Loan Documents (other than the U.S. Loan Parties).
Based upon and subject to the foregoing and the assumptions, qualifications and
limitations hereinafter set forth, I am of the opinion that:
1.Each of the U.S. Loan Parties is validly existing and in good standing under
the laws of its jurisdiction of incorporation.
2.Each of the U.S. Loan Parties has the corporate power and authority to
execute, deliver and perform its obligations under the Loan Documents to which
it is a party.
3.Each of the U.S. Loan Parties has taken all necessary corporate action to
authorize the execution and delivery of and performance of its obligations under
the Loan Documents to which it is a party.
4.Each Loan Document to which each of the U.S. Loan Parties is party has been
duly executed and delivered on behalf of each U.S. Loan Party party thereto.
5.Except for (1) any consents, authorizations, approvals, notices and filings
that have been obtained or made and are in full force and effect, or, in the
case of filings with the Securities and Exchange Commission, which will be made
and (2) those consents, authorizations, filings and other acts that,
individually or in the aggregate, if not made, obtained or done, would not to my
knowledge have a Material Adverse Effect, to my knowledge, no consent or
authorization of, approval by, notice to, or filing with, (a) any federal or,
insofar as the RIBCA is concerned, Rhode Island authority is required under
federal law or the RIBCA to be obtained or made by the Company in connection
with the execution, delivery or performance by the Company of the Loan Documents
to which it is a party, or (b) any federal or, insofar as the DGCL is concerned,
Delaware authority is required under federal law or the DGCL to be obtained or
made by Hasbro International in connection with the execution, delivery or
performance by Hasbro International of the Loan Documents to which it is a
party.
6.(a)The execution and delivery by each of the U.S. Loan Parties of the Loan
Documents to which it is a party will not (x) violate (i) the certificate of
incorporation and by-laws of such U.S. Loan Party, (ii) any existing federal law
applicable to such U.S. Loan Party or (a) with respect to the Company, any RIBCA
provision applicable to the Company or (b) with respect to Hasbro International,
any DGCL provision applicable to Hasbro International, that in my experience are
generally applicable to transactions of this type, (iii) to my knowledge, any
existing judgment, order or decree of any federal, Rhode Island (insofar as the
RIBCA is concerned) court or other governmental authority known to me to be
binding upon the Company or (iv) to my knowledge, any existing judgment, order
or decree of any federal, Delaware (insofar as the DGCL is concerned) court or
other governmental authority known to me to be binding upon Hasbro
International, except, in the case of clauses (ii) through (iv) for such
violations that to my knowledge would not have a Material Adverse Effect, or (y)
to my knowledge, will not result in, or require, the creation or imposition of
any Lien (other than under the Loan Documents) on any of its properties or
revenues by operation of any law, rule, regulation, judgment, order or decree
referred to in the preceding clause (x).
(b)The execution and delivery by the Company of the Loan Documents to which it
is a party will not (x) violate any contract listed as an exhibit to the
Company's Annual Report on Form 10-K for the year ended December 28, 2014 to
which the Company is a party (other than the Existing Credit Agreement) except
for such violations that to my knowledge would not have a Material Adverse
Effect, or (y) result in, or require, the creation or imposition of any Lien
(other than under the Loan Documents) on any of its properties or revenues
pursuant to any such contract.
7.To my knowledge, except as set forth on Schedule 5.06(b) of the Credit
Agreement, there is no action, suit or proceeding pending against the Company
before any arbitrator, court or other governmental authority, that would
reasonably be expected to have a Material Adverse Effect or that challenges the
validity of the Loan Documents.
****
My opinions set forth above are subject to the effects of (i) bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization and
moratorium laws and other similar laws relating to or affecting creditors'
rights or remedies generally, (ii) general equitable principles (whether
considered in a proceeding in equity or at law), (iii) concepts of good faith,
diligence, reasonableness and fair dealing, and standards of materiality, and
(iv) possible judicial action giving effect to foreign laws or foreign
governmental or judicial action affecting or relating to the rights or remedies
of creditors.
I express no opinion as to the effect of, or compliance with, any federal or
state laws regarding fraudulent transfers or fraudulent conveyances or laws
governing preferential transfers, or provisions of state law restricting
dividends, loans or other distributions by a corporation to or for the benefit
of its stockholders, or any federal or state securities laws, rules or
regulations.
I express no opinion as to the laws of any jurisdiction other than the federal
laws of the United States of America and, to the extent relevant hereto, the
RIBCA (with respect to the Company only) or the DGCL (with respect to Hasbro
International only), in each case that in my experience are generally applicable
to transactions of this type.  In particular (and without limiting the
generality of the foregoing), I express no opinion as to the laws of any country
(other than the federal laws of the United States of America) or as to the
effect of such laws (whether limiting, prohibitive or otherwise) on any of the
rights or obligations of the U.S. Loan Parties or of any other party to or
beneficiary of any of the Loan Documents.  To the extent that any other laws
govern any of the matters as to which I am opining herein, I have assumed for
the purposes of this opinion, with your permission and without investigation,
that such laws are identical to the state laws of the State of Rhode Island, and
I express no opinion as to whether such assumption is reasonable or correct.  I
express no opinion herein with respect to compliance by any of the Loan Parties
with state securities or blue sky laws or with any state securities anti-fraud
laws.  I have assumed, with your permission, that the execution and delivery of
each of the Loan Documents by each of the parties thereto and the performance of
their respective obligations thereunder will not be illegal or unenforceable or
violate any fundamental public policy under, and that no such party has entered
therein with the intent of avoiding or a view to violating, applicable law.  I
have also assumed that the Loan Documents and the transactions contemplated
thereby are not within the prohibitions of Section 406 of the Employee
Retirement Income Security Act of 1974, as amended.
For purposes of the opinion set forth in paragraph 6 with respect to judgments,
orders or decrees and the opinion set forth in paragraph 7, I have not made any
review, search or investigation of electronic databases, public files, records
or dockets of any court, administrative or regulatory body, or any other
independent investigation.
The opinions expressed herein are solely for your benefit in connection with the
transactions contemplated by the Credit Agreement and, without my prior consent,
neither my opinions nor this opinion letter may be disclosed to or relied upon
by any other person.
This opinion letter is limited to the matters stated and no opinion is implied
or may be inferred beyond the matters expressly stated herein.  The opinions
expressed herein are rendered only as of the date hereof, and I assume no
responsibility to advise you of facts, circumstances, events or developments
which hereafter may be brought to my attention and which may alter, affect or
modify the opinions expressed herein.

--------------------------------------------------------------------------------

This opinion is being delivered to the Lenders, the Administrative Agent and to
any other party who may become a "Lender" pursuant to the terms of the Credit
Agreement, solely as the Lenders under and in connection with the Credit
Agreement, and may not be used by the Administrative Agent or Lenders for any
other purpose, nor may this opinion be furnished to, quoted to, or relied upon
by any other person for any other purpose without our prior written consent.
Very truly yours,
_______________________________________
Tarrant Sibley
Senior Vice President and
Deputy General Counsel



--------------------------------------------------------------------------------

Schedule I


LENDERS
BANK OF AMERICA, N.A
CITIBANK, N.A.
CITIZENS BANK, N.A.
SUNTRUST BANK, N.A.
THE BANK OF NOVA SCOTIA
SUMITOMO MITSUI BANKING CORPORATION
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH
THE BANK OF NEW YORK MELLON
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
THE HUNTINGTON NATIONAL BANK
MORGAN STANLEY BANK, N.A.
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.





--------------------------------------------------------------------------------

EXHIBIT I-2
To Each of the Lenders
Listed on Schedule I Attached Hereto
Re:Hasbro SA
Ladies and Gentlemen:
I am the Vice President, European Legal and General Secretary of Hasbro SA, a
Switzerland corporation (the "Company").  I am providing this opinion in
connection with (a) the Second Amended and Restated Revolving Credit Agreement,
dated as of the date hereof (the "Credit Agreement"), among Hasbro, Inc., a
Rhode Island corporation ("Hasbro"), the Company, the several banks and other
financial institutions party thereto (collectively, the "Lenders"), and Bank of
America, N.A., as administrative agent for the Lenders (in such capacity, the
"Administrative Agent"), swing line lender and L/C issuer, and (b) the Notes
issued on and dated today (collectively, the "Notes" and, together with the
Credit Agreement, the "Loan Documents").
The opinions expressed below are furnished to you pursuant to Section
4.01(a)(vi)(ii) of the Credit Agreement.  Unless otherwise defined herein, terms
defined in or defined by reference in the Credit Agreement and used herein shall
have the meanings assigned thereto in the Credit Agreement.  As used herein, the
following terms shall have the following meanings:  The term "Material Adverse
Effect" means (a) a material adverse effect on the business, assets, operations
or financial condition of Hasbro and its Subsidiaries, taken as a whole; (b) a
material adverse effect on the ability of Hasbro individually or the Loan
Parties and their Significant Subsidiaries taken as a whole, to perform its or
their respective Obligations (as the case may be) under the Loan Documents; or
(c) any material impairment of (i) the validity, binding effect or
enforceability of the Credit Agreement or any of the other Loan Documents or
(ii) the rights, remedies or benefits available to the Administrative Agent or
any Lender under the Loan Documents.
In arriving at the opinions expressed below, I have examined and relied on (a)
the originals, or copies certified or otherwise identified to our satisfaction,
of the Loan Documents, (b) the originals, or copies certified or otherwise
identified to our satisfaction, of such corporate documents and records of the
Company and such other statements, instruments and certificates of public
officials, officers and representatives of the Company and other Persons as I
have deemed necessary or appropriate for the purposes of this opinion.  I have
examined and relied as to factual matters upon, and have assumed, without
independent inquiry, the accuracy of, the representations and warranties
contained in or made pursuant to the Loan Documents and other information
contained in the documents, records, statements, instruments and certificates
referred to in clause (b) of the preceding sentence.  In addition, I have made
such investigations of law as I have deemed appropriate as a basis for this
opinion.
In rendering the opinions expressed below, I have assumed, with your permission,
without independent investigation or inquiry, (a) the authenticity and
completeness of all documents submitted to me as originals, (b) the genuineness
of all signatures on all documents and the legal competence of each individual
executing any document, (c) the conformity to authentic originals of all
documents submitted to me as telecopied, certified, conformed, photostatic or
reproduced copies and the authenticity of the originals of such latter
documents, (d) the due authorization, execution and delivery of the Loan
Documents by all parties thereto other than the Company, (e) the enforceability
of each Loan Document against each party thereto, (f) the valid existence and
good standing of each party to the Loan Documents (other than the Company) and
(g) the corporate or other power and authority of each party to the Loan
Documents to enter into and perform its obligations under the Loan Documents
(other than the Company).
Based upon and subject to the foregoing and the assumptions, qualifications and
limitations hereinafter set forth, I am of the opinion that:
1.The Company is validly existing and in good standing under the laws of its
jurisdiction of incorporation.
2.The Company has the corporate power and authority to execute, deliver and
perform its obligations under the Loan Documents to which it is a party.
3.The Company has taken all necessary corporate action to authorize the
execution and delivery of and performance of its obligations under the Loan
Documents to which it is a party.
4.Each Loan Document has been duly executed and delivered on behalf of the
Company.
5.Except for (1) any consents, authorizations, approvals, notices and filings
that have been obtained or made and are in full force and effect, and (2) those
consents, authorizations, filings and other acts that, individually or in the
aggregate, if not made, obtained or done, would not to my knowledge have a
Material Adverse Effect, to my knowledge, no consent or authorization of,
approval by, notice to, or filing with, any Swiss governmental authority is
required under Swiss law to be obtained or made by the Company in connection
with the execution, delivery or performance by the Company of the Loan Documents
to which it is a party.
6.The execution and delivery by the Company of the Loan Documents to which it is
a party will not (x) violate (i) the articles of association of the Company,
(ii) any existing Swiss law, rule or regulation applicable to the Company that
in my experience is generally applicable to transactions of this type or (iii)
to my knowledge, any existing judgment, order or decree of any Swiss court or
other governmental authority known to me to be binding upon the Company except,
in the case of clauses (ii) and (iii) for such violations that to my knowledge
would not have a Material Adverse Effect, or (y) to my knowledge, will not
result in, or require, the creation or imposition of any Lien (other than under
the Loan Documents) on any of its properties or revenues by operation of any
law, rule, regulation, judgment, order or decree referred to in the preceding
clause (x).
7.To my knowledge, there is no action, suit or proceeding pending against the
Company before any Swiss arbitrator, court or other governmental authority, that
would reasonably be expected to have a Material Adverse Effect or that
challenges the validity of the Loan Documents to which the Company is a party.
8.To my knowledge, the agreement of the Company to the· choice of law provisions
set forth in the Credit Agreement and the other Loan Documents will be
recognized by the courts of Switzerland.
9.To my knowledge, a final judgment against the Company in respect of the Credit
Agreement or other Loan Documents duly obtained in the competent courts of the
State of New York or any federal court sitting therein would be recognized and
enforced in Switzerland without re-trial or re-examination of the merits of the
case.
* * * *
I express no opinion as to the laws of any jurisdiction other than Swiss law
that in my experience is generally applicable to transactions of this type.  In
particular (and without limiting the generality of the foregoing), I express no
opinion as to the laws of any country (other than Switzerland) or as to the
effect of such laws (whether limiting, prohibitive or otherwise) on any of the
rights or obligations of any Loan Party or of any other party to or beneficiary
of any of the Loan Documents.  To the extent that any other laws govern any of
the matters as to which I am opining herein, I have assumed for the purposes of
this opinion, with your permission and without investigation, that such laws are
identical to the laws of Switzerland, and I express no opinion as to whether
such assumption is reasonable or correct.  I have assumed, with your permission,
that the execution and delivery of each of the Loan Documents by each of the
parties thereto and the performance of their respective obligations thereunder
will not be illegal or unenforceable or violate any fundamental public policy
under, and that no such party has entered therein with the intent of avoiding or
a view to violating, applicable law.
For purposes of the opinion set forth in paragraph 6 with respect to judgments,
orders or decrees and the opinion set forth in paragraph 7, I have not made any
review, search or investigation of electronic databases, public files, records
or dockets of any court, administrative or regulatory body, or any other
independent investigation.  For purposes of the opinion set forth in paragraph 8
and 9 above, I have assumed that the choice of New York law as the governing law
of the Loan Documents has been made in good faith and is a valid and binding
selection which will be upheld by the courts of New York or any federal court
sitting therein as a matter of New York and federal law and all other relevant
laws (other than the laws of Switzerland).
The opinions expressed herein are solely for your benefit in connection with the
transactions contemplated by the Credit Agreement and, without my prior consent,
neither my opinions nor this opinion letter may be disclosed to or relied upon
by any other person.
This opinion letter is limited to the matters stated and no opinion is implied
or may be inferred beyond the matters expressly stated herein.  The opinions
expressed herein are rendered only as of the date hereof, and I assume no
responsibility to advise you of facts, circumstances, events or developments
which hereafter may be brought to my attention and which may alter, affect or
modify the opinions expressed herein.
This opinion is being delivered to the Lenders, the Administrative Agent and to
any other party who may become a "Lender" pursuant to the terms of the Credit
Agreement, solely as the Lenders under and in connection with the Credit
Agreement, and may not be used by the Administrative Agent or Lenders for any
other purpose, nor may this opinion be furnished to, quoted to, or relied upon
by any other person for any other purpose without our prior written consent.
Very truly yours,


Julia Runnacles
Vice President, European Legal
General Secretary, Hasbro SA

--------------------------------------------------------------------------------



Schedule I


LENDERS
BANK OF AMERICA, N.A
CITIBANK, N.A.
RBS CITIZENS, N.A.
SUNTRUST BANK, N.A.
THE BANK OF NOV A SCOTIA
SUMITOMO MITSUI BANKING CORPORATION
BANCO BILBAO VIZCAYA ARGENT ARIA, S.A. NEW YORK BRANCH
THE BANK OF NEW YORK MELLON
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
THE HUNTINGTON NATIONAL BANK
MORGAN STANLEY BANK, N.A.
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

--------------------------------------------------------------------------------

EXHIBIT I-3
March __, 2015
To the Lenders and the Agent party
to the Credit Agreement referred to below
c/o Bank of America, N.A., as Administrative Agent
214 N. Tryon Street
Charlotte, NC 28255
Ladies and Gentlemen:
We have acted as special counsel to Hasbro, Inc., a Rhode Island corporation
(the "Company"), Hasbro SA, a corporation organized under the laws of
Switzerland (the "Designated Borrower" and, together with the Company, the
"Borrowers" and individually, each a "Borrower"), and Hasbro International,
Inc., a Delaware corporation (the "Guarantor" and, together with the Borrowers,
the "Obligors" and individually, each an "Obligor"), in connection with that
certain Second Amended and Restated Revolving Credit Agreement of even date
herewith (the "Credit Agreement"), by and among the Borrowers, Bank of America,
N.A., as administrative agent (in such capacity, the "Agent"), swing line lender
and L/C issuer, and each lender from time to time party thereto (collectively,
the "Lenders" and individually, each a "Lender"), amending and restating that
certain Amended and Restated Revolving Credit Agreement dated as of October 25,
2012, by and among the Borrowers, the Agent, and the lenders party thereto.
This opinion is being furnished pursuant to Section 4.01(a)(vi)(iii) of the
Credit Agreement.  Capitalized terms used herein and not defined herein shall
have the respective meanings given to such terms in the Credit Agreement.  In
rendering the opinion expressed below, we have examined:

a. the Credit Agreement;

b. the Second Amended and Restated Notes, of even date herewith, executed by the
Borrowers in favor of certain Lenders (the "Notes");

c. the Second Amended and Restated Continuing Guaranty, of even date herewith,
made by the Company in favor of the Agent and the Lenders (the "Company
Guaranty");

d. the Second Amended and Restated Continuing Guaranty, of even date herewith,
made by the Guarantor in favor of the Agent and the Lenders (the "Subsidiary
Guaranty"); and

e. such other documents, instruments and certificates (including, but not
limited to, certificates of public officials and officers of the Obligors) as we
have considered necessary for purposes of this opinion.

The documents described in clauses (a) through (d) above are referred to herein,
collectively, as the "Loan Documents."
In rendering the opinion below, we have relied, as to all questions of fact
material to this opinion, upon certificates of officers of the Obligors and
other appropriate persons and upon the representations and warranties of the
Obligors and Lenders in the Loan Documents.  We have not conducted any
independent investigation of, or attempted to verify independently, such factual
matters.  We have not conducted a search of any computer or electronic databases
or the dockets of any court, administrative or regulatory body or agency in any
jurisdiction.
In our examination of the foregoing documents, we have assumed the genuineness
of all signatures, the legal capacity and competence of all individuals, the
completeness and accuracy of all corporate records provided to us, the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all copies of documents submitted to us as copies, and the
authenticity of the originals of such latter documents.  We have not reviewed
the minute books of the Obligors.
For purposes of this opinion, we have assumed that (i) the Loan Documents and
all other instruments executed and delivered in connection therewith have been
duly authorized, executed and delivered by all parties thereto, and that all
such parties have all requisite power and authority, and have taken all action
necessary, to execute and deliver, and to perform their obligations under, the
Loan Documents and all other instruments executed and delivered in connection
therewith, and (ii) no consent, approval, authorization, declaration or filing
by or with any governmental commission, board or agency is required by any party
to the Loan Documents for the valid execution and delivery of, and performance
of their obligations under, such documents.  We have also assumed that each of
the Loan Documents and all other instruments executed and delivered in
connection therewith is the valid and binding obligation of each party thereto
other than the Obligors and is enforceable against such other parties in
accordance with its respective terms.  We do not render any opinion as to the
application of or compliance with any federal or state law or regulation to the
power, authority or competence of any party to the Loan Documents.  We
understand that you are relying on the opinions of (i) Tarrant Sibley, Esq.,
Vice President, Corporate, Securities and Commercial Law of the Company, and
(ii) Julia Runnacles, General Secretary of Designated Borrower, in each case,
with respect to matters addressed therein.
We are opining herein solely as to the state laws of the State of New York  and
the federal laws of the United States of America.  To the extent that any other
laws govern any of the matters as to which we are opining herein, we have
assumed for the purposes of this opinion, with your permission and without
investigation, that such laws are identical to the state laws of the State of
New York, and we express no opinion as to whether such assumption is reasonable
or correct.  We express no opinion herein with respect to compliance by any of
the Obligors with state securities or blue sky laws or with any state or federal
securities anti-fraud laws. For the avoidance of doubt, we express no opinion on
any tax laws or tax matters, whether federal, state, foreign or otherwise. We
express no opinion as to the tax good standing of any Obligor in any
jurisdiction.
We express no opinion with respect to any foreign laws, and we express no
opinion as to the validity or enforceability of any Loan Document, including,
without limitation, the exercise of any remedies thereunder, under the laws of
any foreign jurisdiction.
We express no opinion as to the enforceability of the Agent's or the Lenders'
right of set-off against any deposit account of any Obligor maintained at the
Agent or the Lenders or their respective affiliates to the extent that (a) the
funds on deposit in said accounts have been accepted by the Agent or any Lender
with an intent to apply such funds to a preexisting claim rather than to hold
such funds subject to withdrawals in the ordinary course, (b) the setoff is
directed against checks held by the Agent or any Lender for collection only and
not for deposit, (c) the funds on deposit in said accounts are in any manner
special accounts which, by the express terms on which they are created are made
subject to the rights of a third party, (d) the obligations against which any
deposit account is set off are not due and payable, or (e) the funds on deposit
in the account are subject to a security interest granted to the Agent or any
Lender.
Our opinion below is qualified to the extent that they may be subject to or
affected by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, fraudulent transfer, usury or similar laws relating to or
affecting the rights of creditors generally, (ii) statutory or decisional law
concerning recourse by creditors to security in the absence of notice or
hearing, (iii) duties and standards imposed on creditors and parties to
contracts, including, without limitation, requirements of good faith,
reasonableness and fair dealing, and (iv) general principles of equity,
including the availability of any equitable or specific remedy, or the
successful assertion of any equitable defense.  We assume that (i) there has
been no mutual mistake of fact or misunderstanding, or fraud, duress, or undue
influence in connection with the negotiation, execution or delivery of the Loan
Documents, and (ii) there are and have been no agreements or understandings
among the parties, written or oral, and there is and has been no usage of trade
or course of prior dealing among the parties that would, in either case, vary,
supplement or qualify the terms of the Loan Documents.  We also express no
opinion herein as to any provision of any Loan Document (a) which may be deemed
or construed to waive any right of any Obligor, (b) to the effect that rights
and remedies are not exclusive, and to the effect that every right or remedy is
cumulative and may be exercised in addition to or with any other right or remedy
and does not preclude recourse to one or more other rights or remedies, (c)
relating to the effect of invalidity or unenforceability of any provision of a
Loan Document on the validity or enforceability of any other provision thereof,
(d) requiring the payment of penalties, consequential damages or liquidated
damages, (e) which is in violation of public policy,  including, without
limitation, any provision relating to non-competition and non-solicitation or
relating to indemnification and contribution with respect to securities law
matters, (f) purporting to indemnify any person against his, her or its own
negligence or intentional misconduct, (g) relating to powers of attorney, (h)
which provides that the terms of any Loan Document may not be waived or modified
except in writing, (i) purporting to establish evidentiary standards, (j)
purporting to establish in advance standards of commercial reasonableness, (k)
providing for the appointment of the Lenders or the Agent as attorney-in-fact
for either Borrower, or (l) any waiver of any right of subrogation,
indemnification or reimbursement.
Furthermore, we express no opinion as to the availability of the remedy of
specific performance or injunctive or other relief in equity or self-help
remedies upon any breach of any of the agreements, documents or obligations
referred to herein.
For purposes of our opinion rendered below, and without limiting any other
comments and qualifications set forth herein, insofar as they relate to the
enforceability of the Company Guaranty against the Company or the enforceability
of the Subsidiary Guaranty against the Guarantor, we have assumed that each of
the Company and the Guarantor has received reasonably equivalent value and fair
consideration in exchange for its obligations in the Company Guaranty and the
Subsidiary Guaranty, respectively, or undertakings in connection with the
Company Guaranty and the Subsidiary Guaranty, respectively, and that prior to
and after consummation of the transactions contemplated by the Loan Documents,
neither the Company nor the Guarantor is insolvent, rendered insolvent, left
with unreasonably small capital, or intends to or believes it will incur debts
beyond its ability to pay as they mature within the meaning of 11 U.S.C. § 548
and New York Debtor and Creditor Law statute §§ 270 et seq.  With respect to our
opinion below, we have assumed that the execution and delivery of the Loan
Documents and consummation of the transactions contemplated thereby are
necessary or convenient to the conduct, promotion, or attainment of the business
of the Company under the Rhode Island Business Corporation Act § 7-1.2-302 and
of the Guarantor under the Delaware General Corporation Law statute § 121(a).
For purposes of our opinion rendered below, we have assumed that the facts and
law governing the future performance by each Obligor of its obligations under
the Loan Documents will be identical to the facts and law governing its
performance on the date of this opinion.
Based upon and subject to the foregoing, it is our opinion that:
each of the Loan Documents constitutes the valid and binding obligation of each
of the Obligors party thereto, enforceable against each such Obligor in
accordance with its respective terms.
This opinion is provided to you as a legal opinion only and not as a guaranty or
warranty of the matters discussed herein.  This opinion is based upon currently
existing facts, statutes, rules, regulations and judicial decisions, and is
rendered as of the date hereof, and we disclaim any obligation to advise the
Agent or Lenders of any change in any of these sources of law or subsequent
developments in law or changes in facts or circumstances which might affect any
matters or opinions set forth herein.  Please note that we are opining only as
to the matters expressly set forth herein, and no opinion should be inferred as
to any other matter.
This opinion is being delivered to the Lenders, the Agent and to any other party
who may become a "Lender" pursuant to the terms of the Credit Agreement, solely
as the Lenders under and in connection with the Credit Agreement, and may not be
used by the Agent or Lenders for any other purpose, nor may this opinion be
furnished to, quoted to, or relied upon by any other person for any other
purpose without our prior written consent.
Very truly yours,
WILMER CUTLER PICKERING
HALE AND DORR LLP
By:  ____________________________
George W. Shuster, Jr., a Partner



--------------------------------------------------------------------------------

EXHIBIT J
INCREASE SUPPLEMENT
HASBRO, INC.
INCREASE SUPPLEMENT, dated as of ______, ____, to the Second Amended and
Restated Revolving Credit Agreement, dated as of March 30, 2015 (as amended,
restated, supplemented or otherwise modified in writing from time to time, the
"Credit Agreement;" the terms defined therein being used herein as therein
defined), among Hasbro, Inc., a Rhode Island corporation (the "Company"), Hasbro
SA, a corporation organized under the laws of Switzerland and wholly owned
subsidiary of the Company (the "Designated Borrower", together with the Company,
the "Borrowers"), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent (in such capacity, the "Administrative
Agent"), L/C Issuer and Swing Line Lender.
1.Pursuant to Section 2.16 of the Credit Agreement, the Company hereby proposes
to increase (the "Increase") the Aggregate Commitments from [$______] to
[$______].
2.Each of the following Lenders (each, an "Increasing Lender") has been invited
by the Company, and has agreed, subject to the terms hereof, to increase its
Commitment as follows:
Name of Lender
Commitment
(after giving effect hereto)
     
$
 
$

3.Each of the following Persons (each, a "Proposed Lender") has been invited by
the Company, and has agreed, subject to the terms hereof, to become a "Lender"
under the Credit Agreement with the Commitment set forth below:
Name of Proposed Lender
Commitment
     
$
 
$

4.Pursuant to Section 2.16 of the Credit Agreement, by execution and delivery of
this Increase Supplement, together with the satisfaction of all of the
requirements set forth in Section 2.16 (the date of such satisfaction being the
Increase Effective Date), (a) each of the Increasing Lenders shall have, on and
as of the Increase Effective Date, a Commitment equal to the amount set forth
above next to its name, and (b) each Proposed Lender as of the Increase
Effective Date shall be a party to the Credit Agreement as a "Lender" having the
rights and obligations of a Lender thereunder and under each of the other Loan
Documents, having a Commitment equal to the amount set forth above next to its
name.
IN WITNESS WHEREOF, the parties hereto have caused this INCREASE SUPPLEMENT to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.
HASBRO, INC.
By:
Name:
Title:
HASBRO, SA
By:
Name:
Title:
BANK OF AMERICA, N.A., as Administrative Agent
By:
Name:
Title:
The Increasing Lender:
[INCREASING LENDER]
By:
Name:
Title:
The Proposed Lender:
[PROPOSED LENDER]
By:
Name:
Title: